Exhibit (10)(h)
 
CONSUMERS ENERGY COMPANY
$250,000,000 5.30% First Mortgage Bonds due 2022
$50,000,000 6.17% First Mortgage Bonds due 2040
 
Bond Purchase Agreement

 
Dated as of April 19, 2010
 

 



--------------------------------------------------------------------------------



 



Table of Contents

                Page  
Section 1. Authorization of Bonds
    1  
 
       
Section 2. Sale and Purchase of Bonds; Security for the Bonds
    1  
 
       
Section 2.1. Sale and Purchase of Bonds
    1  
Section 2.2. Security for the Bonds
    1  
 
       
Section 3. Execution; Closing
    2  
 
       
Section 4. Conditions to Closing
    2  
 
       
Section 4.1. Representations and Warranties
    2  
Section 4.2. Performance; No Default
    3  
Section 4.3. Compliance Certificates
    3  
Section 4.4. Opinions of Counsel
    3  
Section 4.5. Purchase Permitted By Applicable Law, Etc.
    3  
Section 4.6. Sale of Bonds
    3  
Section 4.7. Payment of Special Counsel Fees
    4  
Section 4.8. Private Placement Numbers
    4  
Section 4.9. Changes in Corporate Structure
    4  
Section 4.10. Funding Instructions
    4  
Section 4.11. Indenture Matters
    4  
Section 4.12. Federal Energy Regulatory Commission Authorization
    4  
Section 4.13. Consent of Holders of Other Securities
    5  
Section 4.14. Updated Schedule of Indebtedness
    5  
Section 4.15. Proceedings and Documents
    5  
 
       
Section 5. Representations and Warranties of the Company
    5  
 
       
Section 5.1. Organization; Power and Authority
    5  
Section 5.2. Authorization, Etc.
    5  
Section 5.3. Disclosure
    5  
Section 5.4. Organization and Ownership of Shares of Subsidiaries; Affiliates
    6  
Section 5.5. Financial Statements; Material Liabilities
    7  
Section 5.6. Compliance with Laws, Other Instruments, Etc.
    7  
Section 5.7. Governmental Authorizations, Etc.
    7  
Section 5.8. Litigation; Observance of Agreements, Statutes and Orders
    7  
Section 5.9. Taxes
    8  
Section 5.10. Title to Property; Leases
    8  
Section 5.11. Licenses, Permits, Etc.
    8  

i



--------------------------------------------------------------------------------



 



                Page  
Section 5.12. Compliance with ERISA
    9  
Section 5.13. Private Offering by the Company
    9  
Section 5.14. Use of Proceeds; Margin Regulations
    10  
Section 5.15. Indebtedness
    10  
Section 5.16. Foreign Assets Control Regulations, Etc.
    10  
Section 5.17. Status under Certain Statutes
    11  
Section 5.18. Environmental Matters
    11  
Section 5.19. Indenture Matters
    11  
 
       
Section 6. Representations of the Purchasers
    12  
 
       
Section 6.1. Purchase for Investment
    12  
Section 6.2. Source of Funds
    12  
 
       
Section 7. Information as to the Company
    14  
 
       
Section 7.1. Financial and Business Information
    14  
Section 7.2. Officer’s Certificate
    16  
Section 7.3. Visitation
    17  
 
       
Section 8. Form of Supplemental Indenture
    17  
 
       
Section 9. Payments on Bonds
    17  
 
       
Section 10. Expenses, Etc.
    18  
 
       
Section 10.1. Transaction Expenses
    18  
Section 10.2. Survival
    18  
 
       
Section 11. Survival of Representations and Warranties; Entire Agreement
    18  
 
       
Section 12. Amendment and Waiver
    19  
 
       
Section 12.1. Requirements
    19  
Section 12.2. Solicitation of Holders
    19  
Section 12.3. Binding Effect, Etc.
    19  
Section 12.4. Bonds Held by Company, Etc.
    20  
 
       
Section 13. Notices
    20  
 
       
Section 14. Reproduction of Documents
    20  
 
       
Section 15. Confidential Information
    21  
 
       
Section 16. Substitution of Purchaser
    22  

ii



--------------------------------------------------------------------------------



 



                Page  
Section 17. Miscellaneous
    22  
 
       
Section 17.1. Successors and Assigns
    22  
Section 17.2. Payments Due on Non-Business Days
    22  
Section 17.3. Accounting Terms
    22  
Section 17.4. Severability
    22  
Section 17.5. Construction, Etc.
    23  
Section 17.6. Counterparts
    23  
Section 17.7. Governing Law
    23  
Section 17.8. Jurisdiction and Process; Waiver of Jury Trial
    23  

         
Schedule A
  —   Information Relating to Purchasers
 
       
Schedule B
  —   Defined Terms
 
       
Schedule 5.3
  —   Disclosure Materials
 
       
Schedule 5.4
  —   Subsidiaries of the Company and Ownership of Subsidiary Stock
 
       
Schedule 5.5
  —   Financial Statements
 
       
Schedule 5.15
  —   Existing Indebtedness
 
       
Exhibit 2.2
  —   Form of Supplemental Indenture (Including Form of Bonds)
 
       
Exhibit 4.4(a)
  —   Form of Opinion of Counsel for the Company
 
       
Exhibit 4.4(b)
  —   Form of Opinion of Special Counsel for the Purchasers

iii



--------------------------------------------------------------------------------



 



Consumers Energy Company
One Energy Plaza
Jackson, Michigan 49201
$250,000,000 5.30% First Mortgage Bonds due 2022
$50,000,000 6.17% First Mortgage Bonds due 2040
Dated as of April 19, 2010
To Each of the Purchasers Listed in Schedule A:
Ladies and Gentlemen:
     Consumers Energy Company, a Michigan corporation (the “Company”), agrees
with each of the purchasers whose names appear at the end of this Agreement
(each, a “Purchaser” and, collectively, the “Purchasers”) as follows:
Section 1. Authorization of Bonds. The Company will authorize the issue and sale
of $250,000,000 aggregate principal amount of its 5.30% First Mortgage Bonds due
2022 (the “2022 Bonds”) and $50,000,000 aggregate principal amount of its 6.17%
First Mortgage Bonds due 2040 (the “2040 Bonds” and, together with the 2022
Bonds, the “Bonds”, all such terms to include any bonds issued in substitution
therefor pursuant to the Indenture) on the terms and conditions set forth in
this Agreement. Capitalized terms used in this Agreement are defined or
otherwise cross-referenced in Schedule B. References to a “Schedule” or an
“Exhibit” are, unless otherwise specified, to a Schedule or an Exhibit attached
to this Agreement. References to a “Section” are, unless otherwise specified, to
a Section of this Agreement.
Section 2. Sale and Purchase of Bonds; Security for the Bonds.
     Section 2.1. Sale and Purchase of Bonds. Subject to the terms and
conditions of this Agreement, the Company will issue and sell to each Purchaser,
and each Purchaser will purchase from the Company, at the Closing provided for
in Section 3, Bonds in the respective principal amounts specified opposite such
Purchaser’s name in Schedule A at the purchase price of 100% of the principal
amount thereof. The Purchasers’ obligations under this Agreement are several and
not joint obligations, and no Purchaser shall have any liability to any Person
for the performance or non-performance of any obligation by any other Purchaser
under this Agreement.
     Section 2.2. Security for the Bonds. The Bonds are to be issued under and
secured by that certain Indenture dated as of September 1, 1945 between the
Company and The Bank of New York Mellon (ultimate successor to City Bank Farmers
Trust Company), as trustee (the “Trustee”), as supplemented and amended by
various supplemental indentures and as to be supplemented by the 112th
Supplemental Indenture, to be dated as of the Closing Date (the “Supplemental
Indenture”), which will be substantially in the form attached to this Agreement
as Exhibit 2.2, establishing the terms of the Bonds (as so supplemented, the
“Indenture”). The Bonds shall be substantially in the form set out in
Exhibit 2.2.
     The Bonds will be dated the Closing Date, will bear interest from and
including the Closing Date and will be in denominations of $100,000 or any
integral multiple thereof. Interest

 



--------------------------------------------------------------------------------



 



on the Bonds will be computed on the basis of a 360-day year consisting of
twelve 30-day months. The 2022 Bonds will bear interest at a rate of 5.30% per
year, and the 2040 Bonds will bear interest at a rate of 6.17% per year, in each
case payable semi-annually in arrears on March 1 and September 1 of each year,
commencing on March 1, 2011, and at the date of maturity. The Bonds will bear
interest on overdue principal and (to the extent permitted by law) overdue
installments of interest at the rate set forth in the Indenture. The 2022 Bonds
will mature on September 1, 2022, and the 2040 Bonds will mature on September 1,
2040.
     The Indenture creates and will create a direct first Lien on and a first
security interest in the property and property rights of the Company described
in the Indenture as being subjected to the Lien of the Indenture (subject to
such exceptions as are permitted under the Indenture), except such property and
property rights as may have been released from the Lien of the Indenture in
accordance with the terms of the Indenture.
Section 3. Execution; Closing. The execution and delivery of this Agreement will
be made at the offices of Pillsbury Winthrop Shaw Pittman LLP, 1540 Broadway,
New York, NY 10036-4039, on the date first set forth above (the “Execution
Date”). The sale and purchase of the Bonds to be purchased by each Purchaser
shall occur at the offices of Pillsbury Winthrop Shaw Pittman LLP, 1540
Broadway, New York, NY 10036-4039, at 10:00 a.m., New York City time, at a
closing (the “Closing”) on September 1, 2010 or on such other Business Day on or
prior to such date as may be agreed upon by the Company and the Purchasers. At
the Closing the Company shall cause to be duly executed, authenticated and
delivered to each Purchaser the Bonds to be purchased by such Purchaser in the
form of a single Bond in respect of the 2022 Bonds and a single Bond in respect
of the 2040 Bonds (or, in each case, such greater number of Bonds in
denominations of at least $100,000 as such Purchaser may request) dated the
Closing Date and registered in such Purchaser’s name (or in the name of its
nominee), against delivery by such Purchaser to the Company or its order of
immediately available funds in the amount of the purchase price therefor by wire
transfer of immediately available funds to the account specified by the Company
in accordance with Section 4.10. If at the Closing the Company shall fail to
tender such Bonds to any Purchaser as provided above in this Section 3, or any
of the conditions specified in Section 4 shall not have been fulfilled to such
Purchaser’s reasonable satisfaction, such Purchaser shall, at its election, be
relieved of all further obligations under this Agreement, without thereby
waiving any rights such Purchaser may have by reason of such failure or such
non-fulfillment. If at the Closing any Purchaser shall fail to purchase any
Bonds that it is obligated to purchase under this Agreement, then another
Institutional Investor approved by the Company may purchase the Bonds scheduled
to be purchased by the defaulting Purchaser at the Closing; provided, however,
that no such replacement of a defaulting Purchaser shall be deemed to waive any
rights or remedies that the Company may have against such defaulting Purchaser
by reason of such failure.
Section 4. Conditions to Closing. Each Purchaser’s obligation to execute and
deliver this Agreement on the Execution Date, and each Purchaser’s obligation to
purchase and pay for the Bonds to be sold to such Purchaser at the Closing, is
subject to the fulfillment to such Purchaser’s reasonable satisfaction, prior to
or at the Closing, of the following conditions:
     Section 4.1. Representations and Warranties. The representations and
warranties of the Company in this Agreement shall be correct when made on the
Execution Date and at the

2



--------------------------------------------------------------------------------



 



time of the Closing (except with respect to representations and warranties made
as of a specific date, in which case they shall be correct as of such date).
     Section 4.2. Performance; No Default. The Company shall have performed and
complied with all agreements and conditions contained in this Agreement and the
Indenture required to be performed or complied with by it prior to or at the
Closing, and, after giving effect to the issue and sale of the Bonds (and the
application of the proceeds thereof as contemplated by Section 5.14), no Default
or Event of Default shall have occurred and be continuing. Neither the Company
nor any Subsidiary, if applicable, shall have entered into any transaction since
the date of the Memorandum that would have been prohibited by the Indenture.
     Section 4.3. Compliance Certificates.
     (a) Officer’s Certificate. The Company shall have delivered to such
Purchaser an Officer’s Certificate, dated the Closing Date, certifying that the
conditions specified in Section 4.1, Section 4.2 and Section 4.9, Section 4.11
and Section 4.14 have been fulfilled.
     (b) Secretary’s Certificate. The Company shall have delivered to such
Purchaser a certificate of its Secretary or Assistant Secretary, dated the
Closing Date, certifying as to the resolutions attached thereto and other
corporate proceedings relating to the authorization, execution and delivery of
the Bonds, the Indenture and this Agreement.
     Section 4.4. Opinions of Counsel. Such Purchaser shall have received
opinions in form and substance reasonably satisfactory to such Purchaser, dated
the Closing Date, (a) from Shelley J. Ruckman, Assistant General Counsel of the
Company, covering the matters set forth in Exhibit 4.4(a) and covering such
other matters incident to the transactions contemplated by this Agreement as
such Purchaser or its counsel may reasonably request (and the Company hereby
instructs such counsel to deliver such opinion to the Purchasers) and (b) from
Pillsbury Winthrop Shaw Pittman LLP, the Purchasers’ special counsel in
connection with such transactions, covering the matters set forth in
Exhibit 4.4(b) and covering such other matters incident to such transactions as
such Purchaser may reasonably request.
     Section 4.5. Purchase Permitted By Applicable Law, Etc. On the Closing
Date, such Purchaser’s purchase of Bonds shall (a) be permitted by the laws and
regulations of each jurisdiction to which such Purchaser is subject, without
recourse to provisions (such as Section 1405(a)(8) of the New York Insurance
Law) permitting limited investments by insurance companies without restriction
as to the character of the particular investment, (b) not violate any applicable
law or regulation (including, without limitation, Regulation T, U or X of the
Board of Governors of the Federal Reserve System) and (c) not subject such
Purchaser to any tax, penalty or liability under or pursuant to any applicable
law or regulation, which law or regulation was not in effect on the Execution
Date. If requested by such Purchaser, such Purchaser shall have received an
Officer’s Certificate certifying as to such matters of fact as such Purchaser
may reasonably specify to enable such Purchaser to determine whether such
purchase is so permitted.
     Section 4.6. Sale of Bonds. Contemporaneously with the Closing, the Company
shall sell to each Purchaser, and each Purchaser shall purchase, the Bonds to be
purchased by such Purchaser at the Closing as specified in Schedule A.

3



--------------------------------------------------------------------------------



 



     Section 4.7. Payment of Special Counsel Fees. Without limiting the
provisions of Section 10.1, the Company shall have paid on or before the
Execution Date and the Closing Date the fees, charges and disbursements of the
Purchasers’ special counsel referred to in Section 4.4 to the extent reflected
in a statement of such counsel rendered to the Company at least five Business
Days prior to the Execution Date and the Closing Date, respectively.
     Section 4.8. Private Placement Numbers. Private Placement Numbers issued by
Standard & Poor’s CUSIP Service Bureau (in cooperation with the SVO) shall have
been obtained for the Bonds.
     Section 4.9. Changes in Corporate Structure. The Company shall not have
changed its jurisdiction of incorporation, changed its organizational structure
(as a corporation) or been a party to any merger or consolidation or succeeded
to all or any substantial part of the liabilities of any other entity, at any
time following the date of the most recent financial statements referred to in
Schedule 5.5.
     Section 4.10. Funding Instructions. At least three Business Days prior to
the Closing Date, each Purchaser shall have received written instructions signed
by a Responsible Officer on letterhead of the Company setting forth the wiring
instructions specified in Section 3, including (a) the name and address of the
transferee bank, (b) such transferee bank’s ABA number and (c) the account name
and number into which the purchase price for the Bonds is to be deposited.
     Section 4.11. Indenture Matters. The Company shall have furnished to the
Trustee the resolutions, certificates and other documentation (and cash, if any)
required to be delivered prior to or upon the issuance of the Bonds pursuant to
the provisions of the Indenture. The Company shall have duly executed the Bonds
and shall have requested the Trustee to authenticate, and the Trustee shall have
duly authenticated, the Bonds pursuant to the Indenture. The Company shall be
able to comply with all other conditions with respect to the authentication of
the Bonds imposed by the Indenture. The Company shall have furnished to such
Purchaser a copy of the Supplemental Indenture duly authorized, executed and
delivered by the Company and the Trustee. The Company shall: (i) within 10 days
after the Closing Date, deliver the Supplemental Indenture in recordable form to
the appropriate real estate recording office in all jurisdictions specified in
the Supplemental Indenture for recording and deliver to the office of the
Secretary of State of the State of Michigan a UCC-1 financing statement relating
to the Supplemental Indenture for filing in such office; and (ii) within 25 days
after the Closing Date, deliver to such Purchaser a certificate signed by a
Responsible Officer certifying that the actions required by the foregoing clause
(i) have been taken. The Company shall further provide such Purchaser, as soon
as it is available, a copy of the related opinion of counsel contemplated by
Section 7.11(i) of the Indenture. To the extent not covered in the opinion
described in the previous sentence, the Company shall also provide such
Purchaser, concurrently with the furnishing of such opinion, a list of the
recording information for all such filings.
     Section 4.12. Federal Energy Regulatory Commission Authorization. An
appropriate order shall have been entered by the Federal Energy Regulatory
Commission under the Federal Power Act authorizing the issuance and sale of the
Bonds, and such order shall be in full force and effect.

4



--------------------------------------------------------------------------------



 



     Section 4.13. Consent of Holders of Other Securities. Any consents or
approvals required to be obtained from any holder or holders of any outstanding
Security of the Company and any amendments of agreements pursuant to which any
Securities may have been issued that shall be necessary to permit the
consummation of the transactions contemplated by this Agreement shall have been
obtained, and all such consents, approvals or amendments shall be reasonably
satisfactory in form and substance to such Purchaser and such Purchaser’s
special counsel.
     Section 4.14. Updated Schedule of Indebtedness. The Company shall have
furnished to each Purchaser a document that updates Schedule 5.15 as of June 30,
2010.
     Section 4.15. Proceedings and Documents. All corporate and other
proceedings in connection with the transactions contemplated by this Agreement
and all documents and instruments incident to such transactions shall be
reasonably satisfactory to such Purchaser and its special counsel, and such
Purchaser and its special counsel shall have received all such counterpart
originals or certified or other copies of such documents as such Purchaser or
such special counsel may reasonably request.
Section 5. Representations and Warranties of the Company. The Company represents
and warrants to each Purchaser that:
     Section 5.1. Organization; Power and Authority. The Company is a
corporation duly organized, validly existing and in good standing under the laws
of its jurisdiction of incorporation, and is duly qualified as a foreign
corporation and is in good standing in each jurisdiction in which such
qualification is required by law, other than those jurisdictions as to which the
failure to be so qualified or in good standing could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. The Company
has the corporate power and authority to own or hold under lease the properties
it purports to own or hold under lease, to transact the business it transacts
and proposes to transact, to execute and deliver this Agreement, the Indenture
and the Bonds and to perform the provisions of this Agreement, the Indenture and
the Bonds.
     Section 5.2. Authorization, Etc. This Agreement, the Indenture and the
Bonds have been duly authorized by all necessary corporate action on the part of
the Company, and this Agreement constitutes, and upon execution, authentication
and delivery thereof each of the Indenture and each Bond will constitute, a
legal, valid and binding obligation of the Company enforceable against the
Company in accordance with its terms, except as such enforceability may be
limited by (a) applicable bankruptcy, insolvency, reorganization, fraudulent
conveyance, moratorium or other similar laws affecting the enforcement of
creditors’ rights generally and (b) general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law).
     Section 5.3. Disclosure. The Company, through its agents, Citigroup Global
Markets Inc., Mitsubishi UFJ Securities (USA), Inc., PNC Capital Markets LLC and
U.S. Bancorp Investments, Inc. (the “Agents”), has delivered to each Purchaser a
copy of the Private Placement Memorandum captioned “Consumers Energy Company
$200,000,000 First Mortgage Bonds due 2022” (the “Memorandum”) relating to the
transactions contemplated by this

5



--------------------------------------------------------------------------------



 



Agreement. The Memorandum fairly describes, in all Material respects, the
general nature of the business and principal properties of the Company and its
Subsidiaries. This Agreement, the Memorandum and the documents, certificates or
other writings delivered to the Purchasers by or on behalf of the Company in
connection with the transactions contemplated by this Agreement and identified
in Schedule 5.3, and the financial statements listed in Schedule 5.5, in each
case, delivered to each Purchaser prior to the Execution Date (this Agreement,
the Memorandum and such documents, certificates or other writings and such
financial statements being referred to, collectively, as the “Disclosure
Documents”), taken as a whole, do not contain any untrue statement of a material
fact or omit to state any material fact necessary to make the statements therein
not misleading in light of the circumstances under which they were made. Except
as disclosed in the Disclosure Documents, since December 31, 2009, there has
been no change in the financial condition, operations, business or properties of
the Company or any Subsidiary except changes that individually or in the
aggregate could not reasonably be expected to have a Material Adverse Effect.
There is no fact known to the Company that could reasonably be expected to have
a Material Adverse Effect that has not been set forth in the Disclosure
Documents.
     Section 5.4. Organization and Ownership of Shares of Subsidiaries;
Affiliates.
     (a) Schedule 5.4 contains (except as noted therein) complete and correct
lists of (i) the Company’s Subsidiaries, showing, as to each Subsidiary, the
correct name thereof, the jurisdiction of its organization and the percentage of
shares of each class of its capital stock or similar equity interests
outstanding owned by the Company and each other Subsidiary and (ii) the
Company’s directors and senior officers.
     (b) All of the outstanding shares of capital stock or similar equity
interests of each Subsidiary shown in Schedule 5.4 as being owned by the Company
and its Subsidiaries have been validly issued, are fully paid and non-assessable
and are owned by the Company or another Subsidiary free and clear of any Lien
(except as otherwise disclosed in Schedule 5.4).
     (c) Each Subsidiary identified in Schedule 5.4 is a corporation or other
legal entity duly organized, validly existing and in good standing under the
laws of its jurisdiction of organization, and is duly qualified as a foreign
corporation or other legal entity and is in good standing in each jurisdiction
in which such qualification is required by law, other than those jurisdictions
as to which the failure to be so qualified or in good standing could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. Each such Subsidiary has the corporate or other power and
authority to own or hold under lease the properties it purports to own or hold
under lease and to transact the business it transacts and proposes to transact.
     (d) No Subsidiary is a party to, or otherwise subject to, any legal,
regulatory, contractual or other restriction (other than this Agreement, any
agreements listed on Schedule 5.4 and customary limitations imposed by corporate
law or similar statutes) restricting the ability of such Subsidiary to pay
dividends out of profits or make any other similar distributions of profits to
the Company or any of its Subsidiaries that owns outstanding shares of capital
stock or similar equity interests of such Subsidiary.

6



--------------------------------------------------------------------------------



 



     Section 5.5. Financial Statements; Material Liabilities. The Company has
delivered to each Purchaser copies of the financial statements of the Company
and its Subsidiaries filed with the SEC listed on Schedule 5.5. All of said
financial statements (including in each case the related schedules and notes)
fairly present in all Material respects the consolidated financial position of
the Company and its Subsidiaries as of the respective dates specified in such
Schedule 5.5 and the consolidated results of their operations and cash flows for
the respective periods so specified and have been prepared in accordance with
GAAP consistently applied throughout the periods involved except as set forth in
the notes thereto (subject, in the case of any interim financial statements, to
normal year-end adjustments). The Company and its Subsidiaries do not have any
Material liabilities that are not disclosed in the Disclosure Documents.
     Section 5.6. Compliance with Laws, Other Instruments, Etc. The execution,
delivery and performance by the Company of this Agreement, the Indenture and the
Bonds will not (a) contravene, result in any breach of, constitute a default
under, or result in the creation of any Lien (other than the Lien created by the
Indenture) in respect of any property of the Company or any Subsidiary under,
any indenture, mortgage, deed of trust, loan, purchase or credit agreement,
lease, organizational document (including, without limitation, corporate charter
or bylaws), or any other Material agreement or instrument to which the Company
or any Subsidiary is bound or by which the Company or any Subsidiary or any of
its respective properties may be bound or affected, (b) conflict with or result
in a breach of any of the terms, conditions or provisions of any order,
judgment, decree or ruling of any court, arbitrator or Governmental Authority
applicable to the Company or any Subsidiary or (c) violate any provision of any
statute or other rule or regulation of any Governmental Authority applicable to
the Company or any Subsidiary.
     Section 5.7. Governmental Authorizations, Etc. No consent, approval or
authorization of, or registration, filing or declaration with, any Governmental
Authority (other than an appropriate order entered by the Federal Energy
Regulatory Commission under the Federal Power Act authorizing the issuance and
sale of the Bonds, which order shall be obtained by the Company prior to the
Closing and shall be in full force and effect as of the Closing) is required in
connection with the execution, delivery or performance by the Company of this
Agreement, the Indenture or the Bonds, except such as have been obtained or may
be required under state securities or blue sky laws or as contemplated by
Section 4.11.
     Section 5.8. Litigation; Observance of Agreements, Statutes and Orders.
     (a) Except as disclosed in the Disclosure Documents, there are no actions,
suits, investigations or proceedings pending or, to the knowledge of the
Company, threatened against the Company or any Subsidiary or any property of the
Company or any Subsidiary in any court or before any arbitrator of any kind or
before or by any Governmental Authority that, individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect.
     (b) Except as disclosed in the Disclosure Documents, neither the Company
nor any Subsidiary is in default under any term of any agreement or instrument
to which it is a party or by which it is bound, or any order, judgment, decree
or ruling of any court, arbitrator or Governmental Authority or is in violation
of any applicable law, ordinance, rule or regulation

7



--------------------------------------------------------------------------------



 



(including, without limitation, Environmental Laws or the USA Patriot Act) of
any Governmental Authority, which default or violation, individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.
     Section 5.9. Taxes. The Company and its Subsidiaries have filed all tax
returns that are required to have been filed in any jurisdiction, and have paid
all taxes shown to be due and payable on such returns and all other taxes and
assessments levied upon them or their properties, assets, income or franchises,
to the extent such taxes and assessments have become due and payable and before
they have become delinquent, except for any taxes and assessments (a) the amount
of which is not individually or in the aggregate Material or (b) the amount,
applicability or validity of which is currently being contested in good faith by
appropriate proceedings and with respect to which the Company or a Subsidiary,
as the case may be, has established adequate reserves in accordance with GAAP.
The Company knows of no basis for any other tax or assessment that could
reasonably be expected to have a Material Adverse Effect. The charges, accruals
and reserves on the books of the Company and its Subsidiaries in respect of
federal, state or other taxes for all fiscal periods are adequate. The federal
income tax liabilities of the Company and its Subsidiaries have been finally
determined (whether by reason of completed audits or the statute of limitations
having run) for all fiscal years up to and including the fiscal year ended
December 31, 2008.
     Section 5.10. Title to Property; Leases. The Company and its Subsidiaries
have good and sufficient title, rights of way, easements and/or leasehold
interests in or to their respective properties that individually or in the
aggregate are Material, including all such properties reflected in the most
recent audited balance sheet referred to in Section 5.5 or purported to have
been acquired by the Company or any Subsidiary after said date (except as sold
or otherwise disposed of in the ordinary course of business), in each case free
and clear of Liens prohibited by the Indenture. All leases, rights of way,
easements and leasehold interests that individually or in the aggregate are
Material are valid and subsisting and are in full force and effect in all
Material respects. With respect to the real property described in the Indenture,
the Company is not subject to any mortgage, deed of trust or like Lien
instrument other than the Indenture and Liens permitted under the Indenture.
     Section 5.11. Licenses, Permits, Etc.
     (a) The Company and its Subsidiaries own or possess all licenses, permits,
franchises, authorizations, patents, copyrights, proprietary software, service
marks, trademarks and trade names, or rights thereto, that individually or in
the aggregate are Material, without known conflict with the rights of others.
     (b) To the best knowledge of the Company, no product of the Company or any
of its Subsidiaries infringes in any Material respect any license, permit,
franchise, authorization, patent, copyright, proprietary software, service mark,
trademark, trade name or other right owned by any other Person.
     (c) To the best knowledge of the Company, there is no Material violation by
any Person of any right of the Company or any of its Subsidiaries with respect
to any patent,

8



--------------------------------------------------------------------------------



 



copyright, proprietary software, service mark, trademark, trade name or other
right owned or used by the Company or any of its Subsidiaries.
     Section 5.12. Compliance with ERISA.
     (a) The Company and each ERISA Affiliate have operated and administered
each Plan (and any predecessor Plan) in compliance with all applicable laws
except for such instances of non-compliance as have not resulted in and could
not reasonably be expected to result in a Material Adverse Effect. Neither the
Company nor any ERISA Affiliate has incurred any liability pursuant to Title I
of ERISA or Title IV of ERISA or the penalty or excise tax provisions of the
Code relating to employee benefit plans (as defined in Section 3 of ERISA), and
no event, transaction or condition has occurred or exists that could reasonably
be expected to result in the incurrence of any such liability by the Company or
any ERISA Affiliate, or in the imposition of any Lien on any of the rights,
properties or assets of the Company or any ERISA Affiliate, in either case
pursuant to Title I of ERISA or Title IV of ERISA or to such penalty or excise
tax provisions or to Section 401(a)(29) of the Code or Section 412 of the Code
or Section 4068 of ERISA, other than such liabilities or Liens as would not be
individually or in the aggregate Material.
     (b) The Company and its ERISA Affiliates have not incurred withdrawal
liabilities (and are not subject to contingent withdrawal liabilities) under
Section 4201 of ERISA or Section 4204 of ERISA in respect of Multiemployer Plans
that individually or in the aggregate are Material.
     (c) The expected post-retirement benefit obligation (determined as of the
last day of the Company’s most recently ended fiscal year in accordance with
Financial Accounting Standards Board Accounting Standards Codification 715-60,
without regard to liabilities attributable to continuation coverage mandated by
Section 4980B of the Code) of the Company and its Subsidiaries is not expected
to have a Material Adverse Effect.
     (d) The execution and delivery of this Agreement and the Indenture and the
issuance, sale and delivery of the Bonds will not involve any transaction that
is subject to the prohibitions of Section 406 of ERISA or in connection with
which a tax could be imposed pursuant to Section 4975(c)(1)(A)-(D) of the Code.
The representation by the Company to each Purchaser in the first sentence of
this Section 5.12(d) is made in reliance upon and subject to the accuracy of
such Purchaser’s representation in Section 6.2 as to the sources of the funds
used to pay the purchase price of the Bonds to be purchased by such Purchaser.
     Section 5.13. Private Offering by the Company. Neither the Company nor
anyone acting on its behalf has offered the Bonds or any similar Securities for
sale to, or solicited any offer to buy any of the same from, or otherwise
approached or negotiated in respect thereof with, any Person other than the
Purchasers and not more than 65 other Institutional Investors, each of which has
been offered the Bonds at a private sale for investment. Neither the Company nor
anyone acting on its behalf has taken, or will take, any action that would
subject the issuance or sale of the Bonds to the registration requirements of
Section 5 of the Securities Act or to the registration requirements of any state
securities or blue sky laws of any applicable jurisdiction.

9



--------------------------------------------------------------------------------



 



     Section 5.14. Use of Proceeds; Margin Regulations. The Company will apply
the proceeds of the sale of the Bonds as set forth on page 1 of the Memorandum.
No part of the proceeds from the sale of the Bonds will be used, directly or
indirectly, for the purpose of buying or carrying any margin stock within the
meaning of Regulation U of the Board of Governors of the Federal Reserve System
(12 CFR 221), or for the purpose of buying or carrying or trading in any
Securities under such circumstances as to involve the Company in a violation of
Regulation X of said Board (12 CFR 224) or to involve any broker or dealer in a
violation of Regulation T of said Board (12 CFR 220). As used in this
Section 5.14, the terms “margin stock” and “purpose of buying or carrying” shall
have the meanings assigned to them in said Regulation U.
     Section 5.15. Indebtedness.
     (a) Except as described therein, Schedule 5.15 sets forth a complete and
correct list of all outstanding Indebtedness of the Company and its Subsidiaries
as of December 31, 2009 (including a description of the principal amount
outstanding and collateral therefor, if any, and Guaranty thereof, if any).
Neither the Company nor any Subsidiary is in default, and no waiver of default
is currently in effect, in the payment of any principal or interest on any
Indebtedness of the Company or such Subsidiary, and no event or condition exists
with respect to any Indebtedness of the Company or any Subsidiary that would
permit (or that with notice or the lapse of time, or both, would permit) one or
more Persons to cause such Indebtedness to become due and payable before its
stated maturity or before its regularly scheduled dates of payment.
     (b) Neither the Company nor any Subsidiary has agreed or consented to cause
or permit in the future (upon the happening of a contingency or otherwise) any
of its property, whether now owned or acquired after the Execution Date, to be
subject to a Lien not prohibited by the Indenture.
     (c) Neither the Company nor any Subsidiary is a party to, or otherwise
subject to any provision contained in, any instrument evidencing Indebtedness of
the Company or such Subsidiary, any agreement relating thereto or any other
agreement (including, without limitation, its charter or other organizational
document) that limits the amount of, or otherwise imposes restrictions on the
incurring of, Indebtedness of the Company, except as specifically indicated in
Schedule 5.15.
     Section 5.16. Foreign Assets Control Regulations, Etc.
     (a) Neither the sale of the Bonds by the Company nor its use of the
proceeds thereof will violate the Trading with the Enemy Act, as amended, or any
of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended) or any enabling
legislation or executive order relating thereto.
     (b) Neither the Company nor any Subsidiary (i) is a Person described or
designated in the Specially Designated Nationals and Blocked Persons List of the
Office of Foreign Assets Control or in Section 1 of Executive Order No. 13,224
of September 23, 2001, Blocking Property and Prohibiting Transactions With
Persons Who Commit, Threaten to Commit, or Support Terrorism, 66 U.S. Fed. Reg.
49079 (2001), as amended, or (ii) engages in any dealings

10



--------------------------------------------------------------------------------



 



or transactions, or is otherwise associated, with any such Person. The Company
and its Subsidiaries are in compliance, in all Material respects, with the USA
Patriot Act.
     (c) No part of the proceeds from the sale of the Bonds will be used,
directly or indirectly, for any payments to any governmental official or
employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended, assuming
in all cases that such United States Foreign Corrupt Practices Act of 1977, as
amended, applies to the Company.
     Section 5.17. Status under Certain Statutes. Neither the Company nor any
Subsidiary is an “investment company” or a company “controlled” by an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended. Neither the Company nor any Subsidiary is subject to regulation
under the ICC Termination Act of 1995, as amended.
     Section 5.18. Environmental Matters. Except as disclosed in the Disclosure
Documents:
     (a) Neither the Company nor any Subsidiary has knowledge of any claim or
has received any notice of any claim, and no proceeding has been instituted
raising any claim against the Company or any of its Subsidiaries or any of their
respective real properties now or formerly owned, leased or operated by any of
them or other assets, alleging any damage to the environment or violation of any
Environmental Laws, except, in each case, such as could not reasonably be
expected to result in a Material Adverse Effect.
     (b) Neither the Company nor any Subsidiary has knowledge of any facts that
would give rise to any claim, public or private, of violation of Environmental
Laws or damage to the environment emanating from, occurring on or in any way
related to real properties now or formerly owned, leased or operated by any of
them or to other assets or their use, except, in each case, such as could not
reasonably be expected to result in a Material Adverse Effect.
     (c) Neither the Company nor any Subsidiary has stored any Hazardous
Materials on real properties now or formerly owned, leased or operated by any of
them and has not disposed of any Hazardous Materials in a manner contrary to any
Environmental Laws in each case in any manner that could reasonably be expected
to result in a Material Adverse Effect.
     (d) All buildings on all real properties now owned, leased or operated by
the Company or any Subsidiary are in compliance with applicable Environmental
Laws, except where failure to comply could not reasonably be expected to result
in a Material Adverse Effect.
     Section 5.19. Indenture Matters. None of the execution or delivery of this
Agreement, the Indenture or the Bonds or the consummation of the transactions
contemplated by this Agreement, the Indenture or the Bonds, including the
issuance, sale or delivery of the Bonds, will require the qualification of the
Indenture under the Trust Indenture Act. The Company has good and marketable
title to all its important properties described in the Memorandum and to
substantially all other real estate and property specifically described in the
Indenture as subject to the Lien of the Indenture except (a) that released or
retired in accordance with the provisions of the Indenture, (b) leased offices,
garages and service buildings, (c) certain electric substations

11



--------------------------------------------------------------------------------



 



and gas regulator stations and other facilities erected on sites under leases,
easements, permits or contractual arrangements, (d) certain pollution control
facilities, which are subject to security interests granted to various
municipalities and economic development corporations under installment sales
contracts, (e) as to electric and gas transmission and distribution lines, many
of such properties are constructed on rights-of-way by virtue of franchises or
pursuant to easements only, and (f) as to certain gas storage fields, the
Company’s interest in certain of the gas rights and rights of storage and other
rights incidental thereto are in the nature of an easement or leasehold interest
only. As of the Closing Date, the Indenture will constitute, as security for the
Bonds, a valid direct first mortgage Lien on the real estate, property and
franchises, subject only to excepted encumbrances as defined in the Indenture
and except as otherwise expressly stated in the Indenture and subject to
Michigan Compiled Laws Annotated Section 324.20138, which provides under certain
circumstances for the creation of priority Liens on property of the Company in
favor of the State of Michigan covering reimbursement for any expense incurred
in a response activity under the Michigan Environmental Response Act. The
Indenture is effective to create the Lien intended to be created by the
Indenture. Real estate, property or franchises in the State of Michigan
described in the Indenture acquired after the Closing by the Company will become
subject to the Lien of the Indenture, at the time of acquisition, subject to
Liens existing thereon at the time of acquisition, and subject to excepted
encumbrances, and subject to any necessary filing and recording before the
intervention of any Lien not expressly excepted thereby, and subject to the
qualification above with respect to the enforceability of the Indenture. The
Bonds and all other obligations under this Agreement will be direct and secured
obligations of the Company ranking pari passu as against the assets of the
Company subject to the Lien of the Indenture with all other present and future
first mortgage bonds of the Company issued and outstanding under the Indenture.
Section 6. Representations of the Purchasers.
     Section 6.1. Purchase for Investment. Each Purchaser severally represents
that (a) it is an “accredited investor” within the meaning of Rule 501(a)(1),
(3) or (7) under the Securities Act and (b) it is purchasing the Bonds for its
own account or for one or more separate accounts maintained by such Purchaser or
for the account of one or more pension or trust funds and not with a view to the
distribution thereof, provided that the disposition of such Purchaser’s or their
property shall at all times be within such Purchaser’s or their control. Each
Purchaser understands that the Bonds have not been registered under the
Securities Act and may be resold only if registered pursuant to the provisions
of the Securities Act or if an exemption from registration is available, except
under circumstances where neither such registration nor such an exemption is
required by law, and that the Company is not required to register the Bonds
under the Securities Act or to list the Bonds on any national securities
exchange.
     Section 6.2. Source of Funds. Each Purchaser severally represents that at
least one of the following statements is an accurate representation as to each
source of funds (a “Source”) to be used by such Purchaser to pay the purchase
price of the Bonds to be purchased by such Purchaser under this Agreement:
     (a) the Source is an “insurance company general account” (within the
meaning of PTE 95-60) in respect of which the reserves and liabilities (as
defined by the annual statement for life insurance companies approved by the
National Association of Insurance Commissioners

12



--------------------------------------------------------------------------------



 



(the “NAIC Annual Statement”)) for the general account contract(s) held by or on
behalf of any employee benefit plan together with the amount of the reserves and
liabilities for the general account contract(s) held by or on behalf of any
other employee benefit plans maintained by the same employer (or affiliate
thereof as defined in PTE 95-60) or by the same employee organization in the
general account do not exceed 10% of the total reserves and liabilities of the
general account (exclusive of separate account liabilities) plus surplus as set
forth in the NAIC Annual Statement filed with such Purchaser’s state of
domicile;
     (b) the Source is a separate account that is maintained solely in
connection with such Purchaser’s fixed contractual obligations under which the
amounts payable, or credited, to any employee benefit plan (or its related
trust) that has any interest in such separate account (or to any participant or
beneficiary of such plan (including any annuitant)) are not affected in any
manner by the investment performance of the separate account;
     (c) the Source is either (i) an insurance company pooled separate account,
within the meaning of PTE 90-1, or (ii) a bank collective investment fund,
within the meaning of PTE 91-38, and, except as disclosed by such Purchaser to
the Company in writing pursuant to this Section 6.2(c), no employee benefit plan
or group of plans maintained by the same employer or employee organization
beneficially owns more than 10% of all assets allocated to such pooled separate
account or collective investment fund;
     (d) the Source constitutes assets of an “investment fund” (within the
meaning of Part V of the QPAM Exemption) managed by a “qualified professional
asset manager” or “QPAM” (within the meaning of Part V of the QPAM Exemption),
no employee benefit plan’s assets that are included in such investment fund,
when combined with the assets of all other employee benefit plans established or
maintained by the same employer or by an affiliate (within the meaning of
Section V(c)(1) of the QPAM Exemption) of such employer or by the same employee
organization and managed by such QPAM, exceed 20% of the total client assets
managed by such QPAM, the conditions of Part I(c) and Part I(g) of the QPAM
Exemption are satisfied, as of the last day of its most recent calendar quarter,
(x) such QPAM does not own a 10% or more interest in the Company and (y) no
Person controlling or controlled by the QPAM (applying the definition of
“control” in Section V(e) of the QPAM Exemption) owns a 20% or more interest in
the Company (or less than 20% but greater than 10%, if such Person exercises
control over the management or policies of the Company by reason of its
ownership interest) and (i) the identity of such QPAM and (ii) the names of all
employee benefit plans whose assets are included in such investment fund have
been disclosed to the Company in writing pursuant to this Section 6.2(d);
     (e) the Source constitutes assets of a “plan(s)” (within the meaning of
Section IV of the INHAM Exemption) managed by an “in-house asset manager” or
“INHAM” (within the meaning of Part IV of the INHAM Exemption), the conditions
of Part I(a), Part I(g) and Part I(h) of the INHAM Exemption are satisfied,
neither the INHAM nor a Person controlling or controlled by the INHAM (applying
the definition of “control” in Section IV(d) of the INHAM Exemption) owns a 5%
or more interest in the Company and (i) the identity of such INHAM and (ii) the
name(s) of the employee benefit plan(s) whose assets constitute the Source have
been disclosed to the Company in writing pursuant to this Section 6.2(e);

13



--------------------------------------------------------------------------------



 



     (f) the Source is a governmental plan;
     (g) the Source is one or more employee benefit plans, or a separate account
or trust fund comprised of one or more employee benefit plans, each of which has
been identified to the Company in writing pursuant to this Section 6.2(g); or
     (h) the Source does not include assets of any employee benefit plan, other
than a plan exempt from the coverage of ERISA.
As used in this Section 6.2, the terms “employee benefit plan”, “governmental
plan” and “separate account” shall have the respective meanings assigned to such
terms in Section 3 of ERISA.
Section 7. Information as to the Company.
     Section 7.1. Financial and Business Information. The Company shall deliver
to each Holder that is an Institutional Investor:
     (a) Quarterly Statements — within 55 days after the end of each quarterly
fiscal period in each fiscal year of the Company (other than the last quarterly
fiscal period of each such fiscal year), a copy of:
     (i) an unaudited consolidated balance sheet of the Company and its
Subsidiaries as of the end of such quarter; and
     (ii) unaudited consolidated statements of income, changes in stockholder’s
equity and cash flows of the Company and its Subsidiaries, for such quarter and
(in the case of the second and third quarters) for the portion of the fiscal
year ending with such quarter,
setting forth in each case in comparative form the figures for the corresponding
periods in the previous fiscal year, all in reasonable detail, prepared in
accordance with GAAP applicable to quarterly financial statements generally, and
certified by a Senior Financial Officer as fairly presenting, in all Material
respects, the financial position of the companies being reported on and their
results of operations and cash flows, subject to changes resulting from year-end
adjustments, provided that delivery within the time period specified above of
copies of the Company’s Quarterly Report on Form 10-Q prepared in compliance
with the requirements therefor and filed with the SEC shall be deemed to satisfy
the requirements of this Section 7.1(a), provided, further, that the Company
shall be deemed to have made such delivery of such Quarterly Report on Form 10-Q
if it shall have timely made such Quarterly Report on Form 10-Q available on
“EDGAR” or available on the web site of its parent company on the worldwide web
(at the Execution Date located at: http//www.cmsenergy.com) (such availability
thereof being referred to as “Electronic Delivery”);
     (b) Annual Statements — within 75 days after the end of each fiscal year of
the Company, a copy of:

14



--------------------------------------------------------------------------------



 



     (i) a consolidated balance sheet of the Company and its Subsidiaries as of
the end of such year; and
     (ii) consolidated statements of income, changes in stockholder’s equity and
cash flows of the Company and its Subsidiaries for such year,
setting forth in each case in comparative form the figures for the previous
fiscal year, all in reasonable detail, prepared in accordance with GAAP, and
accompanied by an opinion thereon of an independent registered public accounting
firm of recognized national standing, which opinion shall state that such
financial statements present fairly, in all material respects, the financial
position of the companies being reported upon and their results of operations
and cash flows and have been prepared in conformity with GAAP, and that the
examination of such accounting firm in connection with such financial statements
has been made in accordance with generally accepted auditing standards, and that
such audit provides a reasonable basis for such opinion in the circumstances,
and provided that the delivery within the time period specified above of the
Company’s Annual Report on Form 10-K for such fiscal year (together with the
Company’s annual report to shareholders, if any, prepared pursuant to Rule 14a-3
under the Securities Exchange Act of 1934, as amended from time to time)
prepared in accordance with the requirements therefor and filed with the SEC
shall be deemed to satisfy the requirements of this Section 7.1(b), provided,
further, that the Company shall be deemed to have made such delivery of such
Annual Report on Form 10-K if it shall have timely made Electronic Delivery
thereof;
     (c) SEC and Other Reports — promptly upon their becoming available, one
copy of (i) each financial statement, report, circular, notice, proxy statement
or similar document sent by the Company or any Subsidiary to its principal
lending banks (excluding information sent to such principal lending banks in the
ordinary course of administration of a bank facility, such as information
relating to pricing and borrowing availability) or to its public securities
holders generally, provided that the Company shall be deemed to have made such
delivery if it shall have timely made Electronic Delivery, and (ii) each regular
or periodic report, each registration statement (without exhibits except as
expressly requested by such Holder), each prospectus and all amendments thereto
filed by the Company or any Subsidiary with the SEC and all press releases and
other statements made available generally by the Company or any Subsidiary to
the public concerning developments that are Material, provided that the Company
shall be deemed to have made such delivery if it shall have timely made
Electronic Delivery;
     (d) Notice of Default or Event of Default — promptly, and in any event
within five Business Days after a Senior Financial Officer or any other officer
of the Company with responsibility for the administration of the relevant
portion of the Indenture becoming aware of the existence of any Default or Event
of Default or that any Person has given any notice or taken any action with
respect to a claimed Default under the Indenture, a written notice specifying
the nature and period of existence thereof and what action the Company is taking
or proposes to take with respect thereto;
     (e) ERISA Matters — promptly, and in any event within five Business Days
after a Responsible Officer becoming aware of any of the following, a written
notice setting forth the nature thereof and the action, if any, that the Company
or an ERISA Affiliate proposes to take with respect thereto:

15



--------------------------------------------------------------------------------



 



     (i) with respect to any Plan, any reportable event, as defined in Section
4043(c) of ERISA and the regulations thereunder, for which notice thereof has
not been waived pursuant to such regulations as in effect on the Execution Date;
     (ii) the taking by the PBGC of steps to institute, or the threatening by
the PBGC of the institution of, proceedings under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Plan, or the
receipt by the Company or any ERISA Affiliate of a notice from a Multiemployer
Plan that such action has been taken by the PBGC with respect to such
Multiemployer Plan; or
     (iii) any event, transaction or condition that could result in the
incurrence of any liability by the Company or any ERISA Affiliate pursuant to
Title I of ERISA or Title IV of ERISA or the penalty or excise tax provisions of
the Code relating to employee benefit plans, or in the imposition of any Lien on
any of the rights, properties or assets of the Company or any ERISA Affiliate
pursuant to Title I of ERISA or Title IV of ERISA or such penalty or excise tax
provisions, if such liability or Lien, taken together with any other such
liabilities or Liens then existing, could reasonably be expected to have a
Material Adverse Effect;
     (f) Notices from Governmental Authority — promptly, and in any event within
30 days of receipt thereof, copies of any notice to the Company or any
Subsidiary from any federal or state Governmental Authority relating to any
order, ruling, statute or other law or regulation that could reasonably be
expected to have a Material Adverse Effect;
     (g) Certain Notices Under the Indenture — true, correct and complete copies
of any notices delivered by the Company directly to any holder of first mortgage
bonds pursuant to the terms and provisions of the Indenture; and
     (h) Requested Information — with reasonable promptness, such other Material
data and information relating to the business, operations, affairs, financial
condition, assets or properties of the Company or any of its Subsidiaries or
relating to the ability of the Company to perform its obligations under this
Agreement, the Indenture and the Bonds as from time to time may be reasonably
requested by any such Holder, including, without limitation, such information as
is required by Rule 144A under the Securities Act to be delivered to any
prospective transferee of the Bonds.
     Section 7.2. Officer’s Certificate. Each set of financial statements
delivered to a Holder pursuant to Section 7.1(a) or Section 7.1(b) shall be
accompanied by a certificate of a Senior Financial Officer setting forth a
statement that such Senior Financial Officer has reviewed the relevant terms of
this Agreement and the Indenture and has made, or caused to be made, under his
or her supervision, a review of the transactions and conditions of the Company
and its Subsidiaries from the beginning of the quarterly or annual period
covered by the statements then being furnished to the date of the certificate
and that such review shall not have disclosed the existence during such period
of any condition or event that constitutes a Default or an Event of Default or,
if any such condition or event existed or exists (including, without limitation,
any such event or condition resulting from the failure of the Company or any
Subsidiary to comply with any Environmental Law), specifying the nature and
period of existence thereof and what

16



--------------------------------------------------------------------------------



 



action the Company shall have taken or proposes to take with respect thereto
(which, in the case of Electronic Delivery of any such financial statements,
shall be by separate concurrent delivery of such certificate to each Holder
(which may be effected by separate concurrent electronic delivery thereof)).
     Section 7.3. Visitation. The Company shall permit the representatives of
each Holder that is an Institutional Investor:
     (a) No Default — if no Default or Event of Default then exists, at the
expense of such Holder and upon reasonable prior notice to the Company, to visit
the principal executive office of the Company, to discuss the affairs, finances
and accounts of the Company and its Subsidiaries with the Company’s Senior
Financial Officers, and (with the consent of the Company, which consent will not
be unreasonably withheld) its independent registered public accounting firm, and
(with the consent of the Company, which consent will not be unreasonably
withheld) to visit the other offices and properties of the Company and each
Subsidiary, all at such reasonable times and as often as may be reasonably
requested in writing; and
     (b) Default — if a Default or Event of Default then exists, at the expense
of the Company, to visit and inspect any of the offices or properties of the
Company or any Subsidiary, to examine all their respective books of account,
records, reports and other papers, to make copies and extracts therefrom, and to
discuss their respective affairs, finances and accounts with their respective
officers and independent registered public accounting firm (and by this
provision the Company authorizes said accounting firm to discuss the affairs,
finances and accounts of the Company and its Subsidiaries), all at such times
and as often as may be requested.
     (c) Confidentiality — notwithstanding the foregoing provisions of this
Section 7.3, the Company shall not be obligated to permit any such Holder to so
visit, discuss, inspect, examine or make copies and extracts unless such Holder
shall have executed a confidentiality agreement in form and substance reasonably
satisfactory to the Company (it being understood that the provisions of
Section 15 shall constitute provisions reasonably satisfactory for this
purpose).
Section 8. Form of Supplemental Indenture. Each Purchaser, by its purchase of
the Bonds to be sold to such Purchaser at the Closing, consents and agrees to
the form and content of the Supplemental Indenture.
Section 9. Payments on Bonds. So long as any Purchaser or its nominee shall be a
Holder, and notwithstanding anything contained in the Indenture or such Holder’s
Bond(s) to the contrary, the Company will pay or cause to be paid all sums
becoming due on such Bond(s) for principal, premium, if any, and interest by the
method and at the address specified for such purpose below such Purchaser’s name
in Schedule A, or by such other method or at such other address as such
Purchaser shall have from time to time specified to the Company in writing for
such purpose, without the presentation or surrender of such Bond(s) or the
making of any notation thereon, except that upon written request of the Company
made concurrently with or reasonably promptly after payment or prepayment in
full of any Bond, such Purchaser shall surrender such Bond for cancellation,
reasonably promptly after any such request, to the Trustee at the place of
payment designated pursuant to the Indenture. Prior to any sale or other

17



--------------------------------------------------------------------------------



 



disposition of any Bond held by a Purchaser or its nominee, such Purchaser will,
at its election, either endorse thereon the amount of principal paid thereon and
the last date to which interest has been paid thereon or surrender such Bond to
the Company or the Trustee in exchange for a new Bond or Bonds pursuant to the
Indenture. The Company will afford the benefits of this Section 9 to any
Institutional Investor that is the direct or indirect transferee of any Bond
purchased by a Purchaser under this Agreement and that has made the same
agreement relating to such Bond as the Purchasers have made in this Section 9.
Section 10. Expenses, Etc.
     Section 10.1. Transaction Expenses. Whether or not the transactions
contemplated by this Agreement are consummated, the Company will pay all costs
and expenses (including reasonable attorneys’ fees of a special counsel and, if
reasonably required by the Required Holders, local or other counsel) incurred by
the Purchasers and each other Holder in connection with such transactions and in
connection with any amendments, waivers or consents under or in respect of this
Agreement, the Indenture or the Bonds (whether or not such amendment, waiver or
consent becomes effective), including, without limitation: (a) the costs and
expenses incurred in enforcing or defending (or determining whether or how to
enforce or defend) any rights under this Agreement, the Indenture or the Bonds
or in responding to any subpoena or other legal process or informal
investigative demand issued in connection with this Agreement, the Indenture or
the Bonds, or by reason of being a Holder; (b) the costs and expenses, including
financial advisors’ fees, incurred in connection with the insolvency or
bankruptcy of the Company or any Subsidiary or in connection with any work-out
or restructuring of the transactions contemplated by this Agreement, the
Indenture and the Bonds; and (c) the cost of obtaining Private Placement Numbers
issued by Standard & Poor’s CUSIP Service Bureau for the Bonds. The Company will
pay, and will save each Purchaser and each other Holder harmless from, all
claims in respect of any fees, costs or expenses, if any, of brokers and finders
(other than those, if any, retained by a Purchaser or other Holder in connection
with its purchase of the Bonds). Notwithstanding the foregoing, the Company
shall not be required to pay any costs or expenses of a Purchaser if such
Purchaser shall have failed to purchase any Bonds that it is obligated to
purchase under this Agreement.
     Section 10.2. Survival. The obligations of the Company under this
Section 10 will survive the payment or transfer of any Bond, the enforcement,
amendment or waiver of any provision of this Agreement, the Indenture or the
Bonds, and the termination of this Agreement.
Section 11. Survival of Representations and Warranties; Entire Agreement. All
representations and warranties contained in this Agreement shall survive the
execution and delivery of this Agreement, the Indenture and the Bonds, the
purchase or transfer by any Purchaser of any Bond or portion thereof or interest
therein and the payment of any Bond, and may be relied upon by any subsequent
Holder, regardless of any investigation made at any time by or on behalf of such
Purchaser or any other Holder. All statements contained in any certificate or
other instrument delivered by or on behalf of the Company pursuant to this
Agreement or the Indenture shall be deemed representations and warranties of the
Company, as of the date made, under this Agreement. Subject to the preceding
sentence, this Agreement, the Indenture and the Bonds embody the entire
agreement and understanding between each

18



--------------------------------------------------------------------------------



 



Purchaser and the Company and supersede all prior agreements and understandings
relating to the subject matter of this Agreement.
Section 12. Amendment and Waiver.
     Section 12.1. Requirements. In addition to and not in limitation of any
rights of a Holder to amend or waive any provision of the Indenture or to
consent to an amendment or waiver of the Indenture in accordance with the terms
of the Indenture, this Agreement may be amended, and the observance of any term
of this Agreement may be waived (either retroactively or prospectively), with
(and only with) the written consent of the Company and the Required Holders,
except that (a) no amendment or waiver of any of the provisions of Section 1,
Section 2, Section 3, Section 4, Section 5, Section 6 or Section 16, or any
defined term (as it is used therein), will be effective as to any Purchaser
unless consented to by such Purchaser in writing, and (b) no such amendment or
waiver may, without the written consent of each Holder affected thereby,
(i) change the amount or time of any prepayment or payment of principal of, or
reduce the rate or change the time of payment or method of computation of
interest or premium, if any, on, the Bonds, (ii) change the percentage of the
principal amount of the Bonds the Holders of which are required to consent to
any such amendment or waiver or (iii) amend any of Section 12 or Section 15.
     Section 12.2. Solicitation of Holders.
     (a) Solicitation. The Company will provide each Holder (irrespective of the
amount of Bonds then owned by it) with sufficient information, sufficiently far
in advance of the date a decision is required, to enable such Holder to make an
informed and considered decision with respect to any proposed amendment, waiver
or consent in respect of any of the provisions of this Agreement, the Indenture
or the Bonds. The Company will deliver executed or true and correct copies of
each amendment, waiver or consent effected pursuant to the provisions of this
Section 12 to each Holder promptly following the date on which it is executed
and delivered by, or receives the consent or approval of, the requisite
percentage of Holders.
     (b) Payment. The Company will not directly or indirectly pay or cause to be
paid any remuneration, whether by way of supplemental or additional interest,
fee or otherwise, or grant any security or provide other credit support, to any
Holder as consideration for or as an inducement to the entering into by any
Holder of any waiver or amendment of any of the terms and provisions of this
Agreement or the Indenture unless such remuneration is concurrently paid, or
security is concurrently granted or other credit support concurrently provided,
on the same terms, ratably to each Holder then outstanding even if (in all cases
except for the payment solely of a consent fee) such Holder did not consent to
such waiver or amendment.
     Section 12.3. Binding Effect, Etc. Any amendment or waiver consented to as
provided in this Section 12 applies equally to all Holders and is binding upon
them and upon each future Holder and upon the Company without regard to whether
any Bond has been marked to indicate such amendment or waiver. No such amendment
or waiver will extend to or affect any obligation, covenant, agreement, Default
or Event of Default not expressly amended or waived or impair any right
consequent thereon. No course of dealing between the Company and any Holder nor
any delay in exercising any rights under this Agreement, the Indenture or any
Bond

19



--------------------------------------------------------------------------------



 



shall operate as a waiver of any rights of any Holder. As used herein, the term
“this Agreement” and references thereto shall mean this Agreement as it may from
time to time be amended or supplemented.
     Section 12.4. Bonds Held by Company, Etc. Solely for the purpose of
determining whether the Holders of the requisite percentage of the aggregate
principal amount of Bonds then outstanding approved or consented to any
amendment, waiver or consent to be given under this Agreement, or have directed
the taking of any action provided in this Agreement to be taken upon the
direction of the Holders of a specified percentage of the aggregate principal
amount of Bonds then outstanding, Bonds directly or indirectly owned by the
Company or any of its Affiliates shall be deemed not to be outstanding.
Section 13. Notices. All notices and communications provided for under this
Agreement shall be in writing and sent (a) by telefacsimile if the sender on the
same day sends a confirming copy of such notice by a recognized overnight
delivery service (charges prepaid), (b) by registered or certified mail with
return receipt requested (postage prepaid) or (c) by a recognized overnight
delivery service (charges prepaid). Any such notice must be sent:
     (i) if to any Purchaser or its nominee, to such Purchaser or nominee at the
address specified for such communications in Schedule A, or at such other
address as such Purchaser or nominee shall have specified to the Company in
writing;
     (ii) if to any other Holder, to such Holder at such address as such Holder
shall have specified to the Company in writing;
     (iii) if to the Company, to the Company at Consumers Energy Company, One
Energy Plaza, Jackson, Michigan 49201, Attention: Treasurer, or at such other
address as the Company shall have specified to the Holders in writing; or
     (iv) if to the Trustee, to the Trustee at The Bank of New York Mellon, 101
Barclay Street, New York, New York 10286, or at such other address as the
Trustee shall have specified to the Holders in writing.
Notices under this Section 13 will be deemed given only when actually received.
Section 14. Reproduction of Documents. This Agreement, the Indenture and all
documents relating to this Agreement and the Indenture, including, without
limitation, (a) consents, waivers and modifications that may be executed after
the Execution Date, (b) documents received by any Purchaser at the Closing
(except the Bonds themselves), and (c) financial statements, certificates and
other information previously or furnished to any Purchaser after the Execution
Date, may be reproduced by such Purchaser by any photographic, photostatic,
electronic, digital, microfilm, microcard or other similar process and such
Purchaser may destroy any original document so reproduced. The Company agrees
and stipulates that, to the extent permitted by applicable law, any such
reproduction shall be admissible in evidence as the original itself in any
judicial or administrative proceeding (whether or not the original is in
existence and whether or not such reproduction was made by such Purchaser in the
regular course of business) and any enlargement, facsimile or further
reproduction of such reproduction shall likewise be admissible in evidence. This
Section 14 shall not prohibit the Company or any Holder from contesting any

20



--------------------------------------------------------------------------------



 



such reproduction to the same extent that it could contest the original, or from
introducing evidence to demonstrate the inaccuracy of any such reproduction.
Section 15. Confidential Information. For the purposes of this Section 15,
“Confidential Information” means information delivered (either orally or in
writing) to any Purchaser by or on behalf of the Company or any Subsidiary in
connection with the transactions contemplated by or otherwise pursuant to this
Agreement that is proprietary in nature, provided that such term does not
include information that (a) was publicly known or otherwise known to such
Purchaser prior to the time of such disclosure, (b) subsequently becomes
publicly known through no act or omission by such Purchaser or any Person acting
on such Purchaser’s behalf, (c) otherwise becomes known to such Purchaser other
than through disclosure by the Company or any Subsidiary or (d) constitutes
financial statements delivered to such Purchaser under Section 7.1 that are
otherwise publicly available. Each Purchaser will maintain the confidentiality
of such Confidential Information in accordance with procedures adopted by such
Purchaser in good faith to protect confidential information of third parties
delivered to such Purchaser, provided that such Purchaser may deliver or
disclose Confidential Information to (i) its directors, trustees, officers,
employees, agents, attorneys and Affiliates (to the extent such disclosure
reasonably relates to the administration of the investment represented by its
Bonds), (ii) its financial advisors and other professional advisors or any other
Holder who agree to hold confidential the Confidential Information substantially
in accordance with the terms of this Section 15, (iii) any Institutional
Investor to which it sells or offers to sell such Bond or any part thereof or
any participation therein (if such Person has agreed in writing prior to its
receipt of such Confidential Information to be bound by the provisions of this
Section 15), (iv) any Person from which it offers to purchase any Security of
the Company (if such Person has agreed in writing prior to its receipt of such
Confidential Information to be bound by the provisions of this Section 15),
(v) any federal or state regulatory authority having jurisdiction over such
Purchaser, (vi) the NAIC or the SVO or, in each case, any similar organization,
or any nationally recognized rating agency that requires access to information
about such Purchaser’s investment portfolio, or (vii) any other Person to which
such delivery or disclosure may be necessary or appropriate (w) to effect
compliance with any law, rule, regulation or order applicable to such Purchaser,
(x) in response to any subpoena or other legal process, (y) in connection with
any litigation to which such Purchaser is a party or (z) if an Event of Default
has occurred and is continuing, to the extent such Purchaser may reasonably
determine such delivery and disclosure to be necessary or appropriate in the
enforcement or for the protection of the rights and remedies under such
Purchaser’s Bonds, the Indenture and this Agreement. Any Holder (and any
employee, representative or other agent of such Holder) may disclose to any and
all Persons, without limitation of any kind, the tax treatment and tax structure
of the transaction and all materials of any kind (including opinions or other
tax analyses) that are provided to the taxpayer relating to such tax treatment
and tax structure. The authorization in the immediately preceding sentence is
not intended to permit, and does not permit, disclosure of any information not
related to the tax treatment or tax structure of the transaction, including, for
example, the identities of participants or potential participants and any
Confidential Information regarding the operations or finances of the Company and
its Subsidiaries. Each Holder, by its acceptance of a Bond, will be deemed to
have agreed to be bound by and to be entitled to the benefits of this Section 15
as though it were a party to this Agreement. On reasonable request by the
Company in connection with the delivery to any Holder of information required to
be delivered to such Holder under this Agreement or requested by such Holder
(other than a Holder that is a party to this Agreement or

21



--------------------------------------------------------------------------------



 



its nominee), such Holder will enter into an agreement with the Company
embodying the provisions of this Section 15.
Section 16. Substitution of Purchaser. Each Purchaser shall have the right to
substitute any one of its Affiliates as the purchaser of the Bonds that it has
agreed to purchase pursuant to this Agreement, by written notice to the Company,
which notice shall be signed by both such Purchaser and such Affiliate, shall
contain such Affiliate’s agreement to be bound by this Agreement and shall
contain a confirmation by such Affiliate of the accuracy with respect to it of
the representations set forth in Section 6. Upon receipt of such notice, any
reference to such Purchaser in this Agreement (other than in this Section 16)
shall be deemed to refer to such Affiliate in lieu of such original Purchaser.
In the event that such Affiliate is so substituted as a Purchaser under this
Agreement and such Affiliate thereafter transfers to such original Purchaser all
of the Bonds then held by such Affiliate, upon receipt by the Company of notice
of such transfer, any reference to such Affiliate as a “Purchaser” in this
Agreement (other than in this Section 16) shall no longer be deemed to refer to
such Affiliate, but shall refer to such original Purchaser, and such original
Purchaser shall again have all the rights of an original Holder under this
Agreement.
Section 17. Miscellaneous.
     Section 17.1. Successors and Assigns. All covenants and other agreements
contained in this Agreement by or on behalf of any of the parties to this
Agreement bind and inure to the benefit of their respective successors and
assigns (including, without limitation, any subsequent Holder) whether so
expressed or not.
     Section 17.2. Payments Due on Non-Business Days. Anything in this
Agreement, the Indenture or the Bonds to the contrary notwithstanding, any
payment of principal of or premium or interest on any Bond that is due on a date
other than a Business Day shall be made on the next succeeding Business Day
without including the additional days elapsed in the computation of the interest
payable on such next succeeding Business Day; provided that if the maturity date
of any Bond is a date other than a Business Day, the payment otherwise due on
such maturity date shall be made on the next succeeding Business Day and shall
include the additional days elapsed in the computation of interest payable on
such next succeeding Business Day.
     Section 17.3. Accounting Terms. All accounting terms used in this Agreement
that are not expressly defined in this Agreement have the meanings respectively
given to them in accordance with GAAP. Except as otherwise specifically provided
in this Agreement, (a) all computations made pursuant to this Agreement shall be
made in accordance with GAAP and (b) all financial statements shall be prepared
in accordance with GAAP.
     Section 17.4. Severability. Any provision of this Agreement that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions of this Agreement, and any such
prohibition or unenforceability in any jurisdiction shall (to the full extent
permitted by law) not invalidate or render unenforceable such provision in any
other jurisdiction. No right, power or remedy conferred by this Agreement upon
any Holder shall be exclusive of any other

22



--------------------------------------------------------------------------------



 



right, power or remedy referred to in this Agreement or now or after the
Execution Date available at law, in equity, by statute or otherwise.
     Section 17.5. Construction, Etc. Each covenant contained in this Agreement
shall be construed (absent express provision to the contrary) as being
independent of each other covenant contained in this Agreement, so that
compliance with any one covenant shall not (absent such an express contrary
provision) be deemed to excuse compliance with any other covenant. Where any
provision in this Agreement refers to action to be taken by any Person, or that
such Person is prohibited from taking, such provision shall be applicable
whether such action is taken directly or indirectly by such Person. For the
avoidance of doubt, all Schedules and Exhibits attached to this Agreement shall
be deemed to be a part of this Agreement. The term “property” or “properties”
means, unless otherwise specifically limited, real or personal property of any
kind, tangible or intangible, choate or inchoate.
     Section 17.6. Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be an original but all of which together shall
constitute one instrument. Each counterpart may consist of a number of copies of
this Agreement, each signed by less than all, but together signed by all, of the
parties to this Agreement.
     Section 17.7. Governing Law. This Agreement shall be construed and enforced
in accordance with, and the rights of the parties shall be governed by, the law
of the State of New York excluding choice-of-law principles of the law of such
State that would require the application of the laws of a jurisdiction other
than such State.
     Section 17.8. Jurisdiction and Process; Waiver of Jury Trial.
     (a) Each of the Company and each Purchaser irrevocably submits to the
non-exclusive jurisdiction of any New York State or federal court sitting in the
Borough of Manhattan, The City of New York, over any suit, action or proceeding
arising out of or relating to this Agreement. To the fullest extent permitted by
applicable law, each of the Company and each Purchaser irrevocably waives and
agrees not to assert, by way of motion, as a defense or otherwise, any claim
that it is not subject to the jurisdiction of any such court, any objection that
it may now or after the Execution Date have to the laying of the venue of any
such suit, action or proceeding brought in any such court and any claim that any
such suit, action or proceeding brought in any such court has been brought in an
inconvenient forum.
     (b) The Company consents to process being served by or on behalf of any
Holder in any suit, action or proceeding of the nature referred to in
Section 17.8(a) by mailing a copy thereof by registered or certified mail (or
any substantially similar form of mail), postage prepaid, return receipt
requested, to it at its address specified in Section 13 or at such other address
of which such Holder shall then have been notified pursuant to said Section 13.
The Company agrees that such service upon receipt (i) shall be deemed in every
respect effective service of process upon it in any such suit, action or
proceeding and (ii) shall, to the fullest extent permitted by applicable law, be
taken and held to be valid personal service upon and personal delivery to it.
Notices under this Agreement shall be conclusively presumed received as
evidenced by a delivery receipt furnished by the United States Postal Service or
any reputable commercial delivery service.

23



--------------------------------------------------------------------------------



 



     (c) Nothing in this Section 17.8 shall affect the right of any Holder to
serve process in any manner permitted by law, or limit any right that the
Holders may have to bring proceedings against the Company in the courts of any
appropriate jurisdiction or to enforce in any lawful manner a judgment obtained
in one jurisdiction in any other jurisdiction.
     (d) The parties to this Agreement hereby waive trial by jury in any action
brought on or with respect to this Agreement or any other document executed in
connection with this Agreement.

24



--------------------------------------------------------------------------------



 



     If you are in agreement with the foregoing, please sign the form of
agreement on a counterpart of this Agreement and return it to the Company,
whereupon this Agreement shall become a binding agreement between you and the
Company.
Very truly yours,
CONSUMERS ENERGY COMPANY

          By:   /s/ Thomas J. Webb       Name:   Thomas J. Webb      Title:  
Executive Vice President and Chief Financial Officer   

 



--------------------------------------------------------------------------------



 



This Agreement is hereby accepted and agreed to as of the date thereof.
METROPOLITAN LIFE INSURANCE COMPANY
METLIFE INVESTORS USA INSURANCE COMPANY
METLIFE REINSURANCE COMPANY OF SOUTH CAROLINA
METLIFE REINSURANCE COMPANY OF VERMONT
By: METROPOLITAN LIFE INSURANCE COMPANY,
for itself and as investment manager for the above entities

          By:   /s/ John A. Tanyeri       Name:   John A. Tanyeri      Title:  
Director   

 



--------------------------------------------------------------------------------



 



This Agreement is hereby accepted and agreed to as of the date thereof.
UNION FIDELITY LIFE INSURANCE COMPANY
By: METLIFE INVESTMENT ADVISORS COMPANY, LLC,
its investment advisor

          By:   /s/ John A. Tanyeri       Name:   John A. Tanyeri      Title:  
Director   

 



--------------------------------------------------------------------------------



 



This Agreement is hereby accepted and agreed to as of the date thereof.
THE NORTHWESTERN MUTUAL LIFE INSURANCE COMPANY

          By:   /s/ Howard Stern       Name:   Howard Stern      Title:   Its
Authorized Representative   

 



--------------------------------------------------------------------------------



 



This Agreement is hereby accepted and agreed to as of the date thereof.
THE NORTHWESTERN MUTUAL LIFE INSURANCE COMPANY —
For its Group Annuity Separate Account

          By:   /s/ Howard Stern       Name:   Howard Stern      Title:   Its
Authorized Representative     

 



--------------------------------------------------------------------------------



 



This Agreement is hereby accepted and agreed to as of the date thereof.
CONNECTICUT GENERAL LIFE INSURANCE COMPANY
By: CIGNA INVESTMENTS, INC. (authorized agent)

                  By:   /s/ Robert W. Eccles         Name:   Robert W. Eccles   
    Title:   Senior Managing Director     

 



--------------------------------------------------------------------------------



 



This Agreement is hereby accepted and agreed to as of the date thereof.
LIFE INSURANCE COMPANY OF NORTH AMERICA
By: CIGNA INVESTMENTS, INC. (authorized agent)

                  By:   /s/ Robert W. Eccles         Name:   Robert W. Eccles   
    Title:   Senior Managing Director     

 



--------------------------------------------------------------------------------



 



This Agreement is hereby accepted and agreed to as of the date thereof.
GREAT-WEST LIFE & ANNUITY INSURANCE COMPANY

                  By:   /s/ Eve Hampton         Name:   Eve Hampton       
Title:   Vice President, Investments              By:   /s/ James Lowery        
Name:   James Lowery        Title:   Asst. Vice President, Investments     

 



--------------------------------------------------------------------------------



 



This Agreement is hereby accepted and agreed to as of the date thereof.
FIRST GREAT-WEST LIFE & ANNUITY INSURANCE COMPANY

                  By:   /s/ Eve Hampton         Name:   Eve Hampton       
Title:   Vice President, Investments              By:   /s/ James Lowery        
Name:   James Lowery        Title:   Asst. Vice President, Investments     

 



--------------------------------------------------------------------------------



 



This Agreement is hereby accepted and agreed to as of the date thereof.
PROTECTIVE LIFE INSURANCE COMPANY

                  By:   /s/ Philip G. Passafiome         Name:   Philip G.
Passafiome        Title:   Director, Fixed Income     

 



--------------------------------------------------------------------------------



 



This Agreement is hereby accepted and agreed to as of the date thereof.
MINNESOTA LIFE INSURANCE COMPANY
By: ADVANTUS CAPITAL MANAGEMENT, INC.

                  By:   /s/ Gregory Ortquist         Name:   Gregory Ortquist   
    Title:   Vice President     

 



--------------------------------------------------------------------------------



 



This Agreement is hereby accepted and agreed to as of the date thereof.
WORLD INSURANCE COMPANY
By: ADVANTUS CAPITAL MANAGEMENT, INC.

                  By:   /s/ Gregory Ortquist         Name:   Gregory Ortquist   
    Title:   Vice President     

 



--------------------------------------------------------------------------------



 



This Agreement is hereby accepted and agreed to as of the date thereof.
THE CATHOLIC AID ASSOCIATION
By: ADVANTUS CAPITAL MANAGEMENT, INC.

                  By:   /s/ Gregory Ortquist         Name:   Gregory Ortquist   
    Title:   Vice President     

 



--------------------------------------------------------------------------------



 



This Agreement is hereby accepted and agreed to as of the date thereof.
COLORADO BANKERS LIFE INSURANCE COMPANY
By: ADVANTUS CAPITAL MANAGEMENT, INC.

                  By:   /s/ Gregory Ortquist         Name:   Gregory Ortquist   
    Title:   Vice President     

 



--------------------------------------------------------------------------------



 



This Agreement is hereby accepted and agreed to as of the date thereof.
NEW ERA LIFE INSURANCE
By: ADVANTUS CAPITAL MANAGEMENT, INC.

                  By:   /s/ Gregory Ortquist         Name:   Gregory Ortquist   
    Title:   Vice President     

 



--------------------------------------------------------------------------------



 



This Agreement is hereby accepted and agreed to as of the date thereof.
KNIGHTS OF COLUMBUS

                  By:   /s/ Donald R. Kehoe         Name:   Donald R. Kehoe     
  Title:   Supreme Secretary     

 



--------------------------------------------------------------------------------



 



This Agreement is hereby accepted and agreed to as of the date thereof.
THRIVENT FINANCIAL FOR LUTHERANS

                  By:   /s/ Alan D. Onstad         Name:   Alan D. Onstad       
Title:   Senior Director     

 



--------------------------------------------------------------------------------



 



This Agreement is hereby accepted and agreed to as of the date thereof.
THE UNION CENTRAL LIFE INSURANCE COMPANY
By: SUMMIT INVESTMENT PARTNERS, as Agent

                  By:   /s/ Andrew S. White         Name:   Andrew S. White     
  Title:   Managing Director — Private Placement     

 



--------------------------------------------------------------------------------



 



This Agreement is hereby accepted and agreed to as of the date thereof.
ACACIA LIFE INSURANCE COMPANY
By: SUMMIT INVESTMENT PARTNERS, as Agent

                  By:   /s/ Andrew S. White         Name:   Andrew S. White     
  Title:   Managing Director — Private Placement     

 



--------------------------------------------------------------------------------



 



This Agreement is hereby accepted and agreed to as of the date thereof.
AMERITAS LIFE INSURANCE CORP.
By: SUMMIT INVESTMENT PARTNERS, as Agent

                  By:   /s/ Andrew S. White         Name:   Andrew S. White     
  Title:   Managing Director — Private Placement     

 



--------------------------------------------------------------------------------



 



This Agreement is hereby accepted and agreed to as of the date thereof.
CUMIS INSURANCE SOCIETY, INC.
By: MEMBERS CAPITAL ADVISORS, INC., acting as Investment Advisor

                  By:   /s/ Allen R. Cantrell         Name:   Allen R. Cantrell 
      Title:   Director, Investments     

 



--------------------------------------------------------------------------------



 



This Agreement is hereby accepted and agreed to as of the date thereof.
SOUTHERN FARM BUREAU LIFE INSURANCE COMPANY

                  By:   /s/ David Divine         Name:   David Divine       
Title:   Portfolio Manager     

 



--------------------------------------------------------------------------------



 



This Agreement is hereby accepted and agreed to as of the date thereof.
ASSURITY LIFE INSURANCE COMPANY

                  By:   /s/ Victor Weber         Name:   Victor Weber       
Title:   Senior Director — Investments     

 



--------------------------------------------------------------------------------



 



This Agreement is hereby accepted and agreed to as of the date thereof.
STANDARD INSURANCE COMPANY

                  By:   /s/ Floyd Chadee         Name:   Floyd Chadee       
Title:   Sr. VP & CFO     

 



--------------------------------------------------------------------------------



 



This Agreement is hereby accepted and agreed to as of the date thereof.
COTTON STATES LIFE INSURANCE

                  By:   /s/ John Jacobs         Name:   John Jacobs       
Title:   Director — Fixed Income     

 



--------------------------------------------------------------------------------



 



This Agreement is hereby accepted and agreed to as of the date thereof.
COUNTRY MUTUAL INSURANCE COMPANY

                  By:   /s/ John Jacobs         Name:   John Jacobs       
Title:   Director — Fixed Income     

 



--------------------------------------------------------------------------------



 



This Agreement is hereby accepted and agreed to as of the date thereof.
COUNTRY LIFE INSURANCE COMPANY

                  By:   /s/ John Jacobs         Name:   John Jacobs       
Title:   Director — Fixed Income     

 



--------------------------------------------------------------------------------



 



This Agreement is hereby accepted and agreed to as of the date thereof.
JOHN HANCOCK LIFE INSURANCE COMPANY (U.S.A.)

                  By:   /s/ Gerald C. Hanrahan, Jr.         Name:   Gerald C.
Hanrahan, Jr.        Title:   Managing Director     

 



--------------------------------------------------------------------------------



 



This Agreement is hereby accepted and agreed to as of the date thereof.
JOHN HANCOCK LIFE & HEALTH INSURANCE COMPANY

                  By:   /s/ Gerald C. Hanrahan         Name:   Gerald C.
Hanrahan        Title:   Authorized Signatory     

 



--------------------------------------------------------------------------------



 



This Agreement is hereby accepted and agreed to as of the date thereof.
NATIONAL GUARDIAN LIFE INSURANCE COMPANY

                  By:   /s/ R.A. Mucci         Name:   R.A. Mucci       
Title:   Senior Vice President & Treasurer     

 



--------------------------------------------------------------------------------



 



Schedule A
Information Relating to Purchasers

                      Principal     Principal       Amount of 2022     Amount of
2040       Bonds to be     Bonds to be   Name of Purchaser   Purchased    
Purchased  
Metropolitan Life Insurance Company
  $ 50,000,000     $ 5,000,000  

1.   Bonds to be registered in the name of Metropolitan Life Insurance Company  
2.   Original Bonds delivered to:

Metropolitan Life Insurance Company
Securities Investments, Law Department
P.O. Box 1902
10 Park Avenue
Morristown, New Jersey 07962-1902
Attention: Daniel Kenney, Esq.
Phone: 973-355-4930

3.   All scheduled payments of principal and interest by wire transfer of
immediately available funds to:

Bank Name: JPMorgan Chase Bank
ABA Routing #: 021-000-021
Account No.: 002-2-410591
Account Name: Metropolitan Life Insurance Company
Ref: Consumers Energy Company 5.300% due 9/1/2022 or 6.170% due 9/1/2040
with sufficient information to identify the source and application of such
funds, including issuer, PPN#, interest rate, maturity and whether payment is of
principal, interest, make whole amount or otherwise
For all payments other than scheduled payments of principal and interest, the
Company shall seek instructions from the holder, and in the absence of
instructions to the contrary, will make such payments to the account and in the
manner set forth above

4.   All notices and communications:

Metropolitan Life Insurance Company
Investments, Private Placements
P.O. Box 1902
Schedule A
(to Bond Purchase Agreement)

 



--------------------------------------------------------------------------------



 



10 Park Avenue
Morristown, New Jersey 07962-1902
Attention: Director
Fax: 973-355-4250
With a copy OTHER than with respect to deliveries of financial statements to:
Metropolitan Life Insurance Company
P.O. Box 1902
10 Park Avenue
Morristown, New Jersey 07962-1902
Attention: Chief Counsel-Securities Investments (PRIV)
Email: sec_invest_law@metlife.com

5.   Taxpayer identification number: 13-5581829

Schedule A
(to Bond Purchase Agreement)

 



--------------------------------------------------------------------------------



 



Schedule A
Information Relating to Purchasers

                      Principal     Principal       Amount of 2022     Amount of
2040       Bonds to be     Bonds to be   Name of Purchaser   Purchased    
Purchased  
MetLife Investors USA Insurance Company
  $ 15,000,000     $ 0  

1.   Bonds to be registered in the name of MetLife Investors USA Insurance
Company   2.   Original Bonds delivered to:

MetLife Investors USA Insurance Company
c/o Metropolitan Life Insurance Company
Securities Investments, Law Department
10 Park Avenue
Morristown, New Jersey 07962-1902
Attention: Daniel Kenney, Esq.
Phone: 973-355-4930

3.   All scheduled payments of principal and interest by wire transfer of
immediately available funds to:

Bank Name: JPMorgan Chase Bank
ABA Routing #: 021-000-021
Account No.: 002-2-431530
Account Name: MetLife Investors USA Insurance Company
Ref: Consumers Energy Company 5.300% due 9/1/2022
with sufficient information to identify the source and application of such
funds, including issuer, PPN#, interest rate, maturity and whether payment is of
principal, interest, make whole amount or otherwise
For all payments other than scheduled payments of principal and interest, the
Company shall seek instructions from the holder, and in the absence of
instructions to the contrary, will make such payments to the account and in the
manner set forth above

4.   All notices and communications:

MetLife Investors USA Insurance Company
c/o Metropolitan Life Insurance Company
Investments, Private Placements
Schedule A
(to Bond Purchase Agreement)

 



--------------------------------------------------------------------------------



 



P.O. Box 1902
10 Park Avenue
Morristown, New Jersey 07962-1902
Attention: Director
Fax: 973-355-4250
With a copy OTHER than with respect to deliveries of financial statements to:
MetLife Investors USA Insurance Company
c/o Metropolitan Life Insurance Company
P.O. Box 1902
10 Park Avenue
Morristown, New Jersey 07962-1902
Attention: Chief Counsel-Securities Investments (PRIV)
Email: sec_invest_law@metlife.com

5.   Taxpayer identification number: 54-0696644

Schedule A
(to Bond Purchase Agreement)

 



--------------------------------------------------------------------------------



 



Schedule A
Information Relating to Purchasers

                      Principal     Principal       Amount of 2022     Amount of
2040       Bonds to be     Bonds to be   Name of Purchaser   Purchased    
Purchased  
MetLife Reinsurance Company of South Carolina
  $ 5,000,000     $ 0  

1.   Bonds to be registered in the name of MetLife Reinsurance Company of South
Carolina Trust A   2.   Original Bonds delivered to:

MetLife Reinsurance Company of South Carolina
c/o Metropolitan Life Insurance Company
Securities Investments, Law Department
10 Park Avenue
Morristown, New Jersey 07962-1902
Attention: Daniel Kenney, Esq.
Phone: 973-355-4930

3.   All scheduled payments of principal and interest by wire transfer of
immediately available funds to:

Bank: U. S. Bank N. A.
Trust Dept Income Unit
60 Livingston Avenue
St Paul, MN 55107
ABA: 091000022
A/C: 180183083765
FFC to Trust Account No.: 195981
For Account Name: MetLife Reinsurance Company of South Carolina Trust A for the
benefit of Consumers Energy Company 5.30% due 9/1/2022
Attn: Denise Fultz
with sufficient information to identify the source and application of such
funds, including issuer, PPN#, interest rate, maturity and whether payment is of
principal, interest, make whole amount or otherwise
For all payments other than scheduled payments of principal and interest, the
Company shall seek instructions from the holder, and in the absence of
instructions to the contrary, will make such payments to the account and in the
manner set forth above
Schedule A
(to Bond Purchase Agreement)

 



--------------------------------------------------------------------------------



 



4.   All notices and communications:

MetLife Reinsurance Company of South Carolina
c/o Metropolitan Life Insurance Company
Investments, Private Placements
P.O. Box 1902
10 Park Avenue
Morristown, New Jersey 07962-1902
Attention: Director
Fax: 973-355-4250
With a copy OTHER than with respect to deliveries of financial statements to:
MetLife Reinsurance Company of South Carolina
c/o Metropolitan Life Insurance Company
P.O. Box 1902
10 Park Avenue
Morristown, New Jersey 07962-1902
Attention: Chief Counsel-Securities Investments (PRIV)
Email: sec_invest_law@metlife.com

5.   Taxpayer identification number: 20-1452630

Schedule A
(to Bond Purchase Agreement)

 



--------------------------------------------------------------------------------



 



Schedule A
Information Relating to Purchasers

                      Principal     Principal       Amount of 2022     Amount of
2040       Bonds to be     Bonds to be   Name of Purchaser   Purchased    
Purchased  
MetLife Reinsurance Company of Vermont
  $ 5,000,000     $ 0  

1.   Bonds to be registered in the name of MetLife Reinsurance Company of
Vermont   2.   Original Bonds delivered to:

    MetLife Reinsurance Company of Vermont
c/o Metropolitan Life Insurance Company
Securities Investments, Law Department
10 Park Avenue
Morristown, New Jersey 07962-1902
Attention: Daniel Kenney, Esq.
Phone: 973-355-4930

3.   All scheduled payments of principal and interest by wire transfer of
immediately available funds to:

Bank Name: JPMorgan Chase Bank
ABA Routing #: 021000021
Account No.: 304698660
Account Name: MetLife Reinsurance Company of Vermont (Cell 1 Operations)
Ref: Consumers Energy Company 5.300% due 9/1/2022
with sufficient information to identify the source and application of such
funds, including issuer, PPN#, interest rate, maturity and whether payment is of
principal, interest, make whole amount or otherwise
For all payments other than scheduled payments of principal and interest, the
Company shall seek instructions from the holder, and in the absence of
instructions to the contrary, will make such payments to the account and in the
manner set forth above

4.   All notices and communications:

MetLife Reinsurance Company of Vermont
c/o Metropolitan Life Insurance Company
Investments, Private Placements
Schedule A
(to Bond Purchase Agreement)

 



--------------------------------------------------------------------------------



 



P.O. Box 1902
10 Park Avenue
Morristown, New Jersey 07962-1902
Attention: Director
Fax: 973-355-4250
With a copy OTHER than with respect to deliveries of financial statements to:
MetLife Reinsurance Company of Vermont
c/o Metropolitan Life Insurance Company
P.O. Box 1902
10 Park Avenue
Morristown, New Jersey 07962-1902
Attention: Chief Counsel-Securities Investments (PRIV)
Email: sec_invest_law@metlife.com

5.   Taxpayer identification number: 26-1511401

Schedule A
(to Bond Purchase Agreement)

 



--------------------------------------------------------------------------------



 



Schedule A
Information Relating to Purchasers

                      Principal     Principal       Amount of 2022     Amount of
2040       Bonds to be     Bonds to be   Name of Purchaser   Purchased    
Purchased  
Union Fidelity Life Insurance Company
  $ 15,000,000     $ 0  

1.   Bonds to be registered in the name of Union Fidelity Life Insurance Company
  2.   Original Bonds delivered to:

Bank of New York Mellon
1 Wall Street
3rd Floor Window A
New York, NY 10286
Attention: Anthony Saviano
Phone: 212-635-6764
With copies of the Bonds emailed to dkenney2@metlife.com

3.   All scheduled payments of principal and interest by wire transfer of
immediately available funds to:

Bank Name: Bank of New York Mellon
ABA Routing #: 021000018
Account No.: 127036
Account Name: Union Fidelity Life Insurance Company
Ref: UFLIC FRFCLSS
Ref.: Consumers Energy Company 5.300% due 9/1/2022
with sufficient information to identify the source and application of such
funds, including issuer, PPN#, interest rate, maturity and whether payment is of
principal, interest, make whole amount or otherwise
For all payments other than scheduled payments of principal and interest, the
Company shall seek instructions from the holder, and in the absence of
instructions to the contrary, will make such payments to the account and in the
manner set forth above

4.   All notices and communications:

    Union Fidelity Life Insurance Company

Schedule A
(to Bond Purchase Agreement)

 



--------------------------------------------------------------------------------



 



c/o MetLife Investment Advisors Company LLC
Investments, Private Placements
P.O. Box 1902
10 Park Avenue
Morristown, New Jersey 07962-1902
Attention: Director
Fax: 973-355-4250
With a copy OTHER than with respect to deliveries of financial statements to:
Union Fidelity Life Insurance Company
c/o MetLife Investment Advisors Company LLC
P.O. Box 1902
10 Park Avenue
Morristown, New Jersey 07962-1902
Attention: Chief Counsel-Securities Investments (PRIV)
Email: sec_invest_law@metlife.com

5.   Taxpayer identification number: 31-0252460

Schedule A
(to Bond Purchase Agreement)

 



--------------------------------------------------------------------------------



 



Schedule A
Information Relating to Purchasers

                      Principal     Principal       Amount of 2022     Amount of
2040       Bonds to be     Bonds to be   Name of Purchaser   Purchased    
Purchased  
The Northwestern Mutual Life Insurance Company
  $ 45,000,000     $ 0  

1.   Bonds to be registered in the name of The Northwestern Mutual Life
Insurance Company   2.   Original Bonds delivered to:

The Northwestern Mutual Life Insurance Company
720 East Wisconsin Avenue
Milwaukee, WI 53202
Attention: Karen Stevens
Phone: 414-665-1444

3.   All payments by wire transfer of immediately available funds to:

US Bank
777 East Wisconsin Avenue
Milwaukee, WI 53202
ABA #075000022
For the account of:
NM Private Placement
Account No. 182380324521
with sufficient information to identify the source of the transfer, the amount
of interest, principal or premium, the series of Bonds and the PPN

4.   All notices of payments and written confirmations of such wire transfers:

The Northwestern Mutual Life Insurance Company
720 East Wisconsin Avenue
Milwaukee, WI 53202
Attention: Investment Operations
Fax: 414-625-6998

5.   All other communications:

The Northwestern Mutual Life Insurance Company
Schedule A
(to Bond Purchase Agreement)

 



--------------------------------------------------------------------------------



 



720 East Wisconsin Avenue
Milwaukee, WI 53202
Attention: Securities Department
Fax: 414-665-7124

6.   Taxpayer identification number: 39-0509570

Schedule A
(to Bond Purchase Agreement)

 



--------------------------------------------------------------------------------



 



Schedule A
Information Relating to Purchasers

                      Principal   Principal     Amount of 2022   Amount of 2040
    Bonds to be   Bonds to be Name of Purchaser   Purchased   Purchased
The Northwestern Mutual Life Insurance Company — for its Group Annuity Separate
Account
  $ 2,000,000       $0  

1.   Bonds to be registered in the name of The Northwestern Mutual Life
Insurance Company — for its Group Annuity Separate Account   2.   Original Bonds
delivered to:       The Northwestern Mutual Life Insurance Company
720 East Wisconsin Avenue
Milwaukee, WI 53202
Attention: Karen Stevens
Phone: 414-665-1444   3.   All payments by wire transfer of immediately
available funds to:       US Bank
777 East Wisconsin Avenue
Milwaukee, WI 53202
ABA #075000022
For the account of:
NM GASA Account
Account No. 182380324018       with sufficient information to identify the
source of the transfer, the amount of interest, principal or premium, the series
of Bonds and the PPN   4.   All notices of payments and written confirmations of
such wire transfers:       The Northwestern Mutual Life Insurance Company — for
its Group Annuity Separate Account
720 East Wisconsin Avenue
Milwaukee, WI 53202
Attention: Investment Operations
Fax: 414-625-6998

Schedule A
(to Bond Purchase Agreement)

 



--------------------------------------------------------------------------------



 



5.   All other communications:       The Northwestern Mutual Life Insurance
Company
720 East Wisconsin Avenue
Milwaukee, WI 53202
Attention: Securities Department
Fax: 414-665-7124   6.   Taxpayer identification number: 39-0509570

Schedule A
(to Bond Purchase Agreement)

 



--------------------------------------------------------------------------------



 



Schedule A
Information Relating to Purchasers

                      Principal   Principal     Amount of 2022   Amount of 2040
    Bonds to be   Bonds to be Name of Purchaser   Purchased   Purchased
Connecticut General Life Insurance Company
  $ 17,000,000       $0  
 
               
 
  To be allocated in the following amounts to separate portfolios:        
 
               
 
  $ 5,000,000          
 
  $ 3,000,000          
 
  $ 2,000,000          
 
  $ 2,000,000          
 
  $ 2,000,000          
 
  $ 2,000,000          
 
  $ 1,000,000          

1.   Bonds to be registered in the name of CIG & Co.   2.   Original Bonds
delivered to:       CIG & Co.
c/o CIGNA Investments, Inc.
Attention: Fixed Income Securities
Wilde Building, A5PRI
900 Cottage Grove Rd
Bloomfield, Connecticut 06002
Phone: 860-226-8366   3.   Payment on Account of Instruments By Federal Funds
Wire Transfer to:       J.P. Morgan Chase Bank
BNF=CIGNA Private Placements/AC=9009001802
ABA# 021000021
Accompanying Information: OBI=(name of company; description of security;
interest rate; maturity date; PPN/CUSIP)   4.   Address for Notices Related to
Payments       CIG & Co.
c/o CIGNA Investments, Inc.

Schedule A
(to Bond Purchase Agreement)

 



--------------------------------------------------------------------------------



 



    Attention: Fixed Income Securities
Wilde Building, A5PRI
900 Cottage Grove Rd
Bloomfield, Connecticut 06002
Fax: 860-226-8400       with a copy to:       J.P. Morgan Chase Bank
14201 Dallas Parkway, 12th Floor
Dallas, Texas 75254-2916
Attention: Rudy Paredes, Mail Code TX1-J222
Phone: 469-477-1960
Fax: 469-477-1904   5.   Address for All Other Notices:       CIG & Co.
c/o CIGNA Investments, Inc.
Attention: Fixed Income Securities
Wilde Building, A5PRI
900 Cottage Grove Rd
Bloomfield, Connecticut 06002
Fax: 860-226-8400   6.   Taxpayer identification number (for Connecticut General
Life Insurance Company): 06-0303370

Schedule A
(to Bond Purchase Agreement)

 



--------------------------------------------------------------------------------



 



Schedule A
Information Relating to Purchasers

                      Principal   Principal     Amount of 2022   Amount of 2040
    Bonds to be   Bonds to be Name of Purchaser   Purchased   Purchased
Life Insurance Company of North America
  $ 5,000,000       $0  

1.   Bonds to be registered in the name of CIG & Co.   2.   Original Bonds
delivered to:       CIG & Co.
c/o CIGNA Investments, Inc.
Attention: Fixed Income Securities
Wilde Building, A5PRI
900 Cottage Grove Rd
Bloomfield, Connecticut 06002
Phone: 860-226-8366   3.   Payment on Account of Instruments By Federal Funds
Wire Transfer to:       J.P. Morgan Chase Bank
BNF=CIGNA Private Placements/AC=9009001802
ABA# 021000021
Accompanying Information: OBI=(name of company; description of security;
interest rate; maturity date; PPN/CUSIP)   4.   Address for Notices Related to
Payments       CIG & Co.
c/o CIGNA Investments, Inc.
Attention: Fixed Income Securities
Wilde Building, A5PRI
900 Cottage Grove Rd
Bloomfield, Connecticut 06002
Fax: 860-226-8400       with a copy to:       J.P. Morgan Chase Bank
14201 Dallas Parkway, 12th Floor

Schedule A
(to Bond Purchase Agreement)

 



--------------------------------------------------------------------------------



 



    Dallas, Texas 75254-2916
Attention: Rudy Paredes, Mail Code TX1-J222
Phone: 469-477-1960
Fax: 469-477-1904   5.   Address for All Other Notices:       CIG & Co.
c/o CIGNA Investments, Inc.
Attention: Fixed Income Securities
Wilde Building, A5PRI
900 Cottage Grove Rd
Bloomfield, Connecticut 06002
Fax: 860-226-8400
  6.   Taxpayer identification number (for Life Insurance Company of North
America): 23-1503749

Schedule A
(to Bond Purchase Agreement)

 



--------------------------------------------------------------------------------



 



Schedule A
Information Relating to Purchasers

                      Principal   Principal     Amount of 2022   Amount of 2040
    Bonds to be   Bonds to be Name of Purchaser   Purchased   Purchased
Great-West Life & Annuity Insurance Company
  $ 20,000,000       $0  

1.   Bonds to be registered in the name of Great-West Life & Annuity Insurance
Company   2.   Original Bonds delivered to:       The Bank of New York
3rd Floor, Window A
One Wall Street
New York, NY 10286
Attn: Receive/Deliver Dept (Great-West Life/Acct No. 640935)
Phone: 212-635-6764   3.   Payment Instructions — All payments shall be made by
wire transfer as follows:       The Bank of New York
ABA No.: 021-000-018
BNF Account No.: IOC566
Further Credit To: Great-West Life/Acct No. 640935


  Reference:   (1) security description (including PPN)
(2) allocation of payment between principal and interest
(3) confirmation of principal balance

4.   Notices and Communications:       Great-West Life & Annuity Insurance
Company
8515 East Orchard Road, 3T2
Greenwood Village, CO 80111
Attn: Investments Division
Fax: 303-737-6193
  5.   Taxpayer identification number: 84-0467907

Schedule A
(to Bond Purchase Agreement)

 



--------------------------------------------------------------------------------



 



Schedule A
Information Relating to Purchasers

                      Principal   Principal     Amount of 2022   Amount of 2040
    Bonds to be   Bonds to be Name of Purchaser   Purchased   Purchased
First Great-West Life & Annuity Insurance Company
  $ 2,000,000       $0  

1.   Bonds to be registered in the name of First Great-West Life & Annuity
Insurance Company   2.   Original Bonds delivered to:       The Bank of New York
3rd Floor, Window A
One Wall Street
New York, NY 10286
Attn: Receive/Deliver Dept (First GWLA/Acct No. 235207)
Phone: 212-635-6764   3.   Payment Instructions — All payments shall be made by
wire transfer as follows:       The Bank of New York
ABA No.: 021-000-018
BNF Account No.: IOC566
Further Credit To: First GWLA/Acct No. 235207


  Reference:   (1) security description (including PPN)
(2) allocation of payment between principal and interest
(3) confirmation of principal balance

4.   Notices and Communications:       First Great-West Life & Annuity Insurance
Company
c/o Great-West Life & Annuity Insurance Company
8515 East Orchard Road, 3T2
Greenwood Village, CO 80111
Attn: Investments Division
Fax: 303-737-6193   5.   Taxpayer identification number: 13-2690792

Schedule A
(to Bond Purchase Agreement)

 



--------------------------------------------------------------------------------



 



Schedule A
Information Relating to Purchasers

                      Principal   Principal     Amount of 2022   Amount of 2040
    Bonds to be   Bonds to be Name of Purchaser   Purchased   Purchased
Protective Life Insurance Company
  $ 14,000,000       $0  

1.   Bonds to be registered in the name of HARE & CO.   2.   Original Bonds
delivered to:       The Bank of New York
One Wall Street
3rd floor, Window “A”
New York, NY 10286
CUSTODY A/C # 294412
CUST NAME: PROTECTIVE LIFE INSURANCE COMPANY
Phone: 212-635-6764   3.   All payments by wire transfer of immediately
available funds to:       THE BANK OF NEW YORK
ABA #: 021 000 018
BNF: IOC566
ATTN: PP P & I Department
FFC CUSTODY #: 0000294412
CUST. NAME: Protective Life Ins., Co.
REF: Protective Life Ins., Co. /
PPN 210518 A#3       with sufficient information to identify the source and
application of such funds   4.   All notices of payments and written
confirmations of such wire transfers and all other communications:       Email:
Back.office@protective.com
Protective Life Insurance Co. (PLI)
Attn: Investment Department — Kim Wilkerson
2801 Hwy. 280 South
Birmingham, AL 35223   5.   PRINCIPAL AMOUNT OF BONDS TO BE PURCHASED FOR: PLI
#294412

Schedule A
(to Bond Purchase Agreement)

 



--------------------------------------------------------------------------------



 



6.   Taxpayer identification number (for Protective Life Insurance Company):
63-0169720

Schedule A
(to Bond Purchase Agreement)

 



--------------------------------------------------------------------------------



 



Schedule A
Information Relating to Purchasers

                      Principal   Principal     Amount of 2022   Amount of 2040
    Bonds to be   Bonds to be Name of Purchaser   Purchased   Purchased
Minnesota Life Insurance Company
  $ 9,750,000       $0  

  1.   Bonds to be registered in the name of Minnesota Life Insurance Company  
  2.   Original Bonds delivered to:         Minnesota Life Insurance Company
400 Robert Street North
St. Paul, Minnesota 55101
Attention: Advantus Capital Management, Inc.
Phone: 651-665-6763     3.   All payments on account of the Bonds shall be made
by wire transfer of immediately available funds to:         Mellon Bank,
Pittsburgh, PA
ABA#: 011001234
DDA#: 048771
Account Name: Minnesota Life Insurance Company
Account #: ADFF0106002
Cost Code: 1167
Ref: Issuer, Rate, Maturity, CUSIP/PPN, P&I Breakdown     4.   The address to
which all other documents and notices should be sent is as follows:        
Minnesota Life Insurance Company
400 Robert Street North
St. Paul, Minnesota 55101
Attention: Advantus Capital Management, Inc.     5.   Fax: 651-223-5029     6.  
Taxpayer identification number: 41-0417830

Schedule A
(to Bond Purchase Agreement)

 



--------------------------------------------------------------------------------



 



Schedule A
Information Relating to Purchasers

                      Principal   Principal     Amount of 2022   Amount of 2040
    Bonds to be   Bonds to be Name of Purchaser   Purchased   Purchased
World Insurance Company
  $ 1,000,000     $ 0  

1.   Bonds to be registered in the name of Wells Fargo Bank N.A. as custodian
for World Insurance Company   2.   Original Bonds delivered to:       Duane
(Dewey) Johnson
Wells Fargo — Investment Mgr Relations
MAC N9306-036
733 Marquette Ave, 3rd Fl.
Minneapolis, MN 55479
Account Name: World Insurance Company
Account Number: 12667400
Phone: 612-667-6723   3.   All payments on account of the Bonds shall be made by
wire transfer of immediately available funds to:       Wells Fargo Bank, N.A.
ABA #121000248
BNFA=0000840245 (include all 10 digits)
BNF=Trust Wire Clearing
FFC Attn: Income Collections, a/c #12667400
For further credit to: World Insurance Co.
Account Number: 12667400
Ref: Issuer, Rate, Maturity, CUSIP/PPN, P&I Breakdown   4.   All notices and
statements should be sent to the following address:       World Insurance
Company
c/o Advantus Capital Management Inc.
400 Robert Street North
St. Paul, MN 55101
Attn: Client Administrator   5.   Taxpayer identification number (for World
Insurance Company): 47-0339860

Schedule A
(to Bond Purchase Agreement)

 



--------------------------------------------------------------------------------



 



Schedule A
Information Relating to Purchasers

                      Principal   Principal     Amount of 2022   Amount of 2040
    Bonds to be   Bonds to be Name of Purchaser   Purchased   Purchased
The Catholic Aid Association
  $ 650,000     $ 0  

1.   Bonds to be registered in the name of Wells Fargo Bank N.A. FBO The
Catholic Aid Association   2.   Original Bonds delivered to:       Duane (Dewey)
Johnson
Wells Fargo — Investment Mgr Relations
MAC N9306-036
733 Marquette Ave, 3rd Fl.
Minneapolis, MN 55479
Account Name: The Catholic Aid Association
Account Number: 23825801
Phone: 612-667-6723   3.   All payments on account of the Bonds shall be made by
wire transfer of immediately available funds to:       Wells Fargo Bank, N.A.
ABA #: 121000248
BNFA: 0000840245 (include all 10 digits)
Beneficiary Acct Name: Trust Wire Clearing
Wells Fargo Acct Name: The Catholic Aid Association
Wells Fargo Acct #: 23825801
Contact Name: Duane Johnson 612-667-6723       Also, please reference sufficient
information to identify the source and application of such funds   4.   All
notices and statements should be sent to the following address:       The
Catholic Aid Association
c/o Advantus Capital Management Inc.
400 Robert Street North
St. Paul, MN 55101
Attn: Client Administrator

Schedule A
(to Bond Purchase Agreement)

 



--------------------------------------------------------------------------------



 



5.   Taxpayer identification number (for The Catholic Aid Association):
41-0182070

Schedule A
(to Bond Purchase Agreement)

 



--------------------------------------------------------------------------------



 



Schedule A
Information Relating to Purchasers

                      Principal   Principal     Amount of 2022   Amount of 2040
    Bonds to be   Bonds to be Name of Purchaser   Purchased   Purchased
Colorado Bankers Life Insurance Company
  $ 300,000     $ 0  

1.   Bonds to be registered in the name of Cudd & Co. F/A/O Colorado Bankers
Life Insurance Company   2.   Original Bonds delivered to:       JP Morgan
4 New York Plaza, Floor 11
New York, NY 10004
Attn: Outsourcing
Account # P65920
Phone: 212-855-2441   3.   All payments on account of the Bonds shall be made by
wire transfer of immediately available funds to:       JP Morgan Chase
ABA#: 021000021
A/C #9009002859
A/C Name: Bond Interest Wire
Ref: Cusip — 210518 A#3
Account number — #2600392300
Account name — Colorado Bankers Life Insurance Co.
Nominee — Cudd & Co
Principal and interest -
Rate -
Maturity-   4.   All notices and statements should be sent to the following
address:       Colorado Bankers Life Insurance Company
c/o Advantus Capital Management, Inc.
400 Robert Street North
St. Paul, MN 55101
Attn: Client Administrator

Schedule A
(to Bond Purchase Agreement)

 



--------------------------------------------------------------------------------



 



5.   Taxpayer identification number (for Colorado Bankers Life Insurance
Company): 84-0674027

Schedule A
(to Bond Purchase Agreement)

 



--------------------------------------------------------------------------------



 



Schedule A
Information Relating to Purchasers

                      Principal Amount   Principal Amount     of 2022 Bonds to
be   of 2040 Bonds to be Name of Purchaser   Purchased   Purchased
New Era Life Insurance
  $ 300,000     $ 0  

1.   Bonds to be registered in the name of Cudd & Co   2.   Original Bonds
delivered to:       JPMorgan Chase Bank N.A.
4 New York Plaza, Ground Floor
New York, NY 10004
Account New Era Life Insurance
Account # P05155
Phone: 212-855-2441   3.   All payments on account of the Bonds shall be made by
wire transfer of immediately available funds to:       JP Morgan Chase
ABA#: 021000021
FFC to 9009000127
Account: P05155
Account Name: New Era Life Insurance
Ref: Cusip — 210518 A#3
Account number — #P05155
Account name – New Era Life Insurance
Nominee – Cudd & Co
Principal and interest -
Rate -
Maturity-   4.   All notices and statements should be sent to the following
address:       New Era Life Insurance
c/o Advantus Capital Management, Inc.
400 Robert Street North
St. Paul, MN 55101
Attn: Client Administrator   5.   Taxpayer identification number (for New Era
Life Insurance): 74-2552025

Schedule A
(to Bond Purchase Agreement)

 



--------------------------------------------------------------------------------



 



Schedule A
Information Relating to Purchasers

                      Principal Amount   Principal Amount     of 2022 Bonds to
be   of 2040 Bonds to be Name of Purchaser   Purchased   Purchased
Knights of Columbus
  $ 10,000,000     $ 0  

1.   Bonds to be registered in the name of Knights of Columbus   2.   Original
Bonds delivered to:       Mary Wong, Assistant Treasurer
Physical Delivery
The Bank of New York Mellon
One Wall Street, 3rd Floor, Window “A”
New York, NY 10286
KNIGHTS OF COLUMBUS LIFE ACCOUNT # 200700
Phone: 212-635-1003   3.   All payments on account of Bonds held by such
purchaser shall be made by wire transfer of immediately available funds to:    
  Bank of New York
ABA #021000018
CREDIT A/C: GLA111566
ATTN: P&I Dept
A/C Name: Knights of Columbus Life Account
Account#: 200700
P & I Breakdown:
RE: PPN #, Company, Bond description   4.   All notices with respect to
prepayments, both scheduled and unscheduled, whether partial or in full, and
notice of maturity shall also be faxed and mailed to:       Knights of Columbus
Life Account # 200700
Attn: Investment Accounting Department, 14th Floor
One Columbus Plaza
New Haven, CT 06510-3326   5.   All notices and communications with respect to
compliance reporting, financial statements and related certifications shall be
sent to:

Schedule A
(to Bond Purchase Agreement)

 



--------------------------------------------------------------------------------



 



    Knights of Columbus
Attn: Investment Department, 19th Floor
One Columbus Plaza
New Haven, CT 06510-3326   6.   Taxpayer identification number: 06-0416470

Schedule A
(to Bond Purchase Agreement)

 



--------------------------------------------------------------------------------



 



Schedule A
Information Relating to Purchasers

                 
 
  Principal Amount   Principal Amount
 
  of 2022 Bonds to be   of 2040 Bonds to be
Name of Purchaser
  Purchased   Purchased
Thrivent Financial for Lutherans
  $ 5,000,000     $ 5,000,000  
 
               
 
  $ 5,000,000          
 
               
 
  (Please issue in
$5,000,000 amounts)        

1.   Bonds to be registered in the name of Swanbird & Co.   2.   Original Bonds
delivered to:       DTC/New York Window
55 Water Street
Plaza Level – 3rd Floor
New York, NY 10041
Attention: Robert Mendez
Account: State Street
Fund Name: Thrivent Financial for Lutherans
Fund Number: NCE1
Nominee Name: Swanbird & Co.
Nominee Tax ID Number: 04-3475606
Phone: 617-985-1914       with a copy to:       Thrivent Financial for Lutherans
Attn: Marlene Nogle
625 Fourth Avenue South
Minneapolis, MN 55415
Phone: 612-844-8492   3.   Payments to:       ABA # 011000028
State Street Bank & Trust Co.
DDA # A/C – 6813-049-1
Fund Number: NCE1
Fund Name: Thrivent Financial for Lutherans

Schedule A
(to Bond Purchase Agreement)

 



--------------------------------------------------------------------------------



 



    All payments must include the following information:       Security
Description
Private Placement Number
Reference Purpose of Payment
Interest and/or Principal Breakdown   4.   Notices of payments and written
confirmation of such wire transfers to:       Investment Division-Private
Placements
ATT: Alan D. Onstad
Thrivent Financial for Lutherans
625 Fourth Avenue South
Minneapolis, MN 55415
Fax: 612-844-4027       With a copy to:       Thrivent Accounts
State Street Kansas City
801 Pennsylvania
Kansas City, MO 64105
Attention: Brian Kershner
Fax: 816-871-5509   5.   All other communications to:       Thrivent Financial
for Lutherans
Attn: Investment Division-Private Placements
625 Fourth Avenue South
Minneapolis, MN 55415
Fax: 612-844-4027   6.   Taxpayer identification number (for Thrivent Financial
for Lutherans): 39-0123480

Schedule A
(to Bond Purchase Agreement)

 



--------------------------------------------------------------------------------



 



Schedule A
Information Relating to Purchasers

                      Principal Amount   Principal Amount     of 2022 Bonds to
be   of 2040 Bonds to be Name of Purchaser   Purchased   Purchased
The Union Central Life Insurance Company
  $ 3,000,000     $ 0  

1.   Bonds to be registered in the name of CUDD & CO. as nominee for The Union
Central Life Insurance Company   2.   Original Bonds delivered to:      
JPMorgan Chase Bank, N.A.
4 New York Plaza — 11th Floor
New York, NY 10004
ATTN: Transfer Support Unit
REF: Account P72228
REF: The Union Central Life Insurance Company
Phone: 212-855-2441       with a copy to:       Andy White
Summit Investment Partners
390 North Cotner Blvd.
Lincoln, NE 68505
Phone: 402-467-6957   3.   All payments by wire transfer of immediately
available funds to:       JPMorgan Chase Bank
ABA #021-000-021
DDA Clearing Account: 9009002859
Further Credit — Custody Fund P72228 (The Union Central Life Insurance Company)
Reference: CUSIP; Issue name and source/application of funds   4.   Address for
notices in respect of payment:       The Union Central Life Insurance Company
1876 Waycross Rd
Cincinnati, Ohio 45240

Schedule A
(to Bond Purchase Agreement)

 



--------------------------------------------------------------------------------



 



    Attention: Treasury Department
Fax: 513-674-5275   5.   Address for notices in respect of all other
communications:       The Union Central Life Insurance Company
c/o Summit Investment Partners
390 North Cotner Blvd.
Lincoln, NE 68505   6.   Taxpayer identification number (for The Union Central
Life Insurance Company): 31-0472910

Schedule A
(to Bond Purchase Agreement)

 



--------------------------------------------------------------------------------



 



Schedule A
Information Relating to Purchasers

                      Principal Amount   Principal Amount     of 2022 Bonds to
be   of 2040 Bonds to be Name of Purchaser   Purchased   Purchased
Acacia Life Insurance Company
  $ 1,000,000     $ 0  

1.   Bonds to be registered in the name of CUDD & CO. as nominee for Acacia Life
Insurance Company   2.   Original Bonds delivered to:

JPMorgan Chase Bank, N.A.
4 New York Plaza – 11th Floor
New York, NY 10004
ATTN: Transfer Support Unit
REF: Account P72216
REF: Acacia Life Insurance Company
Phone: 212-855-2441
with a copy to:
Andy White
Summit Investment Partners
390 North Cotner Blvd.
Lincoln, NE 68505
Phone: 402-467-6957

3.   All payments by wire transfer of immediately available funds to:

JPMorgan Chase Bank
ABA #021-000-021
DDA Clearing Account: 9009002859
Further Credit – Custody Fund P72216 for Acacia Life Insurance Company
Reference: CUSIP; Issue name and source/application of funds (P&I, etc.)

4.   All notices of payments and written confirmations of such wire transfers
sent to:

Summit Investment Partners
390 North Cotner Blvd.
Lincoln, NE 68505
Fax: 402-467-6970
Schedule A
(to Bond Purchase Agreement)

 



--------------------------------------------------------------------------------



 



5.   All other communications sent to:

Acacia Life Insurance Company
Summit Investment Partners
390 North Cotner Blvd.
Lincoln, NE 68505
Fax: 402-467-6970

6.   Taxpayer identification number (for Acacia Life Insurance Company):
53-0022880

Schedule A
(to Bond Purchase Agreement)

 



--------------------------------------------------------------------------------



 



Schedule A
Information Relating to Purchasers

              Principal Amount   Principal Amount     of 2022 Bonds to be   of
2040 Bonds to be Name of Purchaser   Purchased   Purchased
Ameritas Life Insurance Corp.
  $1,000,000   $0

1.   Bonds to be registered in the name of CUDD & CO. as nominee for Ameritas
Life Insurance Corp.   2.   Original Bonds delivered to:

JPMorgan Chase Bank, N.A.
4 New York Plaza — 11th Floor
New York, NY 10004
ATTN: Transfer Support Unit
REF: Account P72220
REF: Ameritas Life Insurance Corp.
Phone: 212-855-2441
with a copy to:
Andy White
Summit Investment Partners
390 North Cotner Blvd.
Lincoln, NE 68505
Phone: 402-467-6957

3.   All payments by wire transfer of immediately available funds to:

JPMorgan Chase Bank
ABA #021-000-021
DDA Clearing Account: 9009002859
Further Credit — Custody Fund P72220 for Ameritas Life Insurance Corp.
Reference: CUSIP; Issue name and source/application of funds (P&I, etc.)

4.   All notices of payments and written confirmations of such wire transfers
sent to:

Ameritas Life Insurance Corp.
Summit Investment Partners
390 North Cotner Blvd.
Schedule A
(to Bond Purchase Agreement)

 



--------------------------------------------------------------------------------



 



    Lincoln, NE 68505
Fax: 402-467-6970   5.   All other communications sent to:

Ameritas Life Insurance Corp.
Summit Investment Partners
390 North Cotner Blvd.
Lincoln, NE 68505

6.   Taxpayer identification number (for Ameritas Life Insurance Corp.):
47-0098400

Schedule A
(to Bond Purchase Agreement)

 



--------------------------------------------------------------------------------



 



Schedule A
Information Relating to Purchasers

              Principal Amount   Principal Amount     of 2022 Bonds to be   of
2040 Bonds to be Name of Purchaser   Purchased   Purchased
CUMIS Insurance Society, Inc.
  $5,000,000   $0

1.   Bonds to be registered in the name of State Street Bank   2.   Original
Bonds delivered to:

State Street Bank
DTC/New York Window
ATTN: Robert Mendez
55 Water Street
Plaza Level — 3rd Floor
New York, NY 10041
Phone: 617-985-1914

3.   Wiring Instructions

ABA: 011000028
Bank: State Street Bank
Account Name: CUMIS INSURANCE SOCIETY, INC.
DDA #: 1658-736-2
Reference Fund: ZT1i (Must be first 4 digits of reference section / Can include
Nominee name here)
Nominee Name: TURNJETTY + CO
Tax ID#: 39-0972608

4.   All notices of payments, written confirmations of such wire transfers and
other communications (financials):

Email: DS-PRIVATEPLACEMENTS@CUNAMUTUAL.COM
Members Capital Advisors, Inc.
Attn: Private Placements
5910 Mineral Point Road
Madison, WI 53705-4456

5.   Taxpayer identification number (for CUMIS Insurance Society, Inc.):
39-0972608

Schedule A
(to Bond Purchase Agreement)

 



--------------------------------------------------------------------------------



 



Schedule A
Information Relating to Purchasers

              Principal Amount   Principal Amount     of 2022 Bonds to be   of
2040 Bonds to be Name of Purchaser   Purchased   Purchased
Southern Farm Bureau Life Insurance Company
  $5,000,000   $0

1.   Bonds to be registered in the name of Southern Farm Bureau Life Insurance
Company   2.   Original Bonds delivered to:

Southern Farm Bureau Life Insurance Company
Investment Department
1401 Livingston Lane
Jackson, MS 39213
Phone: 601-981-5332 extension 1010

3.   All payments of federal wire transfer of immediately available funds should
identify the security by its name or PPN and include the principal and interest
breakdown (if the wire is not a principal and/or interest payment, indicate the
type of payment); the wire should be sent in the format as follows:

State Street Bank and Trust Company
Boston, MA 02101
ABA #011000028
For further credit to: Southern Farm Bureau Life Insurance Company,
DDA #59848127
Account #EQ83

4.   All notices of scheduled payments and written confirmations of such wire
transfers and all other communications, including waivers, amendments, consents
and financial information, should be sent to:

Investment Department
Southern Farm Bureau Life Insurance Company
P. O. Box 78
Jackson, MS 39205
Attn: Investment Department
or by overnight delivery to:
Schedule A
(to Bond Purchase Agreement)

 



--------------------------------------------------------------------------------



 



    1401 Livingston Lane
Jackson, MS 39213   5.   Contact person:

David Divine
Phone: 601-981-5332 extension 1010
Fax: 601-981-3605
ddivine@sfbli.com

6.   Taxpayer identification number: 64-0283583

Schedule A
(to Bond Purchase Agreement)

 



--------------------------------------------------------------------------------



 



Schedule A
Information Relating to Purchasers

              Principal Amount   Principal Amount     of 2022 Bonds to be   of
2040 Bonds to be Name of Purchaser   Purchased   Purchased
Assurity Life Insurance Company
  $3,000,000   $0

1.   Bonds to be registered in the name of Assurity Life Insurance Company   2.
  Original Bonds delivered to:

Assurity Life Insurance Company
1526 K Street
Lincoln, NE 68508
Attention: Victor Weber
Phone: 402-437-3682

3.   All payments on or in respect of the Bonds shall be made by wire transfer
of immediately available funds at the opening of business on the due date to:

US BANK NATIONAL ASSOCIATION
13th & M Streets
Lincoln NE 68508
ABA No. 104000029
Account of: Assurity Life Insurance Company
General Fund Account: 1-494-0092-9092

    Each such wire transfer shall set forth the name of the issuer, the full
title of the Bonds (including the rate and final redemption to maturity date)
and application of such funds among principal, premium and interest, if
applicable   4.   All notices of payment and written confirmations of such wire
transfers should be sent to:

Assurity Life Insurance Company
1526 K Street
Lincoln, NE 68508
Attention: Investment Division
Fax: 402-458-2170
Phone: 402-437-3682

5.   All other communications should be sent to:       Assurity Life Insurance
Company

Schedule A
(to Bond Purchase Agreement)

 



--------------------------------------------------------------------------------



 



    1526 K Street
P.O. Box 82533
Lincoln, NE 68501-2533   6.   Contact:

Victor Weber
Senior Director — Investments
Phone: 402-437-3682
Fax: 402-458-2170
Email: vweber@assurity.com

7.   Taxpayer identification number: 38-1843471

Schedule A
(to Bond Purchase Agreement)

 



--------------------------------------------------------------------------------



 



Schedule A
Information Relating to Purchasers

              Principal Amount   Principal Amount     of 2022 Bonds to be   of
2040 Bonds to be Name of Purchaser   Purchased   Purchased
Standard Insurance Company
  $3,000,000   $0

1.   Bonds to be registered in the name of HARE & CO.   2.   Original Bonds
delivered to:

The Bank of New York Mellon
One Wall Street
3rd Floor, Window A
New York, New York 10286
Ref: Standard Insurance Company #343087
Phone: 212-635-6764
with a copy to:
StanCorp Investment Advisers, Inc.
1100 SW Sixth Avenue, MS: P14
Portland, OR 97204
Attention: Rajiv Jain
Phone: 971-321-8531
Fax: 971-321-5890

3.   All payments on or in respect of the Bonds to be by bank wire transfer of
federal or other immediately available funds (identifying each payment as
“Consumers Energy First Mortgage Bond Due 2022 principal, premium or interest”)
to:

Bank of New York
ABA Number: 021000018
BBK = IOC566
Account Number: 343087 GRPAEH
Account Name: Standard Insurance Company
Ref: Consumers Energy First Mortgage Bond Due 2022

4.   All notices and communications to be addressed as first provided above,
except notices with respect to payment and written confirmation of each such
payment, to be addressed:       Stancorp Investment Advisors, Inc.

Schedule A
(to Bond Purchase Agreement)

 



--------------------------------------------------------------------------------



 



c/o Bank of New York Mellon
Attn: Alison Dixon — Client Service
Insurance Custody
111 Sanders Creek Parkway, 2nd Floor
East Syracuse, NY 13057
Phone: 315-414-3562
Fax: 315-414-5025
with a copy to:
StanCorp Investment Advisers, Inc.
1100 SW Sixth Avenue, MS: P14
Portland, OR 97204
Attention: Rajiv Jain
Tel: 971-321-8531
Fax: 971-321-5890

5.   Taxpayer identification number (for Standard Insurance Company): 93-0242990

Schedule A
(to Bond Purchase Agreement)

 



--------------------------------------------------------------------------------



 



Schedule A
Information Relating to Purchasers

              Principal Amount   Principal Amount     of 2022 Bonds to be   of
2040 Bonds to be Name of Purchaser   Purchased   Purchased
Cotton States Life Insurance
  $1,000,000   $0

1.   Bonds to be registered in the name of Cotton States Life Insurance   2.  
Original Bonds delivered to:

SunTrust Bank
Free Securities Movement & Control
Mail Code GA-Atl-3132
303 Peachtree Street NE, Suite 1520
Atlanta GA 30308
Reference Acct: 1129997
Phone: 404-724-3397

3.   Payment on account of Bonds by federal funds wire transfer to:

SUNTRUST BANKS
ABA Number 061000104 SunTrust Bank
Credit Account: 9088003142
Account Name: Income Collections
For Further Credit to: Cotton States 1129997
Representing P & I on (list security) (Cusip) (BANK)
Name of Company:
Description of Security:
PPN:
Due date and application (as among principal, premium and interest) of the
payment being made:

4.   Address/fax for notices related to payments:

Cotton States Life Insurance Company
Attention: Investment Accounting
1705 N Towanda Avenue
Bloomington, IL 61702
Phone: 309-821-6348
Fax: 309-821-2800



Schedule A
(to Bond Purchase Agreement)

 



--------------------------------------------------------------------------------



 



5.   Address/fax for all other notices:

Cotton States Life Insurance Company
Attention: Investments
1705 N Towanda Avenue
Bloomington, IL 61702
Phone: 309-821-6260
Fax: 309-821-6301

6.   Taxpayer identification number: 58-0830929

Schedule A
(to Bond Purchase Agreement)

 



--------------------------------------------------------------------------------



 



Schedule A
Information Relating to Purchasers

              Principal Amount   Principal Amount     of 2022 Bonds to be   of
2040 Bonds to be Name of Purchaser   Purchased   Purchased
Country Mutual Insurance Company
  $1,000,000   $0

1.   Bonds to be registered in the name of Country Mutual Insurance Company   2.
  Original Bonds delivered to:

The Northern Trust Company of New York
Harborside Financial Center 10, Suite 1401
3 Second Street
Attn: 26-02698/Country Life Insurance Company
Jersey City, NJ 07311
Account Number 5186041000
Re Consumers Energy Company
Phone: 630-663-6097

3.   Payment on account of Bonds by federal funds wire transfer to:

Northern Trust Chgo/Trust
ABA Number 071000152
Wire Account Number 5186041000
For Further Credit to: 26-02698
Account Name: Country Mutual Insurance Company
Representing P & I on (list security) (BANK)
Name of Company:
Description of Security:
PPN:
Due date and application (as among principal, premium and interest) of the
payment
being made:

4.   Address/fax for notices related to payments:

Country Mutual Insurance Company
Attention: Investment Accounting
1705 N Towanda Avenue
Bloomington, IL 61702
Phone: 309-821-6348
Fax: 309-821-2800
Schedule A
(to Bond Purchase Agreement)

 



--------------------------------------------------------------------------------



 



5.   Address/fax for all other notices:

Country Mutual Insurance Company
Attention: Investments
1705 N Towanda Avenue
Bloomington, IL 61702
Phone: 309-821-6260
Fax: 309-821-6301

6.   Taxpayer identification number: 37-0807507

Schedule A
(to Bond Purchase Agreement)

 



--------------------------------------------------------------------------------



 



Schedule A
Information Relating to Purchasers

              Principal Amount   Principal Amount     of 2022 Bonds to be   of
2040 Bonds to be Name of Purchaser   Purchased   Purchased
Country Life Insurance Company
  $0   $2,000,000

1.   Bonds to be registered in the name of Country Life Insurance Company   2.  
Original Bonds delivered to:

The Northern Trust Company of New York
Harborside Financial Center 10, Suite 1401
3 Second Street
Attn: 26-02712/Country Life Insurance Company
Jersey City, NJ 07311
Account Number 5186041000
Re Consumers Energy Company
Phone: 630-663-6097

3.   Payment on account of Bonds by federal funds wire transfer to:

Northern Trust Chgo/Trust
ABA Number 071000152
Wire Account Number 5186041000
For Further Credit to: 26-02712
Account Name: Country Life Insurance Company
Representing P & I on (list security) (BANK)
Name of Company:
Description of Security:
PPN:
Due date and application (as among principal, premium and interest) of the
payment
being made:

4.   Address/fax for notices related to payments:

Country Life Insurance Company
Attention: Investment Accounting
1705 N Towanda Avenue
Bloomington, IL 61702
Phone: 309-821-6348
Fax: 309-821-2800
Schedule A
(to Bond Purchase Agreement)

 



--------------------------------------------------------------------------------



 



5.   Address/fax for all other notices:

Country Life Insurance Company
Attention: Investments
1705 N Towanda Avenue
Bloomington, IL 61702
Phone: 309-821-6260
Fax: 309-821-6301

6.   Taxpayer identification number: 37-0808781

Schedule A
(to Bond Purchase Agreement)

 



--------------------------------------------------------------------------------



 



Schedule A
Information Relating to Purchasers

              Principal Amount   Principal Amount     of 2022 Bonds to be   of
2040 Bonds to be Name of Purchaser   Purchased   Purchased
John Hancock Life Insurance Company (U.S.A.)
  $0   $23,000,000

1.   Bonds to be registered in the name of John Hancock Life Insurance Company
(U.S.A.)   2.   Original Bonds delivered to:

John Hancock Financial Services
197 Clarendon Street, C-3-16
Boston, MA 02116
Attention: David Pemstein
Phone: (617) 572-1234

3.   All payments to be by bank wire transfer of immediately available funds to:

Bank Name: Bank of New York Mellon
ABA Number: 011001234
Account Number: JPPF1001002
Account Name: US PP Collector F008
For Further Credit to: DDA Number 048771
On Order of: Consumers Energy

4.   All notices with respect to payments, prepayments (scheduled and
unscheduled, whether partial or in full) and maturity shall be sent to:

John Hancock Financial Services
197 Clarendon Street
Boston, MA 02116
Attention: US Securities Operations, C-4
Fax: 617-572-0628
and
John Hancock Financial Services
197 Clarendon Street
Boston, MA 02116
Schedule A
(to Bond Purchase Agreement)

 



--------------------------------------------------------------------------------



 



    Attention: Investment Administration, C-2
Fax: 617-572-5495   5.   All notices and communication with respect to
compliance reporting, financial statements and related certifications shall be
sent to:

John Hancock Financial Services
197 Clarendon Street
Boston, MA 02116
Attention: Bond and Corporate Finance, C-2-9
Fax: 617-572-5068

6.   All other notices shall be sent to:

John Hancock Financial Services
197 Clarendon Street
Boston, MA 02116
Attention: Investment Law, C-3-16
Fax: 617-572-9269
and
John Hancock Financial Services
197 Clarendon Street
Boston, MA 02116
Attention: Bond and Corporate Finance, C-2-9
Fax: 617-572-5068

7.   Taxpayer identification number: 01-0233346

Schedule A
(to Bond Purchase Agreement)

 



--------------------------------------------------------------------------------



 



Schedule A
Information Relating to Purchasers

              Principal Amount   Principal Amount     of 2022 Bonds to be   of
2040 Bonds to be Name of Purchaser   Purchased   Purchased
John Hancock Life & Health Insurance Company
  $0   $12,000,000

1.   Bonds to be registered in the name of John Hancock Life & Health Insurance
Company   2.   Original Bonds delivered to:

John Hancock Financial Services
197 Clarendon Street, C-3-16
Boston, MA 02116
Attention: David Pemstein
Phone: (617) 572-1234

3.   All payments to be by bank wire transfer of immediately available funds to:

Bank Name: Bank of New York Mellon
ABA Number: 011001234
Account Number: JPPF1001002
Account Name: US PP Collector F008
For Further Credit to: DDA Number 048771
On Order of: Consumers Energy

4.   All notices with respect to payments, prepayments (scheduled and
unscheduled, whether partial or in full) and maturity shall be sent to:

John Hancock Financial Services
197 Clarendon Street
Boston, MA 02116
Attention: US Securities Operations, C-4
Fax: 617-572-0628
and
John Hancock Financial Services
197 Clarendon Street
Boston, MA 02116
Schedule A
(to Bond Purchase Agreement)

 



--------------------------------------------------------------------------------



 



    Attention: Investment Administration, C-2
Fax: 617-572-5495   5.   All notices and communication with respect to
compliance reporting, financial statements and related certifications shall be
sent to:

John Hancock Financial Services
197 Clarendon Street
Boston, MA 02116
Attention: Bond and Corporate Finance, C-2-9
Fax: 617-572-5068

6.   All other notices shall be sent to:

John Hancock Financial Services
197 Clarendon Street
Boston, MA 02116
Attention: Investment Law, C-3
Fax: 617-572-9269
and
John Hancock Financial Services
197 Clarendon Street
Boston, MA 02116
Attention: Bond and Corporate Finance, C-2-9
Fax: 617-572-5068

7.   Taxpayer identification number: 13-3072894

Schedule A
(to Bond Purchase Agreement)

 



--------------------------------------------------------------------------------



 



Schedule A
Information Relating to Purchasers

              Principal Amount   Principal Amount     of 2022 Bonds to be   of
2040 Bonds to be Name of Purchaser   Purchased   Purchased
National Guardian Life Insurance Company
  $0   $3,000,000

1.   Bonds to be registered in the name of National Guardian Life Insurance
Company   2.   Original Bonds delivered to:

Robert A. Mucci
Senior Vice President & Treasurer
National Guardian Life Insurance Company
Two E Gilman St
Madison WI 53703
Phone: 608-257-5611

3.   All payments on account of Bonds held by such purchaser shall be made by
wire transfer of immediately available funds to:

US BANK MADISON
PO BOX 7900
MADISON WI 53707
ABA No. 075000022
For credit to: National Guardian Life Insurance Company
Account No. 312 335 010

    Each such wire transfer shall set forth the name of the Company, the full
title (including the applicable coupon rate and final maturity date) of the
Bonds, a reference to PPN No. and the due date and application (as among
principal, premium and interest) of the payment being made   4.   Address for
all notices relating to payments:

ATTN: INVESTMENT DEPT
NATIONAL GUARDIAN LIFE INSURANCE COMPANY
TWO E GILMAN ST
MADISON WI 53703

5.   Address for all other communications and notices:

Schedule A
(to Bond Purchase Agreement)

 



--------------------------------------------------------------------------------



 



ATTN: INVESTMENT DEPT
NATIONAL GUARDIAN LIFE INSURANCE COMPANY
TWO E GILMAN ST
MADISON WI 53703

6.   All questions concerning this security can be directed to:

Robert A. Mucci
Senior Vice President & Treasurer
Phone: 608-443-5258
Fax: 608-443-5158
Email: RAMUCCI@NGLIC.COM

7.   Taxpayer identification number: 39-0493780

Schedule A
(to Bond Purchase Agreement)

 



--------------------------------------------------------------------------------



 



Schedule B
Defined Terms
As used in this Agreement, the following terms have the respective meanings set
forth below or set forth in the Section following such term:
“2022 Bonds” is defined in Section 1.
“2040 Bonds” is defined in Section 1.
“Affiliate” means, at any time, and with respect to any Person, any other Person
that at such time directly or indirectly through one or more intermediaries
Controls, or is Controlled by, or is under common Control with, such first
Person, and, with respect to the Company, shall include any Person beneficially
owning or holding, directly or indirectly, 10% or more of any class of voting or
equity interests of the Company or any Subsidiary or any Person of which the
Company and its Subsidiaries beneficially own or hold, in the aggregate,
directly or indirectly, 10% or more of any class of voting or equity interests.
As used in this definition, “Control” means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of a Person, whether through the ownership of voting securities, by
contract or otherwise. Unless the context otherwise clearly requires, any
reference to an “Affiliate” is a reference to an Affiliate of the Company.
“Agents” is defined in Section 5.3.
“Agreement” is defined in Section 12.3.
“Bonds” is defined in Section 1.
“Business Day” means any day other than a Saturday, a Sunday or a day on which
commercial banks in New York City are required or authorized to be closed.
“Capital Lease” means, at any time, a lease with respect to which the lessee is
required concurrently to recognize the acquisition of an asset and the
incurrence of a liability in accordance with GAAP.
“Closing” is defined in Section 3.
“Closing Date” means the date of the Closing.
“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time.
“Company” is defined in the first paragraph of this Agreement.
“Confidential Information” is defined in Section 15.
Schedule B-1
(to Bond Purchase Agreement)

 



--------------------------------------------------------------------------------



 



“Default” means an event or condition the occurrence or existence of which
would, with the lapse of time or the giving of notice or both, become an Event
of Default.
“Disclosure Documents” is defined in Section 5.3.
“Electronic Delivery” is defined in Section 7.1(a).
“Environmental Laws” means any and all federal, state, local and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including, without limitation,
those related to Hazardous Materials.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the rules and regulations promulgated thereunder from
time to time in effect.
“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is treated as a single employer together with the Company under Section 414 of
the Code.
“Event of Default” means any event that constitutes a default under
Section 11.01 of the Indenture.
“Execution Date” is defined in Section 3.
“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States of America.
“Governmental Authority” means (a) the government of (i) the United States of
America or any state, municipality or other political subdivision thereof or
(ii) any other jurisdiction in which the Company or any Subsidiary conducts all
or any part of its business, or that asserts jurisdiction over any properties of
the Company or any Subsidiary, or (b) any entity exercising executive,
legislative, judicial, regulatory or administrative functions of, or pertaining
to, any such government, including, without limitation, any federal, state or
municipal commission, board or other administrative agency or any other public
authority.
“Guaranty” means, with respect to any Person, any obligation (except the
endorsement in the ordinary course of business of negotiable instruments for
deposit or collection) of such Person guaranteeing or in effect guaranteeing any
indebtedness, dividend or other obligation of any other Person in any manner,
whether directly or indirectly, including (without limitation) obligations
incurred through an agreement, contingent or otherwise, by such Person:
     (a) to purchase such indebtedness or obligation or any property
constituting security therefor;
     (b) to advance or supply funds (i) for the purchase or payment of such
indebtedness or obligation or (ii) to maintain any working capital or other
balance sheet condition or any income statement condition of any other Person or
otherwise to advance or make available funds for the purchase or payment of such
indebtedness or obligation;
Schedule B-2
(to Bond Purchase Agreement)

 



--------------------------------------------------------------------------------



 



     (c) to lease properties or to purchase properties or services primarily for
the purpose of assuring the owner of such indebtedness or obligation of the
ability of any other Person to make payment of the indebtedness or obligation;
or
     (d) otherwise to assure the owner of such indebtedness or obligation
against loss in respect thereof.
In any computation of the indebtedness or other liabilities of the obligor under
any Guaranty, the indebtedness or other obligations that are the subject of such
Guaranty shall be assumed to be direct obligations of such obligor.
“Hazardous Materials” means any and all pollutants, toxic or hazardous wastes or
other substances that might pose a hazard to health or safety, the removal of
which may be required or the generation, manufacture, refining, production,
processing, treatment, storage, handling, transportation, transfer, use,
disposal, release, discharge, spillage, seepage or filtration of which is or
shall be restricted, prohibited or penalized by any applicable law, including,
without limitation, asbestos, urea formaldehyde foam insulation, polychlorinated
biphenyls, petroleum, petroleum products, lead based paint, radon gas or similar
restricted, prohibited or penalized substances.
“Holder” means, with respect to any Bond, the Person in whose name such Bond is
registered in the books for the registration and transfer maintained by the
Company pursuant to Section 2.06 of the Indenture (or otherwise provided for in
the Supplemental Indenture).
“Indebtedness” with respect to any Person means, at any time, without
duplication:
     (a) its liabilities for borrowed money and its redemption obligations in
respect of any mandatorily redeemable class of capital stock of a Person that is
preferred over any other class of capital stock (or similar equity interests) of
such Person as to the payment of dividends or the payment of any amount upon
liquidation or dissolution of such Person;
     (b) its liabilities for the deferred purchase price of property acquired by
such Person (excluding accounts payable arising in the ordinary course of
business but including all liabilities created or arising under any conditional
sale or other title retention agreement with respect to any such property);
     (c) (i) all liabilities appearing on its balance sheet in accordance with
GAAP in respect of Capital Leases and (ii) all liabilities that would appear on
its balance sheet in accordance with GAAP in respect of Synthetic Leases
assuming such Synthetic Leases were accounted for as Capital Leases;
     (d) all liabilities for borrowed money secured by any Lien with respect to
any property owned by such Person (whether or not it has assumed or otherwise
become liable for such liabilities);
Schedule B-3
(to Bond Purchase Agreement)

 



--------------------------------------------------------------------------------



 



     (e) all its liabilities in respect of letters of credit or instruments
serving a similar function issued or accepted for its account by banks and other
financial institutions (whether or not representing obligations for borrowed
money); and
     (f) any Guaranty of such Person with respect to liabilities of a type
described in any of clauses (a) through (e) hereof.
Indebtedness of any Person shall include all obligations of such Person of the
character described in clauses (a) through (f) to the extent such Person remains
legally liable in respect thereof notwithstanding that any such obligation is
deemed to be extinguished under GAAP.
“Indenture” is defined in Section 2.2.
“INHAM Exemption” means PTE 96-23.
“Institutional Investor” means (a) any Purchaser, (b) any Holder holding
(together with one or more of its Affiliates) more than 5% of the aggregate
principal amount of the Bonds then outstanding, (c) any bank, trust company,
savings and loan association or other financial institution, any pension plan,
any investment company, any insurance company, any broker or dealer, or any
other similar financial institution or entity, regardless of legal form, and
(d) with respect to any Holder, any fund or entity that (i) invests in
Securities or bank loans and (ii) is advised or managed by such Holder, the same
investment advisor as such Holder or by an Affiliate of such Holder or such
investment advisor.
“Lien” means, with respect to any Person, any mortgage, lien, pledge, charge,
security interest or other encumbrance, or any interest or title of any vendor,
lessor, lender or other secured party to or of such Person under any conditional
sale or other title retention agreement or Capital Lease, upon or with respect
to any property or asset of such Person (including, in the case of stock,
stockholder agreements, voting trust agreements and all similar arrangements).
“Material” means material in relation to the business, operations, affairs,
financial condition, assets, properties or prospects of the Company and its
Subsidiaries taken as a whole.
“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, affairs, financial condition, assets or properties of the Company
and its Subsidiaries taken as a whole, (b) the ability of the Company to perform
its obligations under this Agreement, the Indenture and the Bonds or (c) the
validity or enforceability of this Agreement, the Indenture or the Bonds.
“Memorandum” is defined in Section 5.3.
“Multiemployer Plan” means any Plan that is a “multiemployer plan” (as such term
is defined in Section 4001(a)(3) of ERISA).
“NAIC” means the National Association of Insurance Commissioners or any
successor thereto.
“NAIC Annual Statement” is defined in Section 6.2(a).
Schedule B-4
(to Bond Purchase Agreement)

 



--------------------------------------------------------------------------------



 



“Officer’s Certificate” means a certificate of a Senior Financial Officer or of
any other officer of the Company whose responsibilities extend to the subject
matter of such certificate.
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA or any successor thereto.
“Person” means an individual, partnership, corporation, limited liability
company, association, trust, unincorporated organization, business entity or
Governmental Authority.
“Plan” means an “employee benefit plan” (as defined in Section 3(3) of ERISA)
subject to Title I of ERISA that is or, within the preceding five years, has
been established or maintained, or to which contributions are or, within the
preceding five years, have been made or required to be made, by the Company or
any ERISA Affiliate or with respect to which the Company or any ERISA Affiliate
may have any liability.
“PTE” means a Prohibited Transaction Class Exemption issued by the United States
Department of Labor.
“Purchaser” is defined in the first paragraph of this Agreement.
“Purchasers” is defined in the first paragraph of this Agreement.
“QPAM Exemption” means PTE 84-14.
“Required Holders” means, at any time, the Holders of a majority in principal
amount of the Bonds at the time outstanding (exclusive of Bonds then owned by
the Company or any of its Affiliates).
“Responsible Officer” means any Senior Financial Officer and any other officer
of the Company with responsibility for the administration of the relevant
portion of this Agreement.
“SEC” shall mean the Securities and Exchange Commission of the United States, or
any successor thereto.
“Securities” shall have the meaning specified in Section 2(1) of the Securities
Act.
“Securities Act” means the Securities Act of 1933, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time in
effect.
“Security” shall have the meaning specified in Section 2(1) of the Securities
Act.
“Senior Financial Officer” means the chief financial officer, principal
accounting officer, treasurer or controller of the Company.
“Source” is defined in Section 6.2.
“Subsidiary” means, as to any Person, any other Person in which such first
Person or one or more of its Subsidiaries or such first Person and one or more
of its Subsidiaries owns sufficient
Schedule B-5
(to Bond Purchase Agreement)

 



--------------------------------------------------------------------------------



 



equity or voting interests to enable it or them (as a group) ordinarily, in the
absence of contingencies, to elect a majority of the directors (or Persons
performing similar functions) of such second Person, and any partnership or
joint venture if more than a 50% interest in the profits or capital thereof is
owned by such first Person or one or more of its Subsidiaries or such first
Person and one or more of its Subsidiaries (unless such partnership or joint
venture can and does ordinarily take major business actions without the prior
approval of such Person or one or more of its Subsidiaries). Unless the context
otherwise clearly requires, any reference to a “Subsidiary” is a reference to a
Subsidiary of the Company.
“Supplemental Indenture” is defined in Section 2.2.
“SVO” means the Securities Valuation Office of the NAIC or any successor to such
Office.
“Synthetic Lease” means, at any time, any lease (including leases that may be
terminated by the lessee at any time) of any property (a) that is accounted for
as an operating lease under GAAP and (b) in respect of which the lessee retains
or obtains ownership of the property so leased for U.S. federal income tax
purposes, other than any such lease under which such Person is the lessor.
“Trustee” is defined in Section 2.2.
“Trust Indenture Act” means the Trust Indenture Act of 1939, as amended from
time to time, and the rules and regulations promulgated thereunder from time to
time in effect.
“USA Patriot Act” means United States Public Law 107-56, Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA PATRIOT ACT) Act of 2001, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time in
effect.
Schedule B-6
(to Bond Purchase Agreement)

 



--------------------------------------------------------------------------------



 



Schedule 5.3
Disclosure Materials

  •   This Agreement     •   The Indenture (including the Supplemental
Indenture)     •   Memorandum     •   The Company’s Annual Report on Form 10-K
for the year ended December 31, 2009     •   Forms 8-K filed by the Company on
March 24, 2010 and April 1, 2010

Schedule 5.3-1
(to Bond Purchase Agreement)

 



--------------------------------------------------------------------------------



 



Schedule 5.4
Subsidiaries of the Company and Ownership of Subsidiary Stock
The name, jurisdiction of organization and percentage ownership of each of the
Company’s Subsidiaries (as of December 31, 2009) are as follows:

                  Name   Jurisdiction     Percentage  
CMS Engineering Co.
  Michigan     100.00 %
Consumers Campus Holdings, LLC
  Michigan     100.00 %
Consumers Funding LLC
  Delaware     100.00 %
Consumers Receivables Funding II, LLC
  Delaware     100.00 %
ES Services Company
  Michigan     100.00 %
Maxey Flats Site IRP, L.L.C.
  Virginia     1.71 %

The Company’s directors are as follows:

  •   Kenneth Whipple (Chairman)     •   Joseph F. Paquette Jr. (Presiding
Director)     •   Merribel S. Ayres     •   Jon E. Barfield     •   Stephen E.
Ewing     •   Richard M. Gabrys     •   David W. Joos     •   Philip R. Lochner
Jr.     •   Michael T. Monahan     •   Percy A. Pierre     •   Kenneth L. Way  
  •   John B. Yasinsky

The Company’s senior officers are as follows:

  •   David W. Joos: Chief Executive Officer     •   Thomas J. Webb: Executive
Vice President and Chief Financial Officer     •   James E. Brunner: Senior Vice
President and General Counsel     •   John M. Butler: Senior Vice President    
•   David G. Mengebier: Senior Vice President and Chief Compliance Officer     •
  John G. Russell: President and Chief Operating Officer     •   William E.
Garrity: Senior Vice President     •   Frank Johnson: Senior Vice President    
•   Glenn P. Barba: Vice President, Controller and Chief Accounting Officer    
•   James R. Coddington: Vice President     •   Richard J. Ford: Vice President
    •   Jackson L. Hanson: Vice President     •   Daniel J. Malone: Vice
President

Schedule 5.4-1
(to Bond Purchase Agreement)

 



--------------------------------------------------------------------------------



 



  •   Laura L. Mountcastle: Vice President and Treasurer     •   James P.
Pomaranski: Vice President     •   Ronn J. Rasmussen: Vice President     •  
Catherine M. Reynolds: Vice President and Corporate Secretary     •   Jon R.
Robinson: Vice President     •   Susan C. Swan: Vice President     •   Theodore
J. Vogel: Vice President and Chief Tax Counsel

Schedule 5.4-2
(to Bond Purchase Agreement)

 



--------------------------------------------------------------------------------



 



Schedule 5.5
Financial Statements
See the Annual Report on Form 10-K for the Company’s financial statements as of
and for the years ended December 31, 2009, 2008 and 2007.
Schedule 5.5-1
(to Bond Purchase Agreement)

 



--------------------------------------------------------------------------------



 



Schedule 5.15
Existing Indebtedness

                          Indebtedness at December 31, 2009:   Interest Rate (%)
    Maturity     In Millions    
First mortgage bonds (a)
    4.000       2010     $ 250  
 
    5.000       2012       300  
 
    5.375       2013       375  
 
    6.000       2014       200  
 
    5.000       2015       225  
 
    5.500       2016       350  
 
    5.150       2017       250  
 
    5.650       2018       250  
 
    6.125       2019       350  
 
    6.700       2019       500  
 
    5.650       2020       300  
 
    5.650       2035       139  
 
    5.800       2035       175  
 
                     
 
                    3,664  
Senior notes (a)
    6.875       2018       180  
Securitization bonds (a)
    5.566 (e)     2010-2015       243  
Nuclear fuel disposal liability (b)
            (b )     163  
Limited obligation refunding revenue bonds (a) (c)
    4.250       2010       28  
Limited obligation refunding revenue bonds (a) (c)
    3.375       2010       30  
Limited obligation refunding revenue bonds (a) (d)
  Variable     2018       68  
Limited obligation revenue bonds (a) (d)
  Variable     2035       35  
 
                     
Total principal amount outstanding
                    4,411  
Net unamortized discount
                    (5 )
 
                     
Total Long-term debt
                    4,406  
Capital and financing leases
                       
Non-current portion of capital and finance lease obligations
                    197  
Current portion of capital and finance lease obligations
                    22  
 
                     
Total capital and financing leases
                    219  
 
                     
Total indebtedness (f)
                  $ 4,625    

(a)   Issued and traded publically.   (b)   Owed to the U.S. Department of
Energy. The maturity date is uncertain.   (c)   The Company utilized the
Michigan Strategic Fund for the issuance of Michigan Strategic Fund Limited
Obligation Refunding Revenue Bonds. The bonds are secured by first mortgage
bonds. The 3.375 percent bond in the amount of $30 million is insured.

Schedule 5.15-1
(to Bond Purchase Agreement)

 



--------------------------------------------------------------------------------



 



(d)   The Company utilized the Michigan Strategic Fund for the issuance of
Michigan Strategic Fund Variable Rate Limited Obligation Refunding Revenue Bonds
and Variable Rate Limited Obligation Revenue Bonds. The bonds are backed by a
letters of credit.   (e)   The weighted-average interest rate for the Company’s
securitization bonds.   (f)   Amounts related to the revolving credit facilities
are not included in the totals.

The Michigan Strategic Fund is housed within the Michigan Department of Treasury
to provide public and private development finance opportunities for agriculture,
forestry, business, industry and communities within the State of Michigan.
First mortgage bonds: The Company secures its first mortgage bonds by a mortgage
and lien on substantially all of its property. The Company’s ability to issue
first mortgage bonds is restricted by certain provisions in the Indenture and
the need for regulatory approvals under federal law. Restrictive issuance
provisions in the Indenture include achieving a two-times interest coverage
ratio and having sufficient unfunded net property additions and a limit on the
total amount of outstanding first mortgage bonds at any time to $6 billion.
Regulatory Authorization for Financings: The Federal Energy Regulatory
Commission has authorized the Company to have outstanding at any one time, up to
$1.0 billion of secured and unsecured short-term securities for general
corporate purposes. The remaining availability is $520 million at December 31,
2009. The Federal Energy Regulatory Commission has also authorized the Company
to issue and sell up to $2.1 billion of secured and unsecured long-term
securities for general corporate purposes. The remaining availability is
$1.0 billion at December 31, 2009. The authorizations are for the period ending
June 30, 2010. Any long-term issuances during the authorization period are
exempt from the Federal Energy Regulatory Commission’s competitive bidding and
negotiated placement requirements.
Securitization Bonds: Certain regulatory assets owned by the Company’s
subsidiary, Consumers Funding LLC, collateralize the Company’s securitization
bonds. The bondholders have no recourse to the Company’s other assets. Through
its rate structure, the Company bills customers for securitization surcharges to
fund the payment of principal, interest, and other related expenses. The
surcharges collected are remitted to a trustee and are not available to
creditors of the Company or creditors of the Company’s affiliates other than
Consumers Funding LLC.
Revolving Credit Facilities: The following secured revolving credit facilities
with banks were available at December 31, 2009, and all contain a financial
covenant that requires the Company to maintain a certain total consolidated debt
to consolidated capitalization ratio:

                                    In Millions                       Letters of
Credit         Expiration Date   Amount of Facility     Amount Borrowed    
Outstanding     Amount Available    
March 30, 2012
    500       —       335       165  
November 30, 2010
    30       —       30       —  
August 17, 2010
    150       —       —       150    

Capital and Financing Leases: The Company leases various assets, including
service vehicles, railcars, gas pipeline capacity, and buildings. In addition,
the Company accounts for a number of their
Schedule 5.15-2
(to Bond Purchase Agreement)

 



--------------------------------------------------------------------------------



 



power purchase agreements as capital and operating leases. Capital leases for
the Company’s vehicle fleet operations have a maximum term of 120 months and
Terminal Rental Adjustment Clause end-of-life provisions.
The Company has capital leases for gas transportation pipelines to the Karn
generating complex and the Zeeland power plant. The capital lease for the gas
transportation pipeline into the Karn generating complex has a term of 15 years
with a provision to extend the contract from month to month. The capital lease
for the gas transportation pipeline to the Zeeland power plant has a lease term
of 12 years with a renewal provision at the end of the contract. The remaining
terms of the Company’s long-term power purchase agreements range between 1 and
21 years. Most of these power purchase agreements contain provisions at the end
of the initial contract terms to renew the agreements annually.
In April 2007, the Company sold the Palisades nuclear power plant to Entergy
Corporation and entered into a 15 year power purchase agreement to buy all of
the capacity and energy produced by the Palisades nuclear power plant. The
Company has continuing involvement with the Palisades nuclear power plant
through security provided to Entergy Corporation for the Company’s power
purchase agreement obligation, the Company’s U.S. Department of Energy
liability, and other forms of involvement. Because of these ongoing
arrangements, the Company accounted for the transaction as a financing of the
Palisades nuclear power plant and not a sale. The Company recorded the related
proceeds as a finance obligation with payments recorded to interest expense and
the finance obligation based on the amortization of the obligation over the life
of the Palisades nuclear power plant power purchase agreement.
Schedule 5.15-3
(to Bond Purchase Agreement)

 



--------------------------------------------------------------------------------



 



Exhibit 2.2
Form of Supplemental Indenture (Including Form of Bonds)

See attached.
Exhibit 2.2-1
(to Bond Purchase Agreement)

 



--------------------------------------------------------------------------------



 



ONE HUNDRED TWELFTH SUPPLEMENTAL INDENTURE
Providing among other things for
FIRST MORTGAGE BONDS,
$250 million 5.30% First Mortgage Bonds Due 2022
$50 million 6.17% First Mortgage Bonds Due 2040
Dated as of September 1, 2010
 
CONSUMERS ENERGY COMPANY
TO
THE BANK OF NEW YORK MELLON,
TRUSTEE
Counterpart _____ of 100

 



--------------------------------------------------------------------------------



 



          THIS ONE HUNDRED TWELFTH SUPPLEMENTAL INDENTURE, dated as of
September 1, 2010 (herein sometimes referred to as “this Supplemental
Indenture”), made and entered into by and between CONSUMERS ENERGY COMPANY, a
corporation organized and existing under the laws of the State of Michigan, with
its principal executive office and place of business at One Energy Plaza, in
Jackson, Jackson County, Michigan 49201, formerly known as Consumers Power
Company (hereinafter sometimes referred to as the “Company”), and THE BANK OF
NEW YORK MELLON, a New York banking corporation, with its corporate trust
offices at 101 Barclay St., New York, New York 10286 (hereinafter sometimes
referred to as the “Trustee”), as Trustee under the Indenture dated as of
September 1, 1945 between Consumers Power Company, a Maine corporation
(hereinafter sometimes referred to as the “Maine corporation”), and City Bank
Farmers Trust Company (Citibank, N.A., successor, hereinafter sometimes referred
to as the “Predecessor Trustee”), securing bonds issued and to be issued as
provided therein (hereinafter sometimes referred to as the “Indenture”),
          WHEREAS at the close of business on January 30, 1959, City Bank
Farmers Trust Company was converted into a national banking association under
the title “First National City Trust Company”; and
          WHEREAS at the close of business on January 15, 1963, First National
City Trust Company was merged into First National City Bank; and
          WHEREAS at the close of business on October 31, 1968, First National
City Bank was merged into The City Bank of New York, National Association, the
name of which was thereupon changed to First National City Bank; and
          WHEREAS effective March 1, 1976, the name of First National City Bank
was changed to Citibank, N.A.; and
          WHEREAS effective July 16, 1984, Manufacturers Hanover Trust Company
succeeded Citibank, N.A. as Trustee under the Indenture; and
          WHEREAS effective June 19, 1992, Chemical Bank succeeded by merger to
Manufacturers Hanover Trust Company as Trustee under the Indenture; and
          WHEREAS effective July 15, 1996, The Chase Manhattan Bank (National
Association) merged with and into Chemical Bank which thereafter was renamed The
Chase Manhattan Bank; and
          WHEREAS effective November 11, 2001, The Chase Manhattan Bank merged
with Morgan Guaranty Trust Company of New York and the surviving corporation was
renamed JPMorgan Chase Bank; and
          WHEREAS effective November 13, 2004, the name of JPMorgan Chase Bank
was changed to JPMorgan Chase Bank, N.A.; and
          WHEREAS effective October 2, 2006, The Bank of New York succeeded
JPMorgan Chase Bank, N.A., as Trustee under the Indenture; and

1



--------------------------------------------------------------------------------



 



          WHEREAS effective July 1, 2008, the name of The Bank of New York was
changed to The Bank of New York Mellon; and
          WHEREAS the Indenture was executed and delivered for the purpose of
securing such bonds as may from time to time be issued under and in accordance
with the terms of the Indenture, the aggregate principal amount of bonds to be
secured thereby being limited to $6,000,000,000 at any one time outstanding
(except as provided in Section 2.01 of the Indenture), and the Indenture
describes and sets forth the property conveyed thereby and is filed in the
Office of the Secretary of State of the State of Michigan and is of record in
the Office of the Register of Deeds of each county in the State of Michigan in
which this Supplemental Indenture is to be recorded; and
          WHEREAS the Indenture has been supplemented and amended by various
indentures supplemental thereto, each of which is filed in the Office of the
Secretary of State of the State of Michigan and is of record in the Office of
the Register of Deeds of each county in the State of Michigan in which this
Supplemental Indenture is to be recorded; and
          WHEREAS the Company and the Maine corporation entered into an
Agreement of Merger and Consolidation, dated as of February 14, 1968, which
provided for the Maine corporation to merge into the Company; and
          WHEREAS the effective date of such Agreement of Merger and
Consolidation was June 6, 1968, upon which date the Maine corporation was merged
into the Company and the name of the Company was changed from “Consumers Power
Company of Michigan” to “Consumers Power Company”; and
          WHEREAS the Company and the Predecessor Trustee entered into a
Sixteenth Supplemental Indenture, dated as of June 4, 1968, which provided,
among other things, for the assumption of the Indenture by the Company; and
          WHEREAS said Sixteenth Supplemental Indenture became effective on the
effective date of such Agreement of Merger and Consolidation; and
          WHEREAS the Company has succeeded to and has been substituted for the
Maine corporation under the Indenture with the same effect as if it had been
named therein as the mortgagor corporation; and
          WHEREAS effective March 11, 1997, the name of Consumers Power Company
was changed to Consumers Energy Company; and
          WHEREAS the Indenture provides for the issuance of bonds thereunder in
one or more series, and the Company, by appropriate corporate action in
conformity with the terms of the Indenture, has duly determined to create, and
does hereby create, a new series of bonds under the Indenture designated 5.30%
Series due 2022, each of which bonds shall also bear the descriptive title
“First Mortgage Bonds” (hereinafter provided for and hereinafter sometimes
referred to as the “2022 Bonds”), the bonds of which series are to be issued as
registered bonds

2



--------------------------------------------------------------------------------



 



without coupons and are to bear interest at the rate per annum specified in the
title thereof and are to mature September 1, 2022; and
          WHEREAS the Indenture provides for the issuance of bonds thereunder in
one or more series, and the Company, by appropriate corporate action in
conformity with the terms of the Indenture, has duly determined to create, and
does hereby create, a new series of bonds under the Indenture designated 6.17%
Series due 2040, each of which bonds shall also bear the descriptive title
“First Mortgage Bonds” (hereinafter provided for and hereinafter sometimes
referred to as the “2040 Bonds”), the bonds of which series are to be issued as
registered bonds without coupons and are to bear interest at the rate per annum
specified in the title thereof and are to mature September 1, 2040; and
          WHEREAS the Company and the purchasers party thereto (the
“Purchasers”) have entered into a Bond Purchase Agreement dated as of April 19,
2010 (the “Bond Purchase Agreement”), pursuant to which the Company agreed to
sell and the Purchasers agreed to buy $250 million in aggregate principal amount
of 2022 Bonds and $50 million in aggregate principal amount of 2040 Bonds (such
2022 Bonds and 2040 Bonds, collectively the “Bonds”); and
          WHEREAS each of the registered bonds without coupons of the 2022 Bonds
and the Trustee’s Authentication Certificate thereon, and each of the registered
bonds without coupons of the 2040 Bonds and the Trustee’s Authentication
Certificate thereon, are to be substantially in the following forms,
respectively, to wit:
[FORM OF REGISTERED BOND OF THE 2022 BONDS]
[FACE]
CONSUMERS ENERGY COMPANY
FIRST MORTGAGE BOND
5.30% SERIES DUE 2022

     
PPN:
  $                    

No.: ___
          CONSUMERS ENERGY COMPANY, a Michigan corporation (hereinafter called
the “Company”), for value received, hereby promises to pay to
                    , or registered assigns, the principal sum of
                     Dollars ($                    ) on September 1, 2022, and
to pay to the registered holder hereof interest on said sum from the latest
semi-annual interest payment date to which interest has been paid on the bonds
of this series preceding the date hereof, unless the date hereof be an interest
payment date to which interest is being paid, in which case from the date
hereof, or unless the date hereof is prior to March 1, 2011, in which case from
September 1, 2010 (or if this bond is dated between the record date for any
interest payment date and such interest payment date, then from such interest
payment date, provided, however, that if the Company shall default in payment of
the interest due on such interest payment date, then from the next preceding
semi-annual interest payment date to which

3



--------------------------------------------------------------------------------



 



interest has been paid on the bonds of this series, or if such interest payment
date is March 1, 2011, from September 1, 2010), at the rate per annum, until the
principal hereof shall have become due and payable, specified in the title of
this bond, payable on March 1 and September 1 in each year. The provisions of
this bond are continued on the reverse hereof and such continued provisions
shall for all purposes have the same effect as though fully set forth at this
place.
     This bond shall not be valid or become obligatory for any purpose unless
and until it shall have been authenticated by the execution by the Trustee or
its successor in trust under the Indenture of the certificate hereon.
     IN WITNESS WHEREOF, Consumers Energy Company has caused this bond to be
executed in its name by its Chairman of the Board, its President or one of its
Vice Presidents by his or her signature or a facsimile thereof, and its
corporate seal or a facsimile thereof to be affixed hereto or imprinted hereon
and attested by its Secretary or one of its Assistant Secretaries by his or her
signature or a facsimile thereof.

            CONSUMERS ENERGY COMPANY    
Dated:          By:           Printed:          Title:      

                Attest:                        

TRUSTEE’S AUTHENTICATION CERTIFICATE
     This is one of the bonds, of the series designated therein, described in
the within-mentioned Indenture.

            THE BANK OF NEW YORK MELLON,
    Trustee
      By:           Authorized Officer     

[REVERSE]
CONSUMERS ENERGY COMPANY
FIRST MORTGAGE BOND
5.30% SERIES DUE 2022
          The interest payable on any March 1 or September 1 will, subject to
certain exceptions provided in the Indenture hereinafter mentioned, be paid to
the person in whose name this bond is registered at the close of business on the
record date, which shall be the 15th calendar day of the month immediately
preceding the month in which such interest payment date

4



--------------------------------------------------------------------------------



 



occurs, or, if such March 1 or September 1 shall be a legal holiday or a day on
which banking institutions in the Borough of Manhattan, The City of New York,
are authorized to close, the next succeeding day which shall not be a legal
holiday or a day on which such institutions are so authorized to close. The
principal of and the premium, if any, and interest on this bond shall be payable
at the office or agency of the Company in the Borough of Manhattan, The City of
New York, designated for that purpose, in any coin or currency of the United
States of America which at the time of payment is legal tender for public and
private debts.
          This bond is one of the bonds of a series designated as First Mortgage
Bonds, 5.30% Series due 2022 (sometimes herein referred to as the “2022 Bonds”
or the “Bonds”) issued under and in accordance with and secured by an indenture
dated as of September 1, 1945, given by the Company (or its predecessor,
Consumers Power Company, a Maine corporation) to City Bank Farmers Trust Company
(The Bank of New York Mellon, successor) (hereinafter sometimes referred to as
the “Trustee”), together with indentures supplemental thereto, heretofore or
hereafter executed, to which indenture and indentures supplemental thereto
(hereinafter referred to collectively as the “Indenture”) reference is hereby
made for a description of the property mortgaged and pledged, the nature and
extent of the security and the rights, duties and immunities thereunder of the
Trustee and the rights of the holders of said bonds and of the Trustee and of
the Company in respect of such security, and the limitations on such rights. By
the terms of the Indenture, the bonds to be secured thereby are issuable in
series which may vary as to date, amount, date of maturity, rate of interest and
in other respects as provided in the Indenture.
          Any or all of the 2022 Bonds may be redeemed by the Company, at any
time and from time to time prior to maturity, at a redemption price equal to
100% of the principal amount of such 2022 Bonds being redeemed plus the
Applicable Premium (as defined below), if any, thereon at the time of
redemption, together with accrued interest, if any, thereon to the redemption
date. In no event will the redemption price be less than 100% of the principal
amount of the 2022 Bonds plus accrued interest, if any, thereon to the
redemption date.
          “Applicable Premium” means, with respect to a 2022 Bond (or portion
thereof) being redeemed at any time, the excess of (a) the present value at such
time of the principal amount of such 2022 Bond (or portion thereof) being
redeemed plus all scheduled interest payments on such 2022 Bond (or portion
thereof excluding interest accrued to the redemption date) after the redemption
date, which present value shall be computed using a discount rate equal to the
Treasury Rate (as defined below) plus 50 basis points, over (b) the principal
amount of such 2022 Bond (or portion thereof) being redeemed at such time. For
purposes of this definition, the present values of interest and principal
payments will be determined in accordance with generally accepted principles of
financial analysis.
          “Treasury Rate” means the yield to maturity at the time of computation
of on-the-run United States Treasury securities adjusted to constant maturity
under the caption “Treasury constant maturities, Nominal” (as compiled and
published in the most recent Federal Reserve Statistical Release H.15(519) (the
“Statistical Release”)) which has become publicly available at least two
Business Days prior to the redemption date (or, if such Statistical Release is
no longer published, any publicly available source of similar market data) most
nearly equal to the then

5



--------------------------------------------------------------------------------



 



remaining average life to stated maturity of the 2022 Bonds; provided, however,
that if the average life (rounded to the first decimal point) to stated maturity
of the 2022 Bonds is not equal to the constant maturity of an on-the-run United
States Treasury security for which a weekly average yield (in the Statistical
Release columns labeled “Week Ending”) is given, the Treasury Rate shall be
obtained by linear interpolation (calculated to the nearest one-twelfth of a
year) from the weekly average yields of on-the-run United States Treasury
securities for which such yields are given.
          The Treasury Rate will be calculated on the third Business Day
preceding the date fixed for redemption.
          If the original redemption date is on or after a record date and on or
before the relevant interest payment date, the accrued and unpaid interest, if
any, will be paid to the person or entity in whose name the 2022 Bond is
registered at the close of business on the record date, and no additional
interest will be payable to the holders whose 2022 Bonds shall be subject to
redemption.
          If less than all of the 2022 Bonds are to be redeemed, the Trustee
shall select, in such manner as it shall deem appropriate and fair, the
particular 2022 Bonds or portions thereof to be redeemed. Notice of redemption
shall be given by mail not less than 30 nor more than 60 days prior to the date
fixed for redemption to the holders of the 2022 Bonds to be redeemed; provided,
however, that the failure to duly give such notice by mail, or any defect
therein, shall not affect the validity of any proceedings for the redemption of
the 2022 Bonds as to which there shall have been no such failure or defect. On
and after the date fixed for redemption (unless the Company shall default in the
payment of the 2022 Bonds or portions thereof to be redeemed at the applicable
redemption price, together with accrued interest, if any, thereon to such date),
interest on the 2022 Bonds or the portions thereof so called for redemption
shall cease to accrue.
          This bond is not redeemable by the operation of the improvement fund
or the maintenance and replacement provisions of the Indenture or with the
proceeds of released property.
          In case of certain defaults as specified in the Indenture, the
principal of this bond may be declared or may become due and payable on the
conditions, at the time, in the manner and with the effect provided in the
Indenture. The holders of certain specified percentages of the bonds at the time
outstanding, including in certain cases specified percentages of bonds of
particular series, may in certain cases, to the extent and as provided in the
Indenture, waive certain defaults thereunder and the consequences of such
defaults.
          The Indenture contains provisions permitting the Company and the
Trustee, with the consent of the holders of not less than seventy-five per
centum in principal amount of the bonds (exclusive of bonds disqualified by
reason of the Company’s interest therein) at the time outstanding, including, if
more than one series of bonds shall be at the time outstanding, not less than
sixty per centum in principal amount of each series affected, to effect, by an
indenture supplemental to the Indenture, modifications or alterations of the
Indenture and of the rights and obligations of the Company and the rights of the
holders of the bonds and coupons; provided, however, that no such modification
or alteration shall be made without the written approval or

6



--------------------------------------------------------------------------------



 



consent of the holder hereof which will (a) extend the maturity of this bond or
reduce the rate or extend the time of payment of interest hereon or reduce the
amount of the principal hereof or reduce any premium payable on the redemption
hereof, (b) permit the creation of any lien, not otherwise permitted, prior to
or on a parity with the lien of the Indenture, or (c) reduce the percentage of
the principal amount of the bonds upon the approval or consent of the holders of
which modifications or alterations may be made as aforesaid.
          The Company reserves the right, without any consent, vote or other
action by holders of the 2022 Bonds or any other series created after the
Sixty-eighth Supplemental Indenture to amend the Indenture to reduce the
percentage of the principal amount of bonds the holders of which are required to
approve any supplemental indenture (other than any supplemental indenture which
is subject to the proviso contained in the immediately preceding sentence)
(a) from not less than seventy-five per centum (including sixty per centum of
each series affected) to not less than a majority in principal amount of the
bonds at the time outstanding or (b) in case fewer than all series are affected,
not less than a majority in principal amount of the bonds of all affected
series, voting together.
          No recourse shall be had for the payment of the principal of or
premium, if any, or interest on this bond, or for any claim based hereon, or
otherwise in respect hereof or of the Indenture, to or against any incorporator,
stockholder, director or officer, past, present or future, as such, of the
Company, or of any predecessor or successor company, either directly or through
the Company, or such predecessor or successor company, or otherwise, under any
constitution or statute or rule of law, or by the enforcement of any assessment
or penalty, or otherwise, all such liability of incorporators, stockholders,
directors and officers, as such, being waived and released by the holder and
owner hereof by the acceptance of this bond and being likewise waived and
released by the terms of the Indenture.
          This bond shall be exchangeable for other registered bonds of the same
series, in the manner and upon the conditions prescribed in the Indenture, upon
the surrender of such bonds at the office or agency of the Company in the
Borough of Manhattan, The City of New York. However, notwithstanding the
provisions of Section 2.05 of the Indenture, no charge shall be made upon any
registration of transfer or exchange of bonds of said series other than for any
tax or taxes or other governmental charge required to be paid by the Company.
[END OF FORM OF REGISTERED BOND OF THE 2022 BONDS]
 

[FORM OF REGISTERED BOND OF THE 2040 BONDS]
[FACE]
CONSUMERS ENERGY COMPANY
FIRST MORTGAGE BOND
6.17% SERIES DUE 2040

     
PPN:
  $                    

7



--------------------------------------------------------------------------------



 



No.: ___
          CONSUMERS ENERGY COMPANY, a Michigan corporation (hereinafter called
the “Company”), for value received, hereby promises to pay to
                    , or registered assigns, the principal sum of
                     Dollars ($                    ) on September 1, 2040, and
to pay to the registered holder hereof interest on said sum from the latest
semi-annual interest payment date to which interest has been paid on the bonds
of this series preceding the date hereof, unless the date hereof be an interest
payment date to which interest is being paid, in which case from the date
hereof, or unless the date hereof is prior to March 1, 2011, in which case from
September 1, 2010 (or if this bond is dated between the record date for any
interest payment date and such interest payment date, then from such interest
payment date, provided, however, that if the Company shall default in payment of
the interest due on such interest payment date, then from the next preceding
semi-annual interest payment date to which interest has been paid on the bonds
of this series, or if such interest payment date is March 1, 2011, from
September 1, 2010), at the rate per annum, until the principal hereof shall have
become due and payable, specified in the title of this bond, payable on March 1
and September 1 in each year. The provisions of this bond are continued on the
reverse hereof and such continued provisions shall for all purposes have the
same effect as though fully set forth at this place.
          This bond shall not be valid or become obligatory for any purpose
unless and until it shall have been authenticated by the execution by the
Trustee or its successor in trust under the Indenture of the certificate hereon.
          IN WITNESS WHEREOF, Consumers Energy Company has caused this bond to
be executed in its name by its Chairman of the Board, its President or one of
its Vice Presidents by his or her signature or a facsimile thereof, and its
corporate seal or a facsimile thereof to be affixed hereto or imprinted hereon
and attested by its Secretary or one of its Assistant Secretaries by his or her
signature or a facsimile thereof.

            CONSUMERS ENERGY COMPANY     Dated:        By:           Printed:   
      Title:      

                Attest:        

TRUSTEE’S AUTHENTICATION CERTIFICATE
     This is one of the bonds, of the series designated therein, described in
the within-mentioned Indenture.

8



--------------------------------------------------------------------------------



 



            THE BANK OF NEW YORK MELLON,
    Trustee
            By:           Authorized Officer             

[REVERSE]
CONSUMERS ENERGY COMPANY
FIRST MORTGAGE BOND
6.17% SERIES DUE 2040
          The interest payable on any March 1 or September 1 will, subject to
certain exceptions provided in the Indenture hereinafter mentioned, be paid to
the person in whose name this bond is registered at the close of business on the
record date, which shall be the 15th calendar day of the month immediately
preceding the month in which such interest payment date occurs, or, if such
March 1 or September 1 shall be a legal holiday or a day on which banking
institutions in the Borough of Manhattan, The City of New York, are authorized
to close, the next succeeding day which shall not be a legal holiday or a day on
which such institutions are so authorized to close. The principal of and the
premium, if any, and interest on this bond shall be payable at the office or
agency of the Company in the Borough of Manhattan, The City of New York,
designated for that purpose, in any coin or currency of the United States of
America which at the time of payment is legal tender for public and private
debts.
          This bond is one of the bonds of a series designated as First Mortgage
Bonds, 6.17% Series due 2040 (sometimes herein referred to as the “2040 Bonds”
or the “Bonds”) issued under and in accordance with and secured by an indenture
dated as of September 1, 1945, given by the Company (or its predecessor,
Consumers Power Company, a Maine corporation) to City Bank Farmers Trust Company
(The Bank of New York Mellon, successor) (hereinafter sometimes referred to as
the “Trustee”), together with indentures supplemental thereto, heretofore or
hereafter executed, to which indenture and indentures supplemental thereto
(hereinafter referred to collectively as the “Indenture”) reference is hereby
made for a description of the property mortgaged and pledged, the nature and
extent of the security and the rights, duties and immunities thereunder of the
Trustee and the rights of the holders of said bonds and of the Trustee and of
the Company in respect of such security, and the limitations on such rights. By
the terms of the Indenture, the bonds to be secured thereby are issuable in
series which may vary as to date, amount, date of maturity, rate of interest and
in other respects as provided in the Indenture.
          Any or all of the 2040 Bonds may be redeemed by the Company, at any
time and from time to time prior to maturity, at a redemption price equal to
100% of the principal amount of such 2040 Bonds being redeemed plus the
Applicable Premium (as defined below), if any, thereon at the time of
redemption, together with accrued interest, if any, thereon to the redemption
date. In no event will the redemption price be less than 100% of the principal
amount of the 2040 Bonds plus accrued interest, if any, thereon to the
redemption date.
          “Applicable Premium” means, with respect to a 2040 Bond (or portion
thereof) being redeemed at any time, the excess of (a) the present value at such
time of the principal amount of such 2040 Bond (or portion thereof) being
redeemed plus all scheduled interest

9



--------------------------------------------------------------------------------



 



payments on such 2040 Bond (or portion thereof excluding interest accrued to the
redemption date) after the redemption date, which present value shall be
computed using a discount rate equal to the Treasury Rate (as defined below)
plus 50 basis points, over (b) the principal amount of such 2040 Bond (or
portion thereof) being redeemed at such time. For purposes of this definition,
the present values of interest and principal payments will be determined in
accordance with generally accepted principles of financial analysis.
          “Treasury Rate” means the yield to maturity at the time of computation
of on-the-run United States Treasury securities adjusted to constant maturity
under the caption “Treasury constant maturities, Nominal” (as compiled and
published in the most recent Federal Reserve Statistical Release H.15(519) (the
“Statistical Release”)) which has become publicly available at least two
Business Days prior to the redemption date (or, if such Statistical Release is
no longer published, any publicly available source of similar market data) most
nearly equal to the then remaining average life to stated maturity of the 2040
Bonds; provided, however, that if the average life (rounded to the first decimal
point) to stated maturity of the 2040 Bonds is not equal to the constant
maturity of an on-the-run United States Treasury security for which a weekly
average yield (in the Statistical Release columns labeled “Week Ending”) is
given, the Treasury Rate shall be obtained by linear interpolation (calculated
to the nearest one-twelfth of a year) from the weekly average yields of
on-the-run United States Treasury securities for which such yields are given.
          The Treasury Rate will be calculated on the third Business Day
preceding the date fixed for redemption.
          If the original redemption date is on or after a record date and on or
before the relevant interest payment date, the accrued and unpaid interest, if
any, will be paid to the person or entity in whose name the 2040 Bond is
registered at the close of business on the record date, and no additional
interest will be payable to the holders whose 2040 Bonds shall be subject to
redemption.
          If less than all of the 2040 Bonds are to be redeemed, the Trustee
shall select, in such manner as it shall deem appropriate and fair, the
particular 2040 Bonds or portions thereof to be redeemed. Notice of redemption
shall be given by mail not less than 30 nor more than 60 days prior to the date
fixed for redemption to the holders of the 2040 Bonds to be redeemed; provided,
however, that the failure to duly give such notice by mail, or any defect
therein, shall not affect the validity of any proceedings for the redemption of
the 2040 Bonds as to which there shall have been no such failure or defect. On
and after the date fixed for redemption (unless the Company shall default in the
payment of the 2040 Bonds or portions thereof to be redeemed at the applicable
redemption price, together with accrued interest, if any, thereon to such date),
interest on the 2040 Bonds or the portions thereof so called for redemption
shall cease to accrue.
          This bond is not redeemable by the operation of the improvement fund
or the maintenance and replacement provisions of the Indenture or with the
proceeds of released property.
          In case of certain defaults as specified in the Indenture, the
principal of this bond may be declared or may become due and payable on the
conditions, at the time, in the manner

10



--------------------------------------------------------------------------------



 



and with the effect provided in the Indenture. The holders of certain specified
percentages of the bonds at the time outstanding, including in certain cases
specified percentages of bonds of particular series, may in certain cases, to
the extent and as provided in the Indenture, waive certain defaults thereunder
and the consequences of such defaults.
          The Indenture contains provisions permitting the Company and the
Trustee, with the consent of the holders of not less than seventy-five per
centum in principal amount of the bonds (exclusive of bonds disqualified by
reason of the Company’s interest therein) at the time outstanding, including, if
more than one series of bonds shall be at the time outstanding, not less than
sixty per centum in principal amount of each series affected, to effect, by an
indenture supplemental to the Indenture, modifications or alterations of the
Indenture and of the rights and obligations of the Company and the rights of the
holders of the bonds and coupons; provided, however, that no such modification
or alteration shall be made without the written approval or consent of the
holder hereof which will (a) extend the maturity of this bond or reduce the rate
or extend the time of payment of interest hereon or reduce the amount of the
principal hereof or reduce any premium payable on the redemption hereof,
(b) permit the creation of any lien, not otherwise permitted, prior to or on a
parity with the lien of the Indenture, or (c) reduce the percentage of the
principal amount of the bonds upon the approval or consent of the holders of
which modifications or alterations may be made as aforesaid.
          The Company reserves the right, without any consent, vote or other
action by holders of the 2040 Bonds or any other series created after the
Sixty-eighth Supplemental Indenture to amend the Indenture to reduce the
percentage of the principal amount of bonds the holders of which are required to
approve any supplemental indenture (other than any supplemental indenture which
is subject to the proviso contained in the immediately preceding sentence)
(a) from not less than seventy-five per centum (including sixty per centum of
each series affected) to not less than a majority in principal amount of the
bonds at the time outstanding or (b) in case fewer than all series are affected,
not less than a majority in principal amount of the bonds of all affected
series, voting together.
          No recourse shall be had for the payment of the principal of or
premium, if any, or interest on this bond, or for any claim based hereon, or
otherwise in respect hereof or of the Indenture, to or against any incorporator,
stockholder, director or officer, past, present or future, as such, of the
Company, or of any predecessor or successor company, either directly or through
the Company, or such predecessor or successor company, or otherwise, under any
constitution or statute or rule of law, or by the enforcement of any assessment
or penalty, or otherwise, all such liability of incorporators, stockholders,
directors and officers, as such, being waived and released by the holder and
owner hereof by the acceptance of this bond and being likewise waived and
released by the terms of the Indenture.
          This bond shall be exchangeable for other registered bonds of the same
series, in the manner and upon the conditions prescribed in the Indenture, upon
the surrender of such bonds at the office or agency of the Company in the
Borough of Manhattan, The City of New York. However, notwithstanding the
provisions of Section 2.05 of the Indenture, no charge shall be made upon any
registration of transfer or exchange of bonds of said series other than for any
tax or taxes or other governmental charge required to be paid by the Company.

11



--------------------------------------------------------------------------------



 



[END OF FORM OF REGISTERED BOND OF THE 2040 BONDS]
 
          AND WHEREAS all acts and things necessary to make the Bonds when duly
executed by the Company and authenticated by the Trustee or its agent and issued
as prescribed in the Indenture, as heretofore supplemented and amended, and this
Supplemental Indenture, the valid, binding and legal obligations of the Company,
and to constitute the Indenture, as supplemented and amended as aforesaid, as
well as by this Supplemental Indenture, a valid, binding and legal instrument
for the security thereof, have been done and performed, and the creation,
execution and delivery of this Supplemental Indenture and the creation,
execution and issuance of bonds subject to the terms hereof and of the
Indenture, as so supplemented and amended, have in all respects been duly
authorized;
          NOW, THEREFORE, in consideration of the premises, of the acceptance
and purchase by the holders thereof of the bonds issued and to be issued under
the Indenture, as supplemented and amended as above set forth, duly paid by the
Trustee to the Company, and of other good and valuable considerations, the
receipt whereof is hereby acknowledged, and for the purpose of securing the due
and punctual payment of the principal of and premium, if any, and interest on
all bonds now outstanding under the Indenture and the $250 million principal
amount of the 2022 Bonds, and the $50 million principal amount of the 2040
Bonds, and all other bonds which shall be issued under the Indenture, as
supplemented and amended from time to time, and for the purpose of securing the
faithful performance and observance of all covenants and conditions therein, and
in any indenture supplemental thereto, set forth, the Company has given,
granted, bargained, sold, released, transferred, assigned, hypothecated,
pledged, mortgaged, confirmed, set over, warranted, alienated and conveyed and
by these presents does give, grant, bargain, sell, release, transfer, assign,
hypothecate, pledge, mortgage, confirm, set over, warrant, alienate and convey
unto The Bank of New York Mellon, as Trustee, as provided in the Indenture, and
its successor or successors in the trust thereby and hereby created and to its
or their assigns forever, all the right, title and interest of the Company in
and to all the property, described in Section 11 hereof, together (subject to
the provisions of Article X of the Indenture) with the tolls, rents, revenues,
issues, earnings, income, products and profits thereof, excepting, however, the
property, interests and rights specifically excepted from the lien of the
Indenture as set forth in the Indenture;
          TOGETHER WITH all and singular the tenements, hereditaments and
appurtenances belonging or in any wise appertaining to the premises, property,
franchises and rights, or any thereof, referred to in the foregoing granting
clause, with the reversion and reversions, remainder and remainders and (subject
to the provisions of Article X of the Indenture) the tolls, rents, revenues,
issues, earnings, income, products and profits thereof, and all the estate,
right, title and interest and claim whatsoever, at law as well as in equity,
which the Company now has or may hereafter acquire in and to the aforesaid
premises, property, franchises and rights and every part and parcel thereof;
          SUBJECT, HOWEVER, with respect to such premises, property, franchises
and rights, to excepted encumbrances as said term is defined in Section 1.02 of
the Indenture, and

12



--------------------------------------------------------------------------------



 



subject also to all defects and limitations of title and to all encumbrances
existing at the time of acquisition.
          TO HAVE AND TO HOLD all said premises, property, franchises and rights
hereby conveyed, assigned, pledged or mortgaged, or intended so to be, unto the
Trustee, its successor or successors in trust and their assigns forever;
          BUT IN TRUST, NEVERTHELESS, with power of sale for the equal and
proportionate benefit and security of the holders of all bonds now or hereafter
authenticated and delivered under and secured by the Indenture and interest
coupons appurtenant thereto, pursuant to the provisions of the Indenture and of
any supplemental indenture, and for the enforcement of the payment of said bonds
and coupons when payable and the performance of and compliance with the
covenants and conditions of the Indenture and of any supplemental indenture,
without any preference, distinction or priority as to lien or otherwise of any
bond or bonds over others by reason of the difference in time of the actual
authentication, delivery, issue, sale or negotiation thereof or for any other
reason whatsoever, except as otherwise expressly provided in the Indenture; and
so that each and every bond now or hereafter authenticated and delivered
thereunder shall have the same lien, and so that the principal of and premium,
if any, and interest on every such bond shall, subject to the terms thereof, be
equally and proportionately secured, as if it had been made, executed,
authenticated, delivered, sold and negotiated simultaneously with the execution
and delivery thereof;
          AND IT IS EXPRESSLY DECLARED by the Company that all bonds
authenticated and delivered under and secured by the Indenture, as supplemented
and amended as above set forth, are to be issued, authenticated and delivered,
and all said premises, property, franchises and rights hereby and by the
Indenture and indentures supplemental thereto conveyed, assigned, pledged or
mortgaged, or intended so to be, are to be dealt with and disposed of under,
upon and subject to the terms, conditions, stipulations, covenants, agreements,
trusts, uses and purposes expressed in the Indenture, as supplemented and
amended as above set forth, and the parties hereto mutually agree as follows:
          SECTION 1. There is hereby created one series of bonds (the “2022
Bonds”) designated as hereinabove provided, which shall also bear the
descriptive title “First Mortgage Bond”, and the form thereof shall be
substantially as hereinbefore set forth. The 2022 Bonds shall be issued in the
aggregate principal amount of $250 million, shall mature on September 1, 2022
and shall be issued only as registered bonds without coupons in denominations of
$100,000 and any multiple thereof. The serial numbers of the 2022 Bonds shall be
such as may be approved by any officer of the Company, the execution thereof by
any such officer either manually or by facsimile signature to be conclusive
evidence of such approval. The 2022 Bonds shall bear interest at the rate per
annum, until the principal thereof shall have become due and payable, specified
in the title thereto, payable semi-annually on March 1 and September 1 in each
year. The principal of and the premium, if any, and the interest on said bonds
shall be payable in any coin or currency of the United States of America which
at the time of payment is legal tender for public and private debts, at the
office or agency of the Company in the City of New York, designated for that
purpose. The 2022 Bonds shall be exchangeable for other registered bonds of the
same series, in the manner and upon the conditions prescribed in the

13



--------------------------------------------------------------------------------



 



Indenture, upon the surrender of such bonds at the office or agency of the
Company in the Borough of Manhattan, The City of New York. However,
notwithstanding the provisions of Section 2.05 of the Indenture, no charge shall
be made upon any registration of transfer or exchange of bonds of said series
other than for any tax or taxes or other governmental charge required to be paid
by the Company.
          SECTION 2. There is hereby created one series of bonds (the “2040
Bonds”) designated as hereinabove provided, which shall also bear the
descriptive title “First Mortgage Bond”, and the form thereof shall be
substantially as hereinbefore set forth. The 2040 Bonds shall be issued in the
aggregate principal amount of $50 million, shall mature on September 1, 2040 and
shall be issued only as registered bonds without coupons in denominations of
$100,000 and any multiple thereof. The serial numbers of the 2040 Bonds shall be
such as may be approved by any officer of the Company, the execution thereof by
any such officer either manually or by facsimile signature to be conclusive
evidence of such approval. The 2040 Bonds shall bear interest at the rate per
annum, until the principal thereof shall have become due and payable, specified
in the title thereto, payable semi-annually on March 1 and September 1 in each
year. The principal of and the premium, if any, and the interest on said bonds
shall be payable in any coin or currency of the United States of America which
at the time of payment is legal tender for public and private debts, at the
office or agency of the Company in the City of New York, designated for that
purpose. The 2040 Bonds shall be exchangeable for other registered bonds of the
same series, in the manner and upon the conditions prescribed in the Indenture,
upon the surrender of such bonds at the office or agency of the Company in the
Borough of Manhattan, The City of New York. However, notwithstanding the
provisions of Section 2.05 of the Indenture, no charge shall be made upon any
registration of transfer or exchange of bonds of said series other than for any
tax or taxes or other governmental charge required to be paid by the Company.
          SECTION 3. Any or all of the 2022 Bonds and the 2040 Bonds may be
redeemed by the Company at any time and from time to time prior to maturity, at
a redemption price equal to 100% of the principal amount of such Bonds being
redeemed plus the Applicable Premium (as defined below), if any, thereon at the
time of redemption, together with accrued interest, if any, thereon to the
redemption date. In no event will the redemption price be less than 100% of the
principal amount of the Bonds plus accrued interest, if any, thereon to the
redemption date.
          “Applicable Premium” means, with respect to a Bond (or portion
thereof) being redeemed at any time, the excess of (A) the present value at such
time of the principal amount of such Bond (or portion thereof) being redeemed
plus all scheduled interest payments on such Bond (or portion thereof excluding
interest accrued to the redemption date) after the redemption date, which
present value shall be computed using a discount rate equal to the Treasury Rate
(as defined below) plus 50 basis points, over (b) the principal amount of such
Bond (or portion thereof) being redeemed at such time. For purposes of this
definition, the present values of interest and principal payments will be
determined in accordance with generally accepted principles of financial
analysis.
          “Treasury Rate” means the yield to maturity at the time of computation
of on-the-run United States Treasury securities adjusted to constant maturity
under the caption “Treasury

14



--------------------------------------------------------------------------------



 



constant maturities, Nominal” (as compiled and published in the most recent
Federal Reserve Statistical Release H.15(519) (the “Statistical Release”)) which
has become publicly available at least two Business Days prior to the redemption
date (or, if such Statistical Release is no longer published, any publicly
available source of similar market data) most nearly equal to the then remaining
average life to stated maturity of the Bonds; provided, however, that if the
average life (rounded to the first decimal point) to stated maturity of the
Bonds is not equal to the constant maturity of an on-the-run United States
Treasury security for which a weekly average yield (in the Statistical Release
columns labeled “Week Ending”) is given, the Treasury Rate shall be obtained by
linear interpolation (calculated to the nearest one-twelfth of a year) from the
weekly average yields of on-the-run United States Treasury securities for which
such yields are given.
          The Treasury Rate will be calculated on the third Business Day
preceding the date fixed for redemption.
          If the original redemption date is on or after a record date and on or
before the relevant interest payment date, the accrued and unpaid interest, if
any, will be paid to the person or entity in whose name the Bond is registered
at the close of business on the record date, and no additional interest will be
payable to the holders whose 2022 Bonds or 2040 Bonds, as the case may be, shall
be subject to redemption.
          If less than all of the 2022 Bonds and 2040 Bonds, as the case may be,
are to be redeemed, the Trustee shall select, in such manner as it shall deem
appropriate and fair, the particular 2022 Bonds and 2040 Bonds or portions
thereof to be redeemed, as the case may be. Notice of redemption shall be given
by mail not less than 30 nor more than 60 days prior to the date fixed for
redemption to the holders of the Bonds to be redeemed; provided, however, that
the failure to duly give such notice by mail, or any defect therein, shall not
affect the validity of any proceedings for the redemption of the Bonds as to
which there shall have been no such failure or defect. On and after the date
fixed for redemption (unless the Company shall default in the payment of the
Bonds or portions thereof to be redeemed at the applicable redemption price,
together with accrued interest, if any, thereon to such date), interest on the
2022 Bonds and 2040 Bonds or the portions thereof, as the case may be, so called
for redemption shall cease to accrue.
          SECTION 4. The Bonds are not redeemable by the operation of the
maintenance and replacement provisions of this Indenture or with the proceeds of
released property or in any other manner except as set forth in Section 3
hereof.
          SECTION 5. The Company reserves the right, without any consent, vote
or other action by the holders of the 2022 Bonds and the 2040 Bonds or of any
subsequent series of bonds issued under the Indenture, to make such amendments
to the Indenture, as supplemented, as shall be necessary in order to amend
Section 17.02 to read as follows:
SECTION 17.02. With the consent of the holders of not less than a majority in
principal amount of the bonds at the time outstanding or their attorneys-in-fact
duly authorized, or, if fewer than all series are affected, not less than a
majority in principal amount of the bonds at the time outstanding of each series
the rights of the holders of which are affected, voting together, the Company,
when authorized by a resolution, and the

15



--------------------------------------------------------------------------------



 



Trustee may from time to time and at any time enter into an indenture or
indentures supplemental hereto for the purpose of adding any provisions to or
changing in any manner or eliminating any of the provisions of this Indenture or
of any supplemental indenture or modifying the rights and obligations of the
Company and the rights of the holders of any of the bonds and coupons; provided,
however, that no such supplemental indenture shall (1) extend the maturity of
any of the bonds or reduce the rate or extend the time of payment of interest
thereon, or reduce the amount of the principal thereof, or reduce any premium
payable on the redemption thereof, without the consent of the holder of each
bond so affected, or (2) permit the creation of any lien, not otherwise
permitted, prior to or on a parity with the lien of this Indenture, without the
consent of the holders of all the bonds then outstanding, or (3) reduce the
aforesaid percentage of the principal amount of bonds the holders of which are
required to approve any such supplemental indenture, without the consent of the
holders of all the bonds then outstanding. For the purposes of this Section,
bonds shall be deemed to be affected by a supplemental indenture if such
supplemental indenture adversely affects or diminishes the rights of holders
thereof against the Company or against its property. The Trustee may in its
discretion determine whether or not, in accordance with the foregoing, bonds of
any particular series would be affected by any supplemental indenture and any
such determination shall be conclusive upon the holders of bonds of such series
and all other series. Subject to the provisions of Sections 16.02 and 16.03
hereof, the Trustee shall not be liable for any determination made in good faith
in connection herewith.
     Upon the written request of the Company, accompanied by a resolution
authorizing the execution of any such supplemental indenture, and upon the
filing with the Trustee of evidence of the consent of bondholders as aforesaid
(the instrument or instruments evidencing such consent to be dated within one
year of such request), the Trustee shall join with the Company in the execution
of such supplemental indenture unless such supplemental indenture affects the
Trustee’s own rights, duties or immunities under this Indenture or otherwise, in
which case the Trustee may in its discretion but shall not be obligated to enter
into such supplemental indenture.
     It shall not be necessary for the consent of the bondholders under this
Section to approve the particular form of any proposed supplemental indenture,
but it shall be sufficient if such consent shall approve the substance thereof.
     The Company and the Trustee, if they so elect, and either before or after
such consent has been obtained, may require the holder of any bond consenting to
the execution of any such supplemental indenture to submit his bond to the
Trustee or to ask such bank, banker or trust company as may be designated by the
Trustee for the purpose, for the notation thereon

16



--------------------------------------------------------------------------------



 



of the fact that the holder of such bond has consented to the execution of such
supplemental indenture, and in such case such notation, in form satisfactory to
the Trustee, shall be made upon all bonds so submitted, and such bonds bearing
such notation shall forthwith be returned to the persons entitled thereto.
     Prior to the execution by the Company and the Trustee of any supplemental
indenture pursuant to the provisions of this Section, the Company shall publish
a notice, setting forth in general terms the substance of such supplemental
indenture, at least once in one daily newspaper of general circulation in each
city in which the principal of any of the bonds shall be payable, or, if all
bonds outstanding shall be registered bonds without coupons or coupon bonds
registered as to principal, such notice shall be sufficiently given if mailed,
first class, postage prepaid, and registered if the Company so elects, to each
registered holder of bonds at the last address of such holder appearing on the
registry books, such publication or mailing, as the case may be, to be made not
less than thirty days prior to such execution. Any failure of the Company to
give such notice, or any defect therein, shall not, however, in any way impair
or affect the validity of any such supplemental indenture.
          SECTION 6. As supplemented and amended as above set forth, the
Indenture is in all respects ratified and confirmed, and the Indenture and all
indentures supplemental thereto shall be read, taken and construed as one and
the same instrument.
          SECTION 7. The Trustee assumes no responsibility for or in respect of
the validity or sufficiency of this Supplemental Indenture or of the Indenture
as hereby supplemented or the due execution hereof by the Company or for or in
respect of the recitals and statements contained herein (other than those
contained in the tenth and eleventh recitals hereof), all of which recitals and
statements are made solely by the Company.
          SECTION 8. This Supplemental Indenture may be simultaneously executed
in several counterparts and all such counterparts executed and delivered, each
as an original, shall constitute but one and the same instrument.
          SECTION 9. In the event the date of any notice required or permitted
hereunder shall not be a Business Day, then (notwithstanding any other provision
of the Indenture or of any supplemental indenture thereto) such notice need not
be made on such date, but may be made on the next succeeding Business Day with
the same force and effect as if made on the date fixed for such notice.
“Business Day” means, with respect to this Section 9, any day, other than a
Saturday or Sunday, on which banks generally are open in New York, New York for
the conduct of substantially all of their commercial lending activities and on
which interbank wire transfers can be made on the Fedwire system.
          SECTION 10. This Supplemental Indenture and the 2022 Bonds and the
2040 Bonds shall be governed by and deemed to be a contract under, and construed
in accordance

17



--------------------------------------------------------------------------------



 



with, the laws of the State of Michigan, and for all purposes shall be construed
in accordance with the laws of such state, except as may otherwise be required
by mandatory provisions of law.
          SECTION 11. Detailed Description of Property Mortgaged:
I.
ELECTRIC GENERATING PLANTS AND DAMS
          All the electric generating plants and stations of the Company,
constructed or otherwise acquired by it and not heretofore described in the
Indenture or any supplement thereto and not heretofore released from the lien of
the Indenture, including all powerhouses, buildings, reservoirs, dams,
pipelines, flumes, structures and works and the land on which the same are
situated and all water rights and all other lands and easements, rights of way,
permits, privileges, towers, poles, wires, machinery, equipment, appliances,
appurtenances and supplies and all other property, real or personal, forming a
part of or appertaining to or used, occupied or enjoyed in connection with such
plants and stations or any of them, or adjacent thereto.
II.
ELECTRIC TRANSMISSION LINES
          All the electric transmission lines of the Company, constructed or
otherwise acquired by it and not heretofore described in the Indenture or any
supplement thereto and not heretofore released from the lien of the Indenture,
including towers, poles, pole lines, wires, switches, switch racks,
switchboards, insulators and other appliances and equipment, and all other
property, real or personal, forming a part of or appertaining to or used,
occupied or enjoyed in connection with such transmission lines or any of them or
adjacent thereto; together with all real property, rights of way, easements,
permits, privileges, franchises and rights for or relating to the construction,
maintenance or operation thereof, through, over, under or upon any private
property or any public streets or highways, within as well as without the
corporate limits of any municipal corporation. Also all the real property,
rights of way, easements, permits, privileges and rights for or relating to the
construction, maintenance or operation of certain transmission lines, the land
and rights for which are owned by the Company, which are either not built or now
being constructed.
III.
ELECTRIC DISTRIBUTION SYSTEMS
          All the electric distribution systems of the Company, constructed or
otherwise acquired by it and not heretofore described in the Indenture or any
supplement thereto and not heretofore released from the lien of the Indenture,
including substations, transformers, switchboards, towers, poles, wires,
insulators, subways, trenches, conduits, manholes, cables, meters and other
appliances and equipment, and all other property, real or personal, forming a
part of or appertaining to or used, occupied or enjoyed in connection with such
distribution systems or any of them or adjacent thereto; together with all real
property, rights of way,

18



--------------------------------------------------------------------------------



 



easements, permits, privileges, franchises, grants and rights, for or relating
to the construction, maintenance or operation thereof, through, over, under or
upon any private property or any public streets or highways within as well as
without the corporate limits of any municipal corporation.
IV.
ELECTRIC SUBSTATIONS, SWITCHING STATIONS AND SITES
          All the substations, switching stations and sites of the Company,
constructed or otherwise acquired by it and not heretofore described in the
Indenture or any supplement thereto and not heretofore released from the lien of
the Indenture, for transforming, regulating, converting or distributing or
otherwise controlling electric current at any of its plants and elsewhere,
together with all buildings, transformers, wires, insulators and other
appliances and equipment, and all other property, real or personal, forming a
part of or appertaining to or used, occupied or enjoyed in connection with any
of such substations and switching stations, or adjacent thereto, with sites to
be used for such purposes.
V.
GAS COMPRESSOR STATIONS, GAS PROCESSING PLANTS,
DESULPHURIZATION STATIONS, METERING STATIONS,
ODORIZING STATIONS, REGULATORS AND SITES
          All the compressor stations, processing plants, desulphurization
stations, metering stations, odorizing stations, regulators and sites of the
Company, constructed or otherwise acquired by it and not heretofore described in
the Indenture or any supplement thereto and not heretofore released from the
lien of the Indenture, for compressing, processing, desulphurizing, metering,
odorizing and regulating manufactured or natural gas at any of its plants and
elsewhere, together with all buildings, meters and other appliances and
equipment, and all other property, real or personal, forming a part of or
appertaining to or used, occupied or enjoyed in connection with any of such
purposes, with sites to be used for such purposes.
VI.
GAS STORAGE FIELDS
          The natural gas rights and interests of the Company, including wells
and well lines (but not including natural gas, oil and minerals), the gas
gathering system, the underground gas storage rights, the underground gas
storage wells and injection and withdrawal system used in connection therewith,
constructed or otherwise acquired by it and not heretofore described in the
Indenture or any supplement thereto and not heretofore released from the lien of
the Indenture: In the Overisel Gas Storage Field, located in the Township of
Overisel, Allegan County, and in the Township of Zeeland, Ottawa County,
Michigan; in the Northville Gas Storage Field located in the Township of Salem,
Washtenaw County, Township of Lyon, Oakland County, and the Townships of
Northville and Plymouth and City of Plymouth, Wayne County, Michigan; in the
Salem Gas Storage Field, located in the Township of Salem, Allegan

19



--------------------------------------------------------------------------------



 



County, and in the Township of Jamestown, Ottawa County, Michigan; in the Ray
Gas Storage Field, located in the Townships of Ray and Armada, Macomb County,
Michigan; in the Lenox Gas Storage Field, located in the Townships of Lenox and
Chesterfield, Macomb County, Michigan; in the Ira Gas Storage Field, located in
the Township of Ira, St. Clair County, Michigan; in the Puttygut Gas Storage
Field, located in the Township of Casco, St. Clair County, Michigan; in the Four
Corners Gas Storage Field, located in the Townships of Casco, China,
Cottrellville and Ira, St. Clair County, Michigan; in the Swan Creek Gas Storage
Field, located in the Townships of Casco and Ira, St. Clair County, Michigan;
and in the Hessen Gas Storage Field, located in the Townships of Casco and
Columbus, St. Clair County, Michigan.
VII.
GAS TRANSMISSION LINES
          All the gas transmission lines of the Company, constructed or
otherwise acquired by it and not heretofore described in the Indenture or any
supplement thereto and not heretofore released from the lien of the Indenture,
including gas mains, pipes, pipelines, gates, valves, meters and other
appliances and equipment, and all other property, real or personal, forming a
part of or appertaining to or used, occupied or enjoyed in connection with such
transmission lines or any of them or adjacent thereto; together with all real
property, right of way, easements, permits, privileges, franchises and rights
for or relating to the construction, maintenance or operation thereof, through,
over, under or upon any private property or any public streets or highways,
within as well as without the corporate limits of any municipal corporation.
VIII.
GAS DISTRIBUTION SYSTEMS
          All the gas distribution systems of the Company, constructed or
otherwise acquired by it and not heretofore described in the Indenture or any
supplement thereto and not heretofore released from the lien of the Indenture,
including tunnels, conduits, gas mains and pipes, service pipes, fittings,
gates, valves, connections, meters and other appliances and equipment, and all
other property, real or personal, forming a part of or appertaining to or used,
occupied or enjoyed in connection with such distribution systems or any of them
or adjacent thereto; together with all real property, rights of way, easements,
permits, privileges, franchises, grants and rights, for or relating to the
construction, maintenance or operation thereof, through, over, under or upon any
private property or any public streets or highways within as well as without the
corporate limits of any municipal corporation.
IX.
OFFICE BUILDINGS, SERVICE BUILDINGS, GARAGES, ETC.
          All office, garage, service and other buildings of the Company,
wherever located, in the State of Michigan, constructed or otherwise acquired by
it and not heretofore described in the Indenture or any supplement thereto and
not heretofore released from the lien of the

20



--------------------------------------------------------------------------------



 



Indenture, together with the land on which the same are situated and all
easements, rights of way and appurtenances to said lands, together with all
furniture and fixtures located in said buildings.
X.
TELEPHONE PROPERTIES AND RADIO COMMUNICATION EQUIPMENT
          All telephone lines, switchboards, systems and equipment of the
Company, constructed or otherwise acquired by it and not heretofore described in
the Indenture or any supplement thereto and not heretofore released from the
lien of the Indenture, used or available for use in the operation of its
properties, and all other property, real or personal, forming a part of or
appertaining to or used, occupied or enjoyed in connection with such telephone
properties or any of them or adjacent thereto; together with all real estate,
rights of way, easements, permits, privileges, franchises, property, devices or
rights related to the dispatch, transmission, reception or reproduction of
messages, communications, intelligence, signals, light, vision or sound by
electricity, wire or otherwise, including all telephone equipment installed in
buildings used as general and regional offices, substations and generating
stations and all telephone lines erected on towers and poles; and all radio
communication equipment of the Company, together with all property, real or
personal (except any in the Indenture expressly excepted), fixed stations,
towers, auxiliary radio buildings and equipment, and all appurtenances used in
connection therewith, wherever located, in the State of Michigan.
XI.
OTHER REAL PROPERTY
          All other real property of the Company and all interests therein, of
every nature and description (except any in the Indenture expressly excepted)
wherever located, in the State of Michigan, acquired by it and not heretofore
described in the Indenture or any supplement thereto and not heretofore released
from the lien of the Indenture. Such real property includes but is not limited
to the following described property, such property is subject to any interests
that were excepted or reserved in the conveyance to the Company:
ALCONA COUNTY
          Certain land in Caledonia Township, Alcona County, Michigan described
as:
     The East 330 feet of the South 660 feet of the SW 1/4 of the SW 1/4 of
Section 8, T28N, R8E, except the West 264 feet of the South 330 feet thereof;
said land being more particularly described as follows: To find the place of
beginning of this description, commence at the Southwest corner of said section,
run thence East along the South line of said section 1243 feet to the place of
beginning of this description, thence continuing East along said South line of
said section 66 feet to the West 1/8 line of said section, thence N 02 degrees
09’ 30” E along the said West 1/8 line of said section 660 feet, thence West 330
feet, thence S 02 degrees 09’ 30” W, 330 feet, thence East 264 feet, thence S 02
degrees 09’ 30” W, 330 feet to the place of beginning.

21



--------------------------------------------------------------------------------



 



ALLEGAN COUNTY
          Certain land in Lee Township, Allegan County, Michigan described as:
          The NE 1/4 of the NW 1/4 of Section 16, T1N, R15W.
ALPENA COUNTY
          Certain land in Wilson and Green Townships, Alpena County, Michigan
described as:
     All that part of the S’ly 1/2 of the former Boyne City-Gaylord and Alpena
Railroad right of way, being the Southerly 50 feet of a 100 foot strip of land
formerly occupied by said Railroad, running from the East line of Section 31,
T31N, R7E, Southwesterly across said Section 31 and Sections 5 and 6 of T30N,
R7E and Sections 10, 11 and the E 1/2 of Section 9, except the West 1646 feet
thereof, all in T30N, R6E.
ANTRIM COUNTY
          Certain land in Mancelona Township, Antrim County, Michigan described
as:
     The S 1/2 of the NE 1/4 of Section 33, T29N, R6W, excepting therefrom all
mineral, coal, oil and gas and such other rights as were reserved unto the State
of Michigan in that certain deed running from the State of Michigan to August W.
Schack and Emma H. Schack, his wife, dated April 15, 1946 and recorded May 20,
1946 in Liber 97 of Deeds on page 682 of Antrim County Records.
ARENAC COUNTY
          Certain land in Standish Township, Arenac County, Michigan described
as:
     A parcel of land in the SW 1/4 of the NW 1/4 of Section 12, T18N, R4E,
described as follows: To find the place of beginning of said parcel of land,
commence at the Northwest corner of Section 12, T18N, R4E; run thence South
along the West line of said section, said West line of said section being also
the center line of East City Limits Road 2642.15 feet to the W 1/4 post of said
section and the place of beginning of said parcel of land; running thence N 88
degrees 26’ 00” E along the East and West 1/4 line of said section, 660.0 feet;
thence North parallel with the West line of said section, 310.0 feet; thence S
88 degrees 26’ 00” W, 330.0 feet; thence South parallel with the West line of
said section, 260.0 feet; thence S 88 degrees 26’ 00” W, 330.0 feet to the West
line of said section and the center line of East City Limits Road; thence South
along the said West line of said section, 50.0 feet to the place of beginning.
BARRY COUNTY
          Certain land in Johnstown Township, Barry County, Michigan described
as:

22



--------------------------------------------------------------------------------



 



     A strip of land 311 feet in width across the SW 1/4 of the NE 1/4 of
Section 31, T1N, R8W, described as follows: To find the place of beginning of
this description, commence at the E 1/4 post of said section; run thence N 00
degrees 55’ 00” E along the East line of said section, 555.84 feet; thence N 59
degrees 36’ 20” W, 1375.64 feet; thence N 88 degrees 30’ 00” W, 130 feet to a
point on the East 1/8 line of said section and the place of beginning of this
description; thence continuing N 88 degrees 30’ 00” W, 1327.46 feet to the North
and South 1/4 line of said section; thence S 00 degrees 39’35” W along said
North and South 1/4 line of said section, 311.03 feet to a point, which said
point is 952.72 feet distant N’ly from the East and West 1/4 line of said
section as measured along said North and South 1/4 line of said section; thence
S 88 degrees 30’ 00” E, 1326.76 feet to the East 1/8 line of said section;
thence N 00 degrees 47’ 20” E along said East 1/8 line of said section, 311.02
feet to the place of beginning.
BAY COUNTY
          Certain land in Frankenlust Township, Bay County, Michigan described
as:
     The South 250 feet of the N 1/2 of the W 1/2 of the W 1/2 of the SE 1/4 of
Section 9, T13N, R4E.
BENZIE COUNTY
          Certain land in Benzonia Township, Benzie County, Michigan described
as:
     A parcel of land in the Northeast 1/4 of Section 7, Township 26 North,
Range 14 West, described as beginning at a point on the East line of said
Section 7, said point being 320 feet North measured along the East line of said
section from the East 1/4 post; running thence West 165 feet; thence North
parallel with the East line of said section 165 feet; thence East 165 feet to
the East line of said section; thence South 165 feet to the place of beginning.
BRANCH COUNTY
          Certain land in Girard Township, Branch County, Michigan described as:
     A parcel of land in the NE 1/4 of Section 23 T5S, R6W, described as
beginning at a point on the North and South quarter line of said section at a
point 1278.27 feet distant South of the North quarter post of said section, said
distance being measured along the North and South quarter line of said section,
running thence S89 degrees21’E 250 feet, thence North along a line parallel with
the said North and South quarter line of said section 200 feet, thence N89
degrees 21’W 250 feet to the North and South quarter line of said section,
thence South along said North and South quarter line of said section 200 feet to
the place of beginning.

23



--------------------------------------------------------------------------------



 



CALHOUN COUNTY
          Certain land in Convis Township, Calhoun County, Michigan described
as:
     A parcel of land in the SE 1/4 of the SE 1/4 of Section 32, T1S, R6W,
described as follows: To find the place of beginning of this description,
commence at the Southeast corner of said section; run thence North along the
East line of said section 1034.32 feet to the place of beginning of this
description; running thence N 89 degrees 39’ 52” W, 333.0 feet; thence North
290.0 feet to the South 1/8 line of said section; thence S 89 degrees 39’ 52” E
along said South 1/8 line of said section 333.0 feet to the East line of said
section; thence South along said East line of said section 290.0 feet to the
place of beginning. (Bearings are based on the East line of Section 32, T1S,
R6W, from the Southeast corner of said section to the Northeast corner of said
section assumed as North.)
CASS COUNTY
          Certain easement rights located across land in Marcellus Township,
Cass County, Michigan described as:
     The East 6 rods of the SW 1/4 of the SE 1/4 of Section 4, T5S, R13W.
CHARLEVOIX COUNTY
          Certain land in South Arm Township, Charlevoix County, Michigan
described as:
     A parcel of land in the SW 1/4 of Section 29, T32N, R7W, described as
follows: Beginning at the Southwest corner of said section and running thence
North along the West line of said section 788.25 feet to a point which is 528
feet distant South of the South 1/8 line of said section as measured along the
said West line of said section; thence N 89 degrees 30’ 19” E, parallel with
said South 1/8 line of said section 442.1 feet; thence South 788.15 feet to the
South line of said section; thence S 89 degrees 29’ 30” W, along said South line
of said section 442.1 feet to the place of beginning.
CHEBOYGAN COUNTY
          Certain land in Inverness Township, Cheboygan County, Michigan
described as:
     A parcel of land in the SW frl 1/4 of Section 31, T37N, R2W, described as
beginning at the Northwest corner of the SW frl 1/4, running thence East on the
East and West quarter line of said Section, 40 rods, thence South parallel to
the West line of said Section 40 rods, thence West 40 rods to the West line of
said Section, thence North 40 rods to the place of beginning.
CLARE COUNTY
          Certain land in Frost Township, Clare County, Michigan described as:

24



--------------------------------------------------------------------------------



 



     The East 150 feet of the North 225 feet of the NW 1/4 of the NW 1/4 of
Section 15, T20N, R4W.
CLINTON COUNTY
          Certain land in Watertown Township, Clinton County, Michigan described
as:
     The NE 1/4 of the NE 1/4 of the SE 1/4 of Section 22, and the North 165
feet of the NW 1/4 of the NE 1/4 of the SE 1/4 of Section 22, T5N, R3W.
CRAWFORD COUNTY
          Certain land in Lovells Township, Crawford County, Michigan described
as:
     A parcel of land in Section 1, T28N, R1W, described as: Commencing at NW
corner said section; thence South 89 degrees53’30” East along North section line
105.78 feet to point of beginning; thence South 89 degrees53’30” East along
North section line 649.64 feet; thence South 55 degrees 42’30” East 340.24 feet;
thence South 55 degrees 44’ 37” East 5,061.81 feet to the East section line;
thence South 00 degrees 00’ 08” West along East section line 441.59 feet; thence
North 55 degrees 44’ 37” West 5,310.48 feet; thence North 55 degrees 42’30” West
877.76 feet to point of beginning.
EATON COUNTY
          Certain land in Eaton Township, Eaton County, Michigan described as:
     A parcel of land in the SW 1/4 of Section 6, T2N, R4W, described as
follows: To find the place of beginning of this description commence at the
Southwest corner of said section; run thence N 89 degrees 51’ 30” E along the
South line of said section 400 feet to the place of beginning of this
description; thence continuing N 89 degrees 51’ 30” E, 500 feet; thence N 00
degrees 50’ 00” W, 600 feet; thence S 89 degrees 51’ 30” W parallel with the
South line of said section 500 feet; thence S 00 degrees 50’ 00” E, 600 feet to
the place of beginning.
EMMET COUNTY
          Certain land in Wawatam Township, Emmet County, Michigan described as:
     The West 1/2 of the Northeast 1/4 of the Northeast 1/4 of Section 23, T39N,
R4W.
GENESEE COUNTY
          Certain land in Argentine Township, Genesee County, Michigan described
as:

25



--------------------------------------------------------------------------------



 



     A parcel of land of part of the SW 1/4 of Section 8, T5N, R5E, being more
particularly described as follows:
     Beginning at a point of the West line of Duffield Road, 100 feet wide, (as
now established) distant 829.46 feet measured N01 degrees42’56”W and 50 feet
measured S88 degrees14’04”W` from the South quarter corner, Section 8, T5N, R5E;
thence S88 degrees14’04”W a distance of 550 feet; thence N01 degrees42’56”W a
distance of 500 feet to a point on the North line of the South half of the
Southwest quarter of said Section 8; thence N88 degrees14’04”E along the North
line of South half of the Southwest quarter of said Section 8 a distance 550
feet to a point on the West line of Duffield Road, 100 feet wide (as now
established); thence S 01 degrees 42’56”E along the West line of said Duffield
Road a distance of 500 feet to the point of beginning.
GLADWIN COUNTY
          Certain land in Secord Township, Gladwin County, Michigan described
as:
     The East 400 feet of the South 450 feet of Section 2, T19N, R1E.
GRAND TRAVERSE COUNTY
          Certain land in Mayfield Township, Grand Traverse County, Michigan
described as:
     A parcel of land in the Northwest 1/4 of Section 3, T25N, R11W, described
as follows: Commencing at the Northwest corner of said section, running thence S
89 degrees19’15” E along the North line of said section and the center line of
Clouss Road 225 feet, thence South 400 feet, thence N 89 degrees19’15” W 225
feet to the West line of said section and the center line of Hannah Road, thence
North along the West line of said section and the center line of Hannah Road 400
feet to the place of beginning for this description.
GRATIOT COUNTY
          Certain land in Fulton Township, Gratiot County, Michigan described
as:
     A parcel of land in the NE 1/4 of Section 7, Township 9 North, Range 3
West, described as beginning at a point on the North line of George Street in
the Village of Middleton, which is 542 feet East of the North and South
one-quarter (1/4) line of said Section 7; thence North 100 feet; thence East 100
feet; thence South 100 feet to the North line of George Street; thence West
along the North line of George Street 100 feet to place of beginning.
HILLSDALE COUNTY
          Certain land in Litchfield Village, Hillsdale County, Michigan
described as:

26



--------------------------------------------------------------------------------



 



     Lot 238 of Assessors Plat of the Village of Litchfield.
HURON COUNTY
          Certain easement rights located across land in Sebewaing Township,
Huron County, Michigan described as:
     The North 1/2 of the Northwest 1/4 of Section 15, T15N, R9E.
INGHAM COUNTY
          Certain land in Vevay Township, Ingham County, Michigan described as:
     A parcel of land 660 feet wide in the Southwest 1/4 of Section 7 lying
South of the centerline of Sitts Road as extended to the North-South 1/4 line of
said Section 7, T2N, R1W, more particularly described as follows: Commence at
the Southwest corner of said Section 7, thence North along the West line of said
Section 2502.71 feet to the centerline of Sitts Road; thence South 89
degrees54’45” East along said centerline 2282.38 feet to the place of beginning
of this description; thence continuing South 89 degrees54’45” East along said
centerline and said centerline extended 660.00 feet to the North-South 1/4 line
of said section; thence South 00 degrees07’20” West 1461.71 feet; thence North
89 degrees34’58” West 660.00 feet; thence North 00 degrees07’20” East 1457.91
feet to the centerline of Sitts Road and the place of beginning.
IONIA COUNTY
          Certain land in Sebewa Township, Ionia County, Michigan described as:
     A strip of land 280 feet wide across that part of the SW 1/4 of the NE 1/4
of Section 15, T5N, R6W, described as follows:
     To find the place of beginning of this description commence at the E 1/4
corner of said section; run thence N 00 degrees 05’ 38” W along the East line of
said section, 1218.43 feet; thence S 67 degrees 18’ 24” W, 1424.45 feet to the
East 1/8 line of said section and the place of beginning of this description;
thence continuing S 67 degrees 18’ 24” W, 1426.28 feet to the North and South
1/4 line of said section at a point which said point is 105.82 feet distant N’ly
of the center of said section as measured along said North and South 1/4 line of
said section; thence N 00 degrees 04’ 47” E along said North and South 1/4 line
of said section, 303.67 feet; thence N 67 degrees 18’ 24” E, 1425.78 feet to the
East 1/8 line of said section; thence S 00 degrees 00’ 26” E along said East 1/8
line of said section, 303.48 feet to the place of beginning. (Bearings are based
on the East line of Section 15, T5N, R6W, from the E 1/4 corner of said section
to the Northeast corner of said section assumed as N 00 degrees 05’ 38” W.)

27



--------------------------------------------------------------------------------



 



IOSCO COUNTY
          Certain land in Alabaster Township, Iosco County, Michigan described
as:
     A parcel of land in the NW 1/4 of Section 34, T21N, R7E, described as
follows: To find the place of beginning of this description commence at the N
1/4 post of said section; run thence South along the North and South 1/4 line of
said section, 1354.40 feet to the place of beginning of this description; thence
continuing South along the said North and South 1/4 line of said section, 165.00
feet to a point on the said North and South 1/4 line of said section which said
point is 1089.00 feet distant North of the center of said section; thence West
440.00 feet; thence North 165.00 feet; thence East 440.00 feet to the said North
and South 1/4 line of said section and the place of beginning.
ISABELLA COUNTY
          Certain land in Chippewa Township, Isabella County, Michigan described
as:
     The North 8 rods of the NE 1/4 of the SE 1/4 of Section 29, T14N, R3W.
JACKSON COUNTY
          Certain land in Waterloo Township, Jackson County, Michigan described
as:
     A parcel of land in the North fractional part of the N fractional 1/2 of
Section 2, T1S, R2E, described as follows: To find the place of beginning of
this description commence at the E 1/4 post of said section; run thence N 01
degrees 03’ 40” E along the East line of said section 1335.45 feet to the North
1/8 line of said section and the place of beginning of this description; thence
N 89 degrees 32’ 00” W, 2677.7 feet to the North and South 1/4 line of said
section; thence S 00 degrees 59’ 25” W along the North and South 1/4 line of
said section 22.38 feet to the North 1/8 line of said section; thence S 89
degrees 59’ 10” W along the North 1/8 line of said section 2339.4 feet to the
center line of State Trunkline Highway M-52; thence N 53 degrees 46’ 00” W along
the center line of said State Trunkline Highway 414.22 feet to the West line of
said section; thence N 00 degrees 55’ 10” E along the West line of said section
74.35 feet; thence S 89 degrees 32’ 00” E, 5356.02 feet to the East line of said
section; thence S 01 degrees 03’ 40” W along the East line of said section 250
feet to the place of beginning.
KALAMAZOO COUNTY
          Certain land in Alamo Township, Kalamazoo County, Michigan described
as:
     The South 350 feet of the NW 1/4 of the NW 1/4 of Section 16, T1S, R12W,
being more particularly described as follows: To find the place of beginning of
this description, commence at the Northwest corner of said section; run thence S
00 degrees 36’ 55” W along the West line of said section 971.02 feet to the
place of beginning of this description; thence continuing S 00 degrees 36’ 55” W
along said West line of said section 350.18 feet to the North 1/8 line of

28



--------------------------------------------------------------------------------



 



said section; thence S 87 degrees 33’ 40” E along the said North 1/8 line of
said section 1325.1 feet to the West 1/8 line of said section; thence N 00
degrees 38’ 25” E along the said West 1/8 line of said section 350.17 feet;
thence N 87 degrees 33’ 40” W, 1325.25 feet to the place of beginning.
KALKASKA COUNTY
          Certain land in Kalkaska Township, Kalkaska County, Michigan described
as:
     The NW 1/4 of the SW 1/4 of Section 4, T27N, R7W, excepting therefrom all
mineral, coal, oil and gas and such other rights as were reserved unto the State
of Michigan in that certain deed running from the Department of Conservation for
the State of Michigan to George Welker and Mary Welker, his wife, dated
October 9, 1934 and recorded December 28, 1934 in Liber 39 on page 291 of
Kalkaska County Records, and subject to easement for pipeline purposes as
granted to Michigan Consolidated Gas Company by first party herein on April 4,
1963 and recorded June 21, 1963 in Liber 91 on page 631 of Kalkaska County
Records.
KENT COUNTY
          Certain land in Caledonia Township, Kent County, Michigan described
as:
     A parcel of land in the Northwest fractional 1/4 of Section 15, T5N, R10W,
described as follows: To find the place of beginning of this description
commence at the North 1/4 corner of said section, run thence S 0 degrees 59’ 26”
E along the North and South 1/4 line of said section 2046.25 feet to the place
of beginning of this description, thence continuing S 0 degrees 59’ 26” E along
said North and South 1/4 line of said section 332.88 feet, thence S 88 degrees
58’ 30” W 2510.90 feet to a point herein designated “Point A” on the East bank
of the Thornapple River, thence continuing S 88 degrees 53’ 30” W to the center
thread of the Thornapple River, thence NW’ly along the center thread of said
Thornapple River to a point which said point is S 88 degrees 58’ 30” W of a
point on the East bank of the Thornapple River herein designated “Point B”, said
“Point B” being N 23 degrees 41’ 35” W 360.75 feet from said above-described
“Point A”, thence N 88 degrees 58’ 30” E to said “Point B”, thence continuing N
88 degrees 58’ 30” E 2650.13 feet to the place of beginning. (Bearings are based
on the East line of Section 15, T5N, R10W between the East 1/4 corner of said
section and the Northeast corner of said section assumed as N 0 degrees 59’ 55”
W.)
LAKE COUNTY
          Certain land in Pinora and Cherry Valley Townships, Lake County,
Michigan described as:
     A strip of land 50 feet wide East and West along and adjoining the West
line of highway on the East side of the North 1/2 of Section 13 T18N, R12W. Also
a strip of land 100 feet wide East and West along and adjoining the East line

29



--------------------------------------------------------------------------------



 



of the highway on the West side of following described land: The South 1/2 of NW
1/4, and the South 1/2 of the NW 1/4 of the SW 1/4, all in Section 6, T18N,
R11W.
LAPEER COUNTY
          Certain land in Hadley Township, Lapeer County, Michigan described as:
     The South 825 feet of the W 1/2 of the SW 1/4 of Section 24, T6N, R9E,
except the West 1064 feet thereof.
LEELANAU COUNTY
          Certain land in Cleveland Township, Leelanau County, Michigan
described as:
     The North 200 feet of the West 180 feet of the SW 1/4 of the SE 1/4 of
Section 35, T29N, R13W.
LENAWEE COUNTY
          Certain land in Madison Township, Lenawee County, Michigan described
as:
     A strip of land 165 feet wide off the West side of the following described
premises: The E 1/2 of the SE 1/4 of Section 12. The E 1/2 of the NE 1/4 and the
NE 1/4 of the SE 1/4 of Section 13, being all in T7S, R3E, excepting therefrom a
parcel of land in the E 1/2 of the SE 1/4 of Section 12, T7S, R3E, beginning at
the Northwest corner of said E 1/2 of the SE 1/4 of Section 12, running thence
East 4 rods, thence South 6 rods, thence West 4 rods, thence North 6 rods to the
place of beginning.
LIVINGSTON COUNTY
          Certain land in Cohoctah Township, Livingston County, Michigan
described as:
     Parcel 1
     The East 390 feet of the East 50 rods of the SW 1/4 of Section 30, T4N,
R4E.
     Parcel 2
     A parcel of land in the NW 1/4 of Section 31, T4N, R4E, described as
follows: To find the place of beginning of this description commence at the N
1/4 post of said section; run thence N 89 degrees 13’ 06” W along the North line
of said section, 330 feet to the place of beginning of this description; running
thence S 00 degrees 52’ 49” W, 2167.87 feet; thence N 88 degrees 59’ 49” W, 60
feet; thence N 00 degrees 52’ 49” E, 2167.66 feet to the North line of said
section;

30



--------------------------------------------------------------------------------



 



thence S 89 degrees 13’ 06” E along said North line of said section, 60 feet to
the place of beginning.
MACOMB COUNTY
          Certain land in Macomb Township, Macomb County, Michigan described as:
     A parcel of land commencing on the West line of the E 1/2 of the NW 1/4 of
fractional Section 6, 20 chains South of the NW corner of said E 1/2 of the NW
1/4 of Section 6; thence South on said West line and the East line of A. Henry
Kotner’s Hayes Road Subdivision #15, according to the recorded plat thereof, as
recorded in Liber 24 of Plats, on page 7, 24.36 chains to the East and West 1/4
line of said Section 6; thence East on said East and West 1/4 line 8.93 chains;
thence North parallel with the said West line of the E 1/2 of the NW 1/4 of
Section 6, 24.36 chains; thence West 8.93 chains to the place of beginning, all
in T3N, R13E.
MANISTEE COUNTY
          Certain land in Manistee Township, Manistee County, Michigan described
as:
     A parcel of land in the SW 1/4 of Section 20, T22N, R16W, described as
follows: To find the place of beginning of this description, commence at the
Southwest corner of said section; run thence East along the South line of said
section 832.2 feet to the place of beginning of this description; thence
continuing East along said South line of said section 132 feet; thence North 198
feet; thence West 132 feet; thence South 198 feet to the place of beginning,
excepting therefrom the South 2 rods thereof which was conveyed to Manistee
Township for highway purposes by a Quitclaim Deed dated June 13, 1919 and
recorded July 11, 1919 in Liber 88 of Deeds on page 638 of Manistee County
Records.
MASON COUNTY
          Certain land in Riverton Township, Mason County, Michigan described
as:
     Parcel 1
     The South 10 acres of the West 20 acres of the S 1/2 of the NE 1/4 of
Section 22, T17N, R17W.
     Parcel 2
     A parcel of land containing 4 acres of the West side of highway, said
parcel of land being described as commencing 16 rods South of the Northwest
corner of the NW 1/4 of the SW 1/4 of Section 22, T17N, R17W, running thence
South 64 rods, thence NE’ly and N’ly and NW’ly along the W’ly line of said
highway to the place of beginning, together with any and all right, title, and
interest of Howard C. Wicklund and Katherine E. Wicklund in and to that portion

31



--------------------------------------------------------------------------------



 



of the hereinbefore mentioned highway lying adjacent to the E’ly line of said
above described land.
MECOSTA COUNTY
          Certain land in Wheatland Township, Mecosta County, Michigan described
as:
     A parcel of land in the SW 1/4 of the SW 1/4 of Section 16, T14N, R7W,
described as beginning at the Southwest corner of said section; thence East
along the South line of Section 133 feet; thence North parallel to the West
section line 133 feet; thence West 133 feet to the West line of said Section;
thence South 133 feet to the place of beginning.
MIDLAND COUNTY
          Certain land in Ingersoll Township, Midland County, Michigan described
as:
     The West 200 feet of the W 1/2 of the NE 1/4 of Section 4, T13N, R2E.
MISSAUKEE COUNTY
          Certain land in Norwich Township, Missaukee County, Michigan described
as:
     A parcel of land in the NW 1/4 of the NW 1/4 of Section 16, T24N, R6W,
described as follows: Commencing at the Northwest corner of said section,
running thence N 89 degrees 01’ 45” E along the North line of said section
233.00 feet; thence South 233.00 feet; thence S 89 degrees 01’ 45” W, 233.00
feet to the West line of said section; thence North along said West line of said
section 233.00 feet to the place of beginning. (Bearings are based on the West
line of Section 16, T24N, R6W, between the Southwest and Northwest corners of
said section assumed as North.)
MONROE COUNTY
          Certain land in Whiteford Township, Monroe County, Michigan described
as:
     A parcel of land in the SW1/4 of Section 20, T8S, R6E, described as
follows: To find the place of beginning of this description commence at the S
1/4 post of said section; run thence West along the South line of said section
1269.89 feet to the place of beginning of this description; thence continuing
West along said South line of said section 100 feet; thence N 00 degrees 50’ 35”
E, 250 feet; thence East 100 feet; thence S 00 degrees 50’ 35” W parallel with
and 16.5 feet distant W’ly of as measured perpendicular to the West 1/8 line of
said section, as occupied, a distance of 250 feet to the place of beginning.
MONTCALM COUNTY
          Certain land in Crystal Township, Montcalm County, Michigan described
as:

32



--------------------------------------------------------------------------------



 



     The N 1/2 of the S 1/2 of the SE 1/4 of Section 35, T10N, R5W.
MONTMORENCY COUNTY
          Certain land in the Village of Hillman, Montmorency County, Michigan
described as:
     Lot 14 of Hillman Industrial Park, being a subdivision in the South 1/2 of
the Northwest 1/4 of Section 24, T31N, R4E, according to the plat thereof
recorded in Liber 4 of Plats on Pages 32-34, Montmorency County Records.
MUSKEGON COUNTY
          Certain land in Casnovia Township, Muskegon County, Michigan described
as:
     The West 433 feet of the North 180 feet of the South 425 feet of the SW 1/4
of Section 3, T10N, R13W.
NEWAYGO COUNTY
          Certain land in Ashland Township, Newaygo County, Michigan described
as:
     The West 250 feet of the NE 1/4 of Section 23, T11N, R13W.
OAKLAND COUNTY
          Certain land in Wixcom City, Oakland County, Michigan described as:
     The E 75 feet of the N 160 feet of the N 330 feet of the W 526.84 feet of
the NW 1/4 of the NW 1/4 of Section 8, T1N, R8E, more particularly described as
follows: Commence at the NW corner of said Section 8, thence N 87 degrees 14’
29” E along the North line of said Section 8 a distance of 451.84 feet to the
place of beginning for this description; thence continuing N 87 degrees 14’ 29”
E along said North section line a distance of 75.0 feet to the East line of the
West 526.84 feet of the NW 1/4 of the NW 1/4 of said Section 8; thence S 02
degrees 37’ 09” E along said East line a distance of 160.0 feet; thence S 87
degrees 14’ 29” W a distance of 75.0 feet; thence N 02 degrees 37’ 09” W a
distance of 160.0 feet to the place of beginning.
OCEANA COUNTY
          Certain land in Crystal Township, Oceana County, Michigan described
as:
     The East 290 feet of the SE 1/4 of the NW 1/4 and the East 290 feet of the
NE 1/4 of the SW 1/4, all in Section 20, T16N, R16W.
OGEMAW COUNTY
          Certain land in West Branch Township, Ogemaw County, Michigan
described as:

33



--------------------------------------------------------------------------------



 



     The South 660 feet of the East 660 feet of the NE 1/4 of the NE 1/4 of
Section 33, T22N, R2E.
OSCEOLA COUNTY
          Certain land in Hersey Township, Osceola County, Michigan described
as:
     A parcel of land in the North 1/2 of the Northeast 1/4 of Section 13, T17N,
R9W, described as commencing at the Northeast corner of said Section; thence
West along the North Section line 999 feet to the point of beginning of this
description; thence S 01 degrees 54’ 20” E 1327.12 feet to the North 1/8 line;
thence S 89 degrees 17’ 05” W along the North 1/8 line 330.89 feet; thence N 01
degrees 54’ 20” W 1331.26 feet to the North Section line; thence East along the
North Section line 331 feet to the point of beginning.
OSCODA COUNTY
          Certain land in Comins Township, Oscoda County, Michigan described as:
     The East 400 feet of the South 580 feet of the W 1/2 of the SW 1/4 of
Section 15, T27N, R3E.
OTSEGO COUNTY
          Certain land in Corwith Township, Otsego County, Michigan described
as:
     Part of the NW 1/4 of the NE 1/4 of Section 28, T32N, R3W, described as:
Beginning at the N 1/4 corner of said section; running thence S 89 degrees 04’
06” E along the North line of said section, 330.00 feet; thence S 00 degrees 28’
43” E, 400.00 feet; thence N 89 degrees 04’ 06” W, 330.00 feet to the North and
South 1/4 line of said section; thence N 00 degrees 28’ 43” W along the said
North and South 1/4 line of said section, 400.00 feet to the point of beginning;
subject to the use of the N’ly 33.00 feet thereof for highway purposes.
OTTAWA COUNTY
          Certain land in Robinson Township, Ottawa County, Michigan described
as:
     The North 660 feet of the West 660 feet of the NE 1/4 of the NW 1/4 of
Section 26, T7N, R15W.
PRESQUE ISLE COUNTY
          Certain land in Belknap and Pulawski Townships, Presque Isle County,
Michigan described as:
     Part of the South half of the Northeast quarter, Section 24, T34N, R5E, and
part of the Northwest quarter, Section 19, T34N, R6E, more fully described

34



--------------------------------------------------------------------------------



 



as: Commencing at the East 1/4 corner of said Section 24; thence N 00
degrees15’47” E, 507.42 feet, along the East line of said Section 24 to the
point of beginning; thence S 88 degrees15’36” W, 400.00 feet, parallel with the
North 1/8 line of said Section 24; thence N 00 degrees15’47” E, 800.00 feet,
parallel with said East line of Section 24; thence N 88 degrees15’36”E, 800.00
feet, along said North 1/8 line of Section 24 and said line extended; thence S
00 degrees15’47” W, 800.00 feet, parallel with said East line of Section 24;
thence S 88 degrees15’36” W, 400.00 feet, parallel with said North 1/8 line of
Section 24 to the point of beginning.
     Together with a 33 foot easement along the West 33 feet of the Northwest
quarter lying North of the North 1/8 line of Section 24, Belknap Township,
extended, in Section 19, T34N, R6E.
ROSCOMMON COUNTY
          Certain land in Gerrish Township, Roscommon County, Michigan described
as:
     A parcel of land in the NW 1/4 of Section 19, T24N, R3W, described as
follows: To find the place of beginning of this description commence at the
Northwest corner of said section, run thence East along the North line of said
section 1,163.2 feet to the place of beginning of this description (said point
also being the place of intersection of the West 1/8 line of said section with
the North line of said section), thence S 01 degrees 01’ E along said West 1/8
line 132 feet, thence West parallel with the North line of said section 132
feet, thence N 01 degrees 01’ W parallel with said West 1/8 line of said section
132 feet to the North line of said section, thence East along the North line of
said section 132 feet to the place of beginning.
SAGINAW COUNTY
          Certain land in Chapin Township, Saginaw County, Michigan described
as:
     A parcel of land in the SW 1/4 of Section 13, T9N, R1E, described as
follows: To find the place of beginning of this description commence at the
Southwest corner of said section; run thence North along the West line of said
section 1581.4 feet to the place of beginning of this description; thence
continuing North along said West line of said section 230 feet to the center
line of a creek; thence S 70 degrees 07’ 00” E along said center line of said
creek 196.78 feet; thence South 163.13 feet; thence West 185 feet to the West
line of said section and the place of beginning.
SANILAC COUNTY
          Certain easement rights located across land in Minden Township,
Sanilac County, Michigan described as:

35



--------------------------------------------------------------------------------



 



     The Southeast 1/4 of the Southeast 1/4 of Section 1, T14N, R14E, excepting
therefrom the South 83 feet of the East 83 feet thereof.
SHIAWASSEE COUNTY
          Certain land in Burns Township, Shiawassee County, Michigan described
as:
     The South 330 feet of the E 1/2 of the NE 1/4 of Section 36, T5N, R4E.
ST. CLAIR COUNTY
          Certain land in Ira Township, St. Clair County, Michigan described as:
     The N 1/2 of the NW 1/4 of the NE 1/4 of Section 6, T3N, R15E.
ST. JOSEPH COUNTY
          Certain land in Mendon Township, St. Joseph County, Michigan described
as:
     The North 660 feet of the West 660 feet of the NW 1/4 of SW 1/4,
Section 35, T5S, R10W.
TUSCOLA COUNTY
          Certain land in Millington Township, Tuscola County, Michigan
described as:
     A strip of land 280 feet wide across the East 96 rods of the South 20 rods
of the N 1/2 of the SE 1/4 of Section 34, T10N, R8E, more particularly described
as commencing at the Northeast corner of Section 3, T9N, R8E, thence S 89
degrees 55’ 35” W along the South line of said Section 34 a distance of 329.65
feet, thence N 18 degrees 11’ 50” W a distance of 1398.67 feet to the South 1/8
line of said Section 34 and the place of beginning for this description; thence
continuing N 18 degrees 11’ 50” W a distance of 349.91 feet; thence N 89 degrees
57’ 01” W a distance of 294.80 feet; thence S 18 degrees 11’ 50” E a distance of
350.04 feet to the South 1/8 line of said Section 34; thence S 89 degrees 58’
29” E along the South 1/8 line of said section a distance of 294.76 feet to the
place of beginning.
VAN BUREN COUNTY
          Certain land in Covert Township, Van Buren County, Michigan described
as:
     All that part of the West 20 acres of the N 1/2 of the NE fractional 1/4 of
Section 1, T2S, R17W, except the West 17 rods of the North 80 rods, being more
particularly described as follows: To find the place of beginning of this
description commence at the N 1/4 post of said section; run thence N 89 degrees
29’ 20” E along the North line of said section 280.5 feet to the place of
beginning of this description; thence continuing N 89 degrees 29’ 20” E along
said North

36



--------------------------------------------------------------------------------



 



  line of said section 288.29 feet; thence S 00 degrees 44’ 00” E, 1531.92 feet;
thence S 89 degrees 33’ 30” W, 568.79 feet to the North and South 1/4 line of
said section; thence N 00 degrees 44’ 00” W along said North and South 1/4 line
of said section 211.4 feet; thence N 89 degrees 29’ 20” E, 280.5 feet; thence N
00 degrees 44’ 00” W, 1320 feet to the North line of said section and the place
of beginning.

WASHTENAW COUNTY

  Certain land in Manchester Township, Washtenaw County, Michigan described as:
         A parcel of land in the NE 1/4 of the NW 1/4 of Section 1, T4S, R3E,
described as follows: To find the place of beginning of this description
commence at the Northwest corner of said section; run thence East along the
North line of said section 1355.07 feet to the West 1/8 line of said section;
thence S 00 degrees 22’ 20” E along said West 1/8 line of said section 927.66
feet to the place of beginning of this description; thence continuing S 00
degrees 22’ 20” E along said West 1/8 line of said section 660 feet to the North
1/8 line of said section; thence N 86 degrees 36’ 57” E along said North 1/8
line of said section 660.91 feet; thence N 00 degrees22’ 20” W, 660 feet; thence
S 86 degrees 36’ 57” W, 660.91 feet to the place of beginning.

WAYNE COUNTY

  Certain land in Livonia City, Wayne County, Michigan described as:          
Commencing at the Southeast corner of Section 6, T1S, R9E; thence North along
the East line of Section 6 a distance of 253 feet to the point of beginning;
thence continuing North along the East line of Section 6 a distance of 50 feet;
thence Westerly parallel to the South line of Section 6, a distance of 215 feet;
thence Southerly parallel to the East line of Section 6 a distance of 50 feet;
thence easterly parallel with the South line of Section 6 a distance of 215 feet
to the point of beginning.

WEXFORD COUNTY

  Certain land in Selma Township, Wexford County, Michigan described as:    
      A parcel of land in the NW 1/4 of Section 7, T22N, R10W, described as
beginning on the North line of said section at a point 200 feet East of the West
line of said section, running thence East along said North section line 450
feet, thence South parallel with said West section line 350 feet, thence West
parallel with said North section line 450 feet, thence North parallel with said
West section line 350 feet to the place of beginning.

37



--------------------------------------------------------------------------------



 



          SECTION 12. The Company is a transmitting utility under
Section 9501(2) of the Michigan Uniform Commercial Code (M.C.L. 440.9501(2)) as
defined in M.C.L. 440.9102(1)(aaaa).
          IN WITNESS WHEREOF, said Consumers Energy Company has caused this
Supplemental Indenture to be executed in its corporate name by its Chairman of
the Board, President, a Vice President or its Treasurer and its corporate seal
to be hereunto affixed and to be attested by its Secretary or an Assistant
Secretary, and said The Bank of New York Mellon, as Trustee as aforesaid, to
evidence its acceptance hereof, has caused this Supplemental Indenture to be
executed in its corporate name by a Vice President and its corporate seal to be
hereunto affixed and to be attested by an authorized signatory, in several
counterparts, all as of the day and year first above written.
          

38



--------------------------------------------------------------------------------



 



                CONSUMERS ENERGY COMPANY
 
       
(SEAL)
  By:    
 
       
 
      Laura L. Mountcastle
Attest:
      Vice President and Treasurer

       
 
Joyce H. Norkey
Assistant Secretary
   
 
   
Signed, sealed and delivered
by CONSUMERS ENERGY COMPANY
in the presence of
     
 
   
 
Kimberly C. Wilson
     
 
   
 
Denise J. Lehrke
   

             
STATE OF MICHIGAN
    )      
 
  ss.    
COUNTY OF JACKSON
    )      

           The foregoing instrument was acknowledged before me this
                     day of                      2010, by Laura L. Mountcastle,
Vice President and Treasurer of CONSUMERS ENERGY COMPANY, a Michigan
corporation, on behalf of the corporation.

         
 
   
[Seal]
  Margaret Hillman, Notary Public
State of Michigan, County of Jackson
My Commission Expires: 06/14/                     
Acting in the County of Jackson

S-1



--------------------------------------------------------------------------------



 



                THE BANK OF NEW YORK MELLON,
AS TRUSTEE
 
       
(SEAL)
  By:    
 
       
 
      L. O’Brien
Attest:
      Vice President

     
 
   
 
   
Signed, sealed and delivered
by THE BANK OF NEW YORK MELLON
in the presence of
   
 
   
 
   
 
   
 
   
 
   

             
STATE OF NEW YORK
    )      
 
  ss.    
COUNTY OF NEW YORK
    )      

     The foregoing instrument was acknowledged before me this
                     day of                     , 2010, by L. O’Brien, a Vice
President of THE BANK OF NEW YORK MELLON, as Trustee, a New York banking
corporation, on behalf of the bank.

         
 
   
 
  Notary Public, State of New York
No.
Qualified in
Certificate Filed in New York County
Commission Expires
 
   
Prepared by:
Kimberly C. Wilson
One Energy Plaza, EP11-210
Jackson, MI 49201
  When recorded, return to:
Consumers Energy Company
Business Services Real Estate Dept.
Attn: Carrie Main, EP7-437
One Energy Plaza
Jackson, MI 49201

S-2



--------------------------------------------------------------------------------



 



Exhibit 4.4(a)
Form of Opinion of Counsel for the Company
1. The Company is a duly organized, validly existing corporation in good
standing under the laws of the State of Michigan.
2. All legally required corporate proceedings in connection with the
authorization, issuance and validity of the Bonds and the sale of the Bonds by
the Company in accordance with the Bond Purchase Agreement have been taken and
an appropriate order has been entered by the Federal Energy Regulatory
Commission under the Federal Power Act granting authority for the issuance and
sale of the Bonds and such order is in full force and effect; and no other
approval, authorization, consent or order of any governmental regulatory body is
required with respect to the issuance and sale of the Bonds except such as have
been obtained (other than in connection with or in compliance with the
provisions of the securities or blue sky laws of any state, as to which I
express no opinion).
3. The Bond Purchase Agreement has been duly authorized, executed and delivered
by the Company and will be a valid and binding obligation of the Company,
enforceable against the Company in accordance with its terms, except to the
extent that enforcement thereof may be limited by bankruptcy, insolvency,
reorganization, fraudulent conveyance, moratorium or other similar laws
affecting creditors’ rights generally or by general principles of equity
(regardless of whether enforcement is considered in a proceeding at law or in
equity).
4. The Indenture has been duly authorized, executed and delivered by the Company
and, assuming due authorization, execution and delivery of the Indenture by the
Trustee, will be a valid and binding obligation of the Company, enforceable
against the Company in accordance with its terms, except to the extent that
enforcement thereof may be limited by bankruptcy, insolvency, reorganization,
fraudulent conveyance, moratorium or other similar laws affecting creditors’
rights generally or by general principles of equity (regardless of whether
enforcement is considered in a proceeding at law or in equity).
5. The Bonds are in the form contemplated by the Indenture, have been duly
authorized, executed and delivered by the Company and, assuming the due
authentication thereof by the Trustee and upon payment and delivery in
accordance with the Bond Purchase Agreement, will constitute valid and binding
obligations of the Company enforceable against the Company in accordance with
their terms, except to the extent that enforcement thereof may be limited by
bankruptcy, insolvency, reorganization, fraudulent conveyance, moratorium or
other similar laws affecting creditors’ rights generally or by general
principles of equity (regardless of whether enforcement is considered in a
proceeding at law or in equity); and the Bonds are entitled to the security
afforded by the Indenture equally and ratably with all Securities presently
outstanding thereunder, and no stamp taxes in respect of the original issue
thereof are payable.
6. The issuance and sale of the Bonds in accordance with the terms of the
Indenture and the Bond Purchase Agreement do not violate the provisions of the
Restated Articles of Incorporation or the Amended and Restated Bylaws of the
Company and will not result in a breach of any of
Exhibit 4.4(a)-1
(to Bond Purchase Agreement)

 



--------------------------------------------------------------------------------



 



the terms or provisions of, or constitute a default under, any indenture,
mortgage, deed of trust, loan agreement or other Material agreement or
instrument to which the Company is a party.
7. The Company is not an “investment company” or a company “controlled” by an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended.
8. The Company has good and marketable title to all its important properties
described in the Memorandum and to substantially all other real estate and
property specifically described in the Indenture as subject to the Lien of the
Indenture except (a) that released or retired in accordance with the provisions
of the Indenture, (b) leased offices, garages and service buildings, (c) certain
electric substations and gas regulator stations and other facilities erected on
sites under leases, easements, permits or contractual arrangements, (d) certain
pollution control facilities, which are subject to security interests granted to
various municipalities and economic development corporations under installment
sales contracts, (e) as to electric and gas transmission and distribution lines,
many of such properties are constructed on rights-of-way by virtue of franchises
or pursuant to easements only, and (f) as to certain gas storage fields, the
Company’s interest in certain of the gas rights and rights of storage and other
rights incidental thereto are in the nature of an easement or leasehold interest
only; the Indenture constitutes, as security for the Bonds, a valid direct first
mortgage Lien on the real estate, property and franchises, subject only to
excepted encumbrances as defined in the Indenture and except as otherwise
expressly stated in the Indenture and subject to Michigan Compiled Laws
Annotated Section 324.20138, which provides under certain circumstances for the
creation of priority Liens on property of the Company in favor of the State of
Michigan covering reimbursement for any expense incurred in a response activity
under the Michigan Environmental Response Act; the Indenture is effective to
create the Lien intended to be created by the Indenture; and real estate,
property or franchises in the State of Michigan described in the Indenture,
hereafter acquired by the Company, will become subject to the Lien of the
Indenture, at the time of acquisition, subject to Liens existing thereon at the
time of acquisition, subject to excepted encumbrances, subject to any necessary
filing and recording before the intervention of any Lien not expressly excepted
thereby and subject to the qualification above with respect to the
enforceability of the Indenture.
9. All of the issued and outstanding shares of capital stock of the Company have
been duly and validly authorized and issued and are fully paid and
non-assessable.
10. To my knowledge, there is no litigation pending or threatened that would
reasonably be expected to have a Material Adverse Effect (except as disclosed in
the Disclosure Documents), question the validity of the Bond Purchase Agreement,
the Indenture or the Bonds or impair the ability of the Company to issue and
deliver the Bonds or to comply with the provisions of the Bond Purchase
Agreement or the Indenture.
11. The issuance of the Bonds and the application of the proceeds thereof will
not result in a violation of Regulation T, U or X of the Board of Governors of
the Federal Reserve System.
12. Based upon the representations, warranties and agreements of the Purchasers
in Section 6 of the Bond Purchase Agreements, it is not necessary in connection
with the offer, sale and delivery of the Bonds to the Purchasers under the Bond
Purchase Agreements to register the
Exhibit 4.4(a)-2
(to Bond Purchase Agreement)

 



--------------------------------------------------------------------------------



 



offering and/or sale of the Bonds under the Securities Act, or to qualify an
indenture under the Trust Indenture Act, it being understood that no opinion is
expressed as to any subsequent resale of any Bond.
Exhibit 4.4(a)-3
(to Bond Purchase Agreement)

 



--------------------------------------------------------------------------------



 



Exhibit 4.4(b)
Form of Opinion of Special Counsel for the Purchasers
1. The Bond Purchase Agreement constitutes the valid and legally binding
agreement of the Company, enforceable against the Company in accordance with its
terms, except as limited by and subject to (i) the effect of bankruptcy,
insolvency, fraudulent conveyance and other similar laws affecting or relating
to the rights of creditors generally, (ii) general equitable principles and
(iii) requirements of reasonableness, good faith and fair dealing.
2. Based upon a letter from the Agents confirming the representations, warrants
and agreements of the Company in Section 5.13 of the Bond Purchase Agreement,
the representations, warranties and agreements of the Company in Section 5.13 of
the Bond Purchase Agreement and of the Purchasers in Section 6 of the Bond
Purchase Agreement, it is not necessary in connection with the offer, sale and
delivery of the Bonds to the Purchasers under the Bond Purchase Agreements to
register the offering and/or sale of the Bonds under the Securities Act, or to
qualify an indenture under the Trust Indenture Act, it being understood that no
opinion is expressed as to any subsequent resale of any Bond.
Exhibit 4.4(b)-1
(to Bond Purchase Agreement)

 